Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 1 of 66 PageID #: 58




             EXHIBIT “1”
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 2 of 66 PageID #: 59
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                           Amount
         Claim Number                                                                              Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
  1     0560138790101018     9/25/2018      10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
  2     0560138790101018     9/25/2018      10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  3     0511038260101037     10/2/2018      10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  4     0283759720101129     9/17/2018       11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  5     0515520270101061     10/1/2018       11/9/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  6     0216457750101158     10/8/2018      11/19/2018      67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                 $30.60
  7     0216457750101158     10/8/2018      11/19/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.80
  8     0216457750101158     10/8/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  9     0563902650101013     11/6/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 10     0621113900101015    10/10/2018      11/23/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $160.65
 11     0621113900101015    10/10/2018      11/23/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 12     0621113900101015    10/10/2018      11/23/2018      00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                  $153.90
 13     0233595010101051    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 14     0012650730101134    10/25/2018       12/3/2018      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $44.10
 15     0560138790101018    10/26/2018      12/10/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
 16     0560138790101018    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 17     0591024970101015    10/27/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 18     0511038260101037     11/5/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 19     0033258210101205     11/9/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 20     0297764720101156     11/7/2018        1/3/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 21     0591024970101015    11/25/2018        1/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 22     0296906580101062    11/30/2018       1/14/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA            $51.60
 23     0033258210101205    12/18/2018        2/4/2019      00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 24     0012650730101134    12/18/2018        2/4/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $44.10
 25     0240342210101032     12/6/2018       1/22/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
 26     0240342210101032     12/6/2018       1/22/2019      00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 27     0240342210101032     12/6/2018       1/22/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
 28     0240342210101032     12/6/2018       1/22/2019      00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 29     0240342210101032      1/5/2019       2/19/2019      00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 30     0240342210101032      1/5/2019       2/19/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
 31     0529090880101053     1/25/2019       3/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 32     0597641580101012     1/30/2019       3/18/2019      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                           $255.60
 33     0597641580101012     1/30/2019       3/18/2019      00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                  $307.80
 34     0597641580101012     1/30/2019       3/18/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 35     0621113900101015      2/5/2019       3/25/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 36     0400304080101068      2/5/2019       3/25/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 37     0543635800101021     2/13/2019        4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 38     0543635800101021     2/13/2019        4/1/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 39     0543635800101021     2/13/2019        4/1/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
 40     0576076650101037     2/13/2019        4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 41     0576076650101037     2/13/2019        4/1/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA           $103.20
 42     0576076650101037     2/13/2019        4/1/2019      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                           $255.60
 43     0576076650101037     2/13/2019        4/1/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 44     0494844410101061     2/21/2019        4/8/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 45     0561522960101016     2/23/2019       4/12/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 46     0632614670101017     2/23/2019       4/12/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 47     0313685430101022     2/27/2019       4/15/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 48     0343361260101086     2/21/2019        4/8/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 49     0286077300101030    11/30/2018       4/29/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA            $51.60
 50     0216457750101158     3/27/2019       5/13/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 51     0216457750101158     3/27/2019       5/13/2019      67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                 $30.60
 52     0561537670101015     3/25/2019       5/10/2019      00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
 53     0561537670101015     3/25/2019       5/10/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 54     0561537670101015     3/25/2019       5/10/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
 55     0561537670101015     3/25/2019       5/10/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
 56     0561537670101015     3/27/2019       5/13/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 57     0561537670101015     3/27/2019       5/13/2019      00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
 58     0561537670101015     3/27/2019       5/13/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
 59     0561537670101015     3/27/2019       5/13/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                              $6,837.16
 60     0313685430101022     3/29/2019       5/14/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 61     0529090880101053     3/28/2019       5/14/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 62     0522575330101064      4/5/2019       5/20/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
 63     0494283720101026      4/8/2019       5/23/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 64     0546245170101036     4/17/2019        6/3/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 65     0216457750101158     4/28/2019       6/13/2019      67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                 $30.60
 66     0561537670101015     4/29/2019       6/13/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
 67     0177535810101206      5/1/2019       6/17/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                           $49.98
 68     0177535810101206      5/1/2019       6/17/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
 69     0177535810101206      5/1/2019       6/17/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
 70     0177535810101206      5/2/2019       6/17/2019      16571020106   Diclofenac Sodium Oral Tablet Delayed Release 75 MG - 60 EA          $106.20
 71     0494283720101026      5/9/2019       6/24/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 72     0112477040101102     5/16/2019        7/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 3 of 66 PageID #: 60
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                           Amount
         Claim Number                                                                              Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
  73    0323971830101061    5/20/2019         7/5/2019      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                $94.80
  74    0323971830101061    5/20/2019         7/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  75    0302491490101033    5/16/2019         7/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $2,283.00
  76    0561537670101015    5/29/2019        7/16/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  77    0561537670101015    5/29/2019        7/16/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
  78    0339225290101083    5/20/2019         7/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  79    0650041010101027    5/20/2019         7/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  80    0650041010101027    6/19/2019         8/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  81    0550918260101016    6/19/2019         8/5/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
  82    0550918260101016    6/19/2019         8/5/2019      00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
  83    0550918260101016    6/19/2019         8/5/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $45.90
  84    0260520770101253    6/21/2019         8/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  85    0260520770101253    6/21/2019         8/5/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
  86    0650041010101027    5/20/2019         8/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  87    0112477040101102     7/1/2019        8/16/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
  88    0112477040101102     7/1/2019        8/16/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
  89    0300983730101031     7/2/2019        8/19/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
  90    0300983730101031     7/2/2019        8/19/2019      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                 $33.88
  91    0631482690101016    7/20/2019         9/3/2019      60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA              $267.00
  92    0631482690101016    7/20/2019         9/3/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
  93    0631482690101016    7/20/2019         9/3/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
  94    0646478750101022    7/25/2019         9/9/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
  95    0561537670101015     8/2/2019        9/16/2019      47781023001   Oxycodone-Acetaminophen Oral Tablet 10-325 MG - 100 EA               $213.00
  96    0550918260101016    7/31/2019        9/16/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
  97    0550918260101016    7/31/2019        9/16/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
  98    0550918260101016    7/31/2019        9/16/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
  99    0247393150101063    8/20/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
 100    0247393150101063    8/20/2019        10/7/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
 101    0177535810101206    8/25/2019       10/10/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
 102    0494283720101026    8/28/2019       10/15/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $43.80
 103    0494283720101026    8/28/2019       10/15/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $98.10
 104    0577959360101034    9/27/2019       11/12/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
 105    0629618570101014    2/14/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
 106    0095315500101256    2/12/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 107    0617297090101020    2/12/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 108    0628838250101016    2/13/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
 109    0628838250101016    2/13/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 110    0075485700101036    2/12/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 111    0075485700101036    2/12/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $380.50
 112    0138861160101135    2/12/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
 113    0138861160101135    2/12/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 114    0584748360101065    2/12/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
 115    0107470030101106    2/12/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 116    0502878550101010    3/12/2019         4/1/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $107.10
 117    0647360050101010    2/13/2019         4/1/2019      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                $94.80
 118    0333943870101101    1/28/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
 119    0333943870101101    1/28/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 120    0333943870101101    1/28/2019         4/1/2019      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
 121    0529351660101055    2/14/2019         4/1/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $15.30
 122    0529351660101055    2/14/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
 123    0529351660101055    2/14/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 124    0496565340101016    2/14/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 125    0289603840101011    2/13/2019         4/1/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 126    0289603840101011    2/13/2019         4/1/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA           $103.20
 127    0289603840101011    2/13/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 128    0289603840101011    2/13/2019         4/1/2019      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                           $255.60
 129    0289603840101011    2/13/2019         4/1/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
 130    0556534980101022    2/14/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 131    0265212650101067    2/14/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 132    0265212650101067    2/14/2019         4/1/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $30.60
 133    0100648020101155    2/14/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 134    0273355780101018    2/14/2019         4/1/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
 135    0312100670101170    2/14/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 136    0402588010101143    2/14/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 137    0611169370101028    2/14/2019         4/1/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $43.80
 138    0582515880101012    2/13/2019         4/1/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 139    0321646750101034    2/14/2019         4/2/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
 140    0641223020101013    2/15/2019         4/2/2019      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
 141    0652345050101013    2/15/2019         4/2/2019      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                           $255.60
 142    0652345050101013    2/15/2019         4/2/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 143    0652345050101013    2/15/2019         4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 144    0652345050101013    2/15/2019         4/2/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA           $103.20
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 4 of 66 PageID #: 61
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 145    0334955930101037     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 146    0508983530101058     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 147    0401368630101026     2/15/2019        4/2/2019      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $189.60
 148    0522585580101037     2/15/2019        4/2/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
 149    0436624160101169     2/15/2019        4/2/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
 150    0352482350101048     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 151    0352482350101048     2/15/2019        4/2/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
 152    0352482350101048     2/15/2019        4/2/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 153    0506162080101089     2/16/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 154    0149272410101122     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 155    0149272410101122     2/15/2019        4/2/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 156    0635921750101024     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 157    0497053890101040     2/15/2019        4/2/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 158    0497053890101040     2/15/2019        4/2/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 159    0301896010101126     2/15/2019        4/2/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 160    0301896010101126     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 161    0487409980101021     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 162    0487409980101021     2/15/2019        4/2/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 163    0635626930101014     1/21/2019       3/25/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 164    0635626930101014     1/21/2019       3/25/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 165    0635626930101014     1/21/2019        3/8/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 166    0635626930101014     1/21/2019        3/8/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 167    0635626930101014     1/25/2019       3/25/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 168    0635626930101014     1/25/2019       3/25/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
 169    0635626930101014     1/25/2019       3/25/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 170    0635626930101014     1/25/2019       3/11/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 171    0635626930101014     1/25/2019       3/11/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
 172    0635626930101014     1/25/2019       3/11/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 173    0574875250101020     11/3/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
 174    0574875250101020     11/3/2018      12/17/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 175    0574875250101020    11/20/2018        1/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 176    0519318600101042     2/18/2019        4/4/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
 177    0519318600101042     2/18/2019        4/4/2019      31722053401   METHOCARBAMOL (USP) [TAB] 750 MG - 100 EA                                      $7.35
 178    0519318600101042     2/18/2019        4/4/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
 179    0321646750101034     2/18/2019        4/4/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $20.40
 180    0633211080101023     2/14/2019        4/4/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $96.00
 181    0118293410101042     2/18/2019        4/4/2019      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 182    0118293410101042     2/18/2019        4/4/2019      00603448521   Methocarbamol Oral Tablet 500 MG - 100 EA                                     $30.00
 183    0395716020101030     2/17/2019        4/4/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 184    0396857370101094     2/17/2019        4/4/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 185    0450204060101113     2/18/2019        4/4/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 186    0333907270101037     2/16/2019        4/4/2019      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 187    0333907270101037     2/16/2019        4/4/2019      60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                       $66.75
 188    0327309340101154     2/18/2019        4/4/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 189    0327309340101154     2/18/2019        4/4/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 190    0445616320101096    12/27/2018       2/11/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 191    0613260770101037     2/19/2019        4/5/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 192    0613260770101037     2/19/2019        4/5/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 193    0613260770101037     2/19/2019        4/5/2019      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $511.20
 194    0613260770101037     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 195    0539419060101013     2/19/2019        4/5/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 196    0539419060101013     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 197    0481119500101031     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 198    0600587380101022     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 199    0405643640101034     2/19/2019        4/5/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 200    0405643640101034     2/19/2019        4/5/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 201    0405643640101034     2/19/2019        4/5/2019      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $511.20
 202    0405643640101034     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 203    0571603320101017     2/19/2019        4/5/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
 204    0571603320101017     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 205    0410407050101196     2/19/2019        4/5/2019      00172409660   Baclofen Oral Tablet 10 MG - 100 EA                                          $148.20
 206    0410407050101196     2/19/2019        4/5/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 207    0488499150101041     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 208    0438935470101030     2/19/2019        4/5/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 209    0390494150101064     2/19/2019        4/5/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 210    0418888120101013     2/21/2019        4/8/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 211    0600028460101053     2/21/2019        4/8/2019      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 212    0600028460101053     2/21/2019        4/8/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 213    0480557790101016     2/21/2019        4/8/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 214    0303992960101063     2/20/2019        4/8/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 215    0192021040101127     2/21/2019        4/8/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 216    0192021040101127     2/21/2019        4/8/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 5 of 66 PageID #: 62
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 217    0431093070101021    2/21/2019        4/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 218    0546157010101052    2/21/2019        4/8/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 219    0546157010101052    2/21/2019        4/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 220    0538456440101017    2/21/2019        4/8/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
 221    0619806740101020    2/21/2019        4/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 222    0619806740101020    2/21/2019        4/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 223    0326162910101018    2/19/2019        4/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 224    0480557790101016    2/21/2019        4/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 225    0480557790101016    2/21/2019        4/8/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 226    0635921750101024    2/20/2019        4/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 227    0220007780101019    2/20/2019        4/8/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 228    0220007780101019    2/20/2019        4/8/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 229    0212982750101027    2/20/2019        4/8/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 230    0618899960101011    2/22/2019        4/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 231    0611169370101028    2/24/2019        4/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 232    0399889190101100    2/22/2019        4/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 233    0399889190101100    2/22/2019        4/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
 234    0220007780101019    2/23/2019        4/9/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 235    0220007780101019    2/23/2019        4/9/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 236    0633537420101012    2/21/2019        4/9/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                            $82.20
 237    0633537420101012    2/21/2019        4/9/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 238    0633537420101012    2/21/2019        4/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 239    0569067150101089    2/22/2019        4/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 240    0599572320101012    2/23/2019        4/9/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 241    0493684960101033    2/24/2019       4/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 242    0014081100101041    2/23/2019       4/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 243    0539058970101042    2/23/2019       4/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 244    0632925790101012    2/23/2019       4/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 245    0602185420101025    2/24/2019       4/12/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 246    0602185420101025    2/24/2019       4/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 247    0319268900101139    2/24/2019       4/12/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 248    0319268900101139    2/24/2019       4/12/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 249    0530007540101023    2/26/2019       4/12/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 250    0530007540101023    2/26/2019       4/12/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 251    0530007540101023    2/26/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 252    0330775500101249    2/26/2019       4/12/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 253    0440737350101056    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 254    0440737350101056    2/25/2019       4/12/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
 255    0527264940101047    2/26/2019       4/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 256    0527264940101047    2/26/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 257    0527264940101047    2/26/2019       4/12/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 258    0416577420101045    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 259    0621801190101022    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 260    0319015560101044    2/24/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 261    0589535300101015    2/24/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 262    0595557610101024    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 263    0539058970101042    2/23/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 264    0633211080101023    2/25/2019       4/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 265    0416577420101045    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 266    0595557610101024    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 267    0307420970101010    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 268    0611584670101017    2/26/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 269    0307420970101010    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 270    0330775500101249    2/26/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 271    0419188040101022    2/25/2019       4/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 272    0170536900101020    2/26/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 273    0641567320101010    2/26/2019       4/15/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 274    0641567320101010    2/26/2019       4/15/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 275    0641567320101010    2/26/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 276    0641567320101010    2/26/2019       4/15/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 277    0640173640101029    2/26/2019       4/15/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 278    0640173640101029    2/26/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 279    0640173640101029    2/26/2019       4/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 280    0640173640101029    2/26/2019       4/15/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 281    0640173640101029    2/26/2019       4/15/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 282    0571847910101073    2/27/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
 283    0571847910101073    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 284    0571847910101073    2/27/2019       4/15/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 285    0601079960101019    2/26/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 286    0518376280101113    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 287    0611584670101017    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 288    0460008420101079    2/27/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 6 of 66 PageID #: 63
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
 289    0460008420101079    2/27/2019       4/15/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
 290    0611584670101017    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 291    0518376280101113    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 292    0587037440101023    2/27/2019       4/15/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
 293    0587037440101023    2/27/2019       4/15/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
 294    0587037440101023    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 295    0587037440101023    2/27/2019       4/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
 296    0587037440101023    2/27/2019       4/15/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $72.00
 297    0304241880101053    2/27/2019       4/15/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                     $154.50
 298    0304241880101053    2/27/2019       4/15/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                           $153.90
 299    0304241880101053    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 300    0304241880101053    2/27/2019       4/15/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
 301    0559790220101027    2/26/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 302    0529203930101045    2/26/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 303    0630839090101022    2/26/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 304    0465675590101058    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 305    0596210870101016    2/27/2019       4/15/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
 306    0596210870101016    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 307    0385092930101052    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 308    0557134290101033    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 309    0294581270101037    2/27/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
 310    0643394690101027    2/27/2019       4/15/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
 311    0643394690101027    2/27/2019       4/15/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
 312    0643394690101027    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 313    0643394690101027    2/27/2019       4/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
 314    0643394690101027    2/27/2019       4/15/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $72.00
 315    0580498560101028    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 316    0626322320101019    2/28/2019       4/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
 317    0243853630101037    2/28/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
 318    0243853630101037    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 319    0243853630101037    2/28/2019       4/15/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
 320    0136731310101305    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 321    0288217020101070     3/1/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 322    0030757080101156    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 323    0281582300101034    2/28/2019       4/15/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 324    0281582300101034    2/28/2019       4/15/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
 325    0559837400101028    2/28/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
 326    0559837400101028    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 327    0559837400101028    2/28/2019       4/15/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
 328    0530334320101050    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 329    0281582300101034    2/27/2019       4/15/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $48.00
 330    0283724700101044    2/28/2019       4/15/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
 331    0283724700101044    2/28/2019       4/15/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $511.20
 332    0283724700101044    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 333    0008313120101208    2/28/2019       4/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
 334    0333943870101101    2/27/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
 335    0333943870101101    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 336    0333943870101101    2/27/2019       4/15/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
 337    0390199090101062    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 338    0195178510101040    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 339    0586943210101096    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 340    0570423000101034    2/27/2019       4/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
 341    0372693630101063    2/27/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 342    0601967160101112    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 343    0465750830101042    2/28/2019       4/15/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
 344    0465750830101042    2/28/2019       4/15/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                     $154.50
 345    0465750830101042    2/28/2019       4/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 346    0641310830101018     3/1/2019       4/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 347    0282906600101023     3/1/2019       4/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 348    0498460390101033     3/1/2019       4/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
 349    0578162940101066     3/1/2019       4/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 350    0641310830101018     3/1/2019       4/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
 351    0635626930101014     3/1/2019       4/16/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
 352    0635626930101014     3/1/2019       4/16/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 353    0635626930101014     3/1/2019       4/16/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
 354    0518376280101113     3/1/2019       4/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
 355    0299157380101012     3/1/2019       4/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 356    0299157380101012     3/1/2019       4/16/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA             $82.20
 357    0589535300101015     3/1/2019       4/16/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 358    0589535300101015     3/1/2019       4/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 359    0282906600101023     3/1/2019       4/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 360    0282906600101023     3/1/2019       4/16/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 7 of 66 PageID #: 64
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 361    0282906600101023     3/1/2019       4/16/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 362    0599245880101025     3/1/2019       4/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 363    0501830250101031     3/2/2019       4/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 364    0545783320101028     3/1/2019       4/16/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 365    0545783320101028     3/1/2019       4/16/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 366    0107470030101106     3/1/2019       4/16/2019       68462030201   INDOMETHACIN (USP,HARD GELATIN) [CAP] 50 MG - 100 EA                          $19.20
 367    0619806740101020     3/1/2019       4/16/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 368    0619806740101020     3/1/2019       4/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 369    0470890880101063     3/1/2019       4/16/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 370    0470890880101063     3/1/2019       4/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 371    0621678070101011     3/1/2019       4/16/2019       68462018905   NAPROXEN [TAB] 375 MG - 500 EA                                                $58.80
 372    0524675980101022     3/1/2019       4/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 373    0462404000101043     3/3/2019       4/19/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 374    0546683130101029     3/4/2019       4/19/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 375    0546683130101029     3/4/2019       4/19/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 376    0546683130101029     3/4/2019       4/19/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 377    0546683130101029     3/4/2019       4/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 378    0473601800101027     3/3/2019       4/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 379    0144811740101065     3/2/2019       4/19/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 380    0624987770101016     3/3/2019       4/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 381    0321646750101034     3/2/2019       4/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 382    0624987770101016     3/3/2019       4/19/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $511.20
 383    0638239170101012     3/4/2019       4/19/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 384    0638239170101012     3/4/2019       4/19/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 385    0638239170101012     3/4/2019       4/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 386    0638239170101012     3/4/2019       4/19/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 387    0638239170101012     3/4/2019       4/19/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 388    0642267100101012     3/2/2019       4/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 389    0563323040101052     3/2/2019       4/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 390    0649687190101015     3/5/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 391    0649687190101015     3/5/2019       4/22/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 392    0649687190101015     3/5/2019       4/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 393    0649687190101015     3/5/2019       4/22/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 394    0605130830101014     3/5/2019       4/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
 395    0605130830101014     3/5/2019       4/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 396    0605130830101014     3/5/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 397    0605130830101014     3/5/2019       4/22/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
 398    0559750290101034     3/5/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 399    0493242290101072     3/4/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 400    0546481780101153     3/5/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 401    0546481780101153     3/5/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 402    0526703340101025     3/5/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 403    0526703340101025     3/5/2019       4/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
 404    0526703340101025     3/5/2019       4/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 405    0546481780101153     3/5/2019       4/22/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 406    0511438550101046    3/10/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 407    0511438550101046    3/10/2019       4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $321.30
 408    0511438550101046    3/10/2019       4/22/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 409    0362551920101015     3/8/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 410    0644884190101013     3/7/2019       4/22/2019       68462018905   NAPROXEN [TAB] 375 MG - 500 EA                                                $58.80
 411    0299220880101062     3/8/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 412    0519537600101047     3/8/2019       4/22/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
 413    0519537600101047     3/8/2019       4/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 414    0254237550101100     3/8/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 415    0254237550101100     3/8/2019       4/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 416    0254237550101100     3/8/2019       4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
 417    0312100670101170     3/8/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 418    0399790440101058     3/7/2019       4/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 419    0399790440101058     3/7/2019       4/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 420    0399790440101058     3/7/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 421    0400461810101014     3/5/2019       4/22/2019       68462030201   INDOMETHACIN (USP,HARD GELATIN) [CAP] 50 MG - 100 EA                           $9.60
 422    0649795250101013     3/8/2019       4/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 423    0606545780101012    3/10/2019       4/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 424    0606545780101012    3/10/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 425    0606545780101012    3/10/2019       4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 426    0481000230101030     3/8/2019       4/22/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                         $30.60
 427    0446419400101022     3/7/2019       4/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 428    0446419400101022     3/7/2019       4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 429    0583412220101044     3/8/2019       4/22/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 430    0583412220101044     3/8/2019       4/22/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 431    0583412220101044     3/8/2019       4/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 432    0583412220101044     3/8/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 8 of 66 PageID #: 65
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 433    0283287720101048      3/8/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 434    0278733990101066      3/8/2019      4/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
 435    0278733990101066      3/8/2019      4/22/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
 436    0454211740101047      3/9/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 437    0623104530101010      3/5/2019      4/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
 438    0651697490101016      3/8/2019      4/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $65.40
 439    0651697490101016      3/8/2019      4/22/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
 440    0651697490101016      3/8/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 441    0635432020101018      3/7/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 442    0442246830101098      3/8/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 443    0631958410101014      3/9/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 444    0503596110101192      3/9/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
 445    0634972620101026      3/9/2019      4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
 446    0634972620101026      3/9/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 447    0247206080101021      3/9/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 448    0649795250101013      3/8/2019      4/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 449    0635626930101014      3/4/2019      4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 450    0455376270101052      3/5/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 451    0446419400101022      3/7/2019      4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 452    0180187390101027      3/6/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 453    0466752750101035      3/6/2019      4/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 454    0466752750101035      3/6/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 455    0637572490101036      3/6/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 456    0283487380101102      3/6/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 457    0429833270101055     3/10/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 458    0592535740101018      3/5/2019      4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 459    0631365070101021      3/7/2019      4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 460    0476313690101086      3/5/2019      4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 461    0315162660101120      3/7/2019      4/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
 462    0315162660101120      3/7/2019      4/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 463    0312519210101053     3/10/2019      4/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
 464    0360830670101124     3/11/2019      4/25/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 465    0360830670101124     3/11/2019      4/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 466    0595403530101010     3/10/2019      4/25/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 467    0595403530101010     3/10/2019      4/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $321.30
 468    0595403530101010     3/10/2019      4/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 469    0483199260101122     3/10/2019      4/25/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 470    0483199260101122     3/10/2019      4/25/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 471    0451218750101034     3/11/2019      4/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 472    0451218750101034     3/11/2019      4/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 473    0451218750101034     3/11/2019      4/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 474    0511438550101046     3/10/2019      4/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 475    0511438550101046     3/10/2019      4/25/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 476    0511438550101046     3/10/2019      4/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $321.30
 477    0550253970101027     3/10/2019      4/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 478    0643977560101018     3/10/2019      4/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 479    0643977560101018     3/10/2019      4/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
 480    0438935470101030     3/10/2019      4/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 481    0621643440101018     3/11/2019      4/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 482    0637769450101036     3/12/2019      4/29/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 483    0637769450101036     3/12/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 484    0637769450101036     3/12/2019      4/29/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 485    0637769450101036     3/12/2019      4/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 486    0644805520101019     3/13/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 487    0418888120101013     3/11/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 488    0637769450101036     3/12/2019      4/29/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $154.80
 489    0637769450101036     3/12/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 490    0637769450101036     3/12/2019      4/29/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 491    0637769450101036     3/12/2019      4/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 492    0487409980101021     3/12/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 493    0609791290101020     3/10/2019      4/29/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
 494    0483199260101122     3/12/2019      4/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 495    0483199260101122     3/12/2019      4/29/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 496    0609791290101020    11/15/2018      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 497    0483199260101122     3/12/2019      4/29/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 498    0483199260101122     3/12/2019      4/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 499    0341841810101076     3/11/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 500    0615434750101022     3/13/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 501    0093715670101022     3/11/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 502    0401328020101069     3/12/2019      4/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 503    0136731310101305     3/13/2019      4/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
 504    0100648020101155     3/12/2019      4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
         Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 9 of 66 PageID #: 66
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
 505    0549739060101079    3/13/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 506    0309721100101038    3/13/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 507    0138861160101135    3/12/2019       4/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
 508    0138861160101135    3/12/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 509    0579777780101030    3/12/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 510    0385437050101038    3/13/2019       4/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
 511    0465248880101012    2/19/2019        4/5/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
 512    0465248880101012    2/19/2019        4/5/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA        $71.40
 513    0465248880101012    2/19/2019        4/5/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
 514    0641310830101018    3/13/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 515    0160918680101127    3/13/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 516    0582214980101011    3/14/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 517    0582214980101011    3/14/2019       4/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $380.50
 518    0648146060101010    3/14/2019       4/29/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                       $43.80
 519    0648146060101010    3/14/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 520    0448680490101044    3/13/2019       4/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
 521    0448680490101044    3/13/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 522    0647378800101015    3/12/2019       4/29/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
 523    0647378800101015    3/12/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 524    0647378800101015    3/12/2019       4/29/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
 525    0647378800101015    3/12/2019       4/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $227.40
 526    0341079800101083     1/5/2019       4/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
 527    0341079800101083     1/5/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 528    0341079800101083     1/5/2019       4/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
 529    0301896010101126    3/12/2019       4/29/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                     $102.90
 530    0429867270101129    3/12/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 531    0397770530101103    3/13/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 532    0646945210101016    3/14/2019       4/29/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $72.00
 533    0646945210101016    3/14/2019       4/29/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
 534    0646945210101016    3/14/2019       4/29/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
 535    0646945210101016    3/14/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 536    0107470030101106    3/14/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 537    0643977560101018    3/14/2019       4/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
 538    0429833270101055    3/14/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 539    0613260770101037    3/14/2019       4/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 540    0645411860101013    3/14/2019       4/29/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 541    0645411860101013    3/14/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 542    0645411860101013    3/14/2019       4/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
 543    0446575500101095    3/14/2019       4/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 544    0447199430101056    3/15/2019       4/30/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 545    0379437820101035    3/15/2019       4/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 546    0212468200101031    3/16/2019       4/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 547    0212468200101031    3/16/2019       4/30/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 548    0267529390101042    3/15/2019       4/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 549    0267529390101042    3/15/2019       4/30/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
 550    0267529390101042    3/15/2019       4/30/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 551    0302285170101093    3/15/2019       4/30/2019       00093015010   Acetaminophen-Codeine #3 Oral Tablet 300-30 MG - 1000 EA        $8.40
 552    0302285170101093    3/15/2019       4/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 553    0302285170101093    3/15/2019       4/30/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
 554    0302285170101093    3/15/2019       4/30/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
 555    0098873250101246    3/15/2019       4/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 556    0121364190101067    3/15/2019       4/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
 557    0273355780101018    3/16/2019       4/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
 558    0540994100101113    3/15/2019       4/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 559    0325074860101073    3/16/2019       4/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
 560    0265212650101067    3/16/2019       4/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 561    0448284090101023    3/14/2019       4/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
 562    0448284090101023    3/14/2019       4/29/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
 563    0283724700101044    3/18/2019        5/2/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
 564    0321646750101034    3/28/2019        5/2/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
 565    0313403300101092    3/18/2019        5/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 566    0652345050101013    3/18/2019        5/2/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
 567    0617258660101014    3/18/2019        5/2/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                       $119.70
 568    0305604780101078    3/18/2019        5/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 569    0450204060101113    3/20/2019        5/3/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                       $43.80
 570    0487409980101021    3/17/2019        5/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 571    0595557610101024    3/19/2019        5/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
 572    0506162080101089    3/19/2019        5/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
 573    0546683130101029    3/19/2019        5/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
 574    0600587380101022    3/19/2019        5/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
 575    0246141710101029    3/20/2019        5/6/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
 576    0246141710101029    3/20/2019        5/6/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 10 of 66 PageID #: 67
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 577    0246141710101029    3/20/2019        5/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 578    0246141710101029    3/20/2019        5/6/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 579    0607935060101023    3/20/2019        5/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 580    0607935060101023    3/20/2019        5/6/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 581    0449194500101043    3/20/2019        5/6/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 582    0449194500101043    3/20/2019        5/6/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 583    0449194500101043    3/20/2019        5/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 584    0449194500101043    3/20/2019        5/6/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 585    0222415390101055    3/20/2019        5/6/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
 586    0410407050101196    3/21/2019        5/6/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 587    0075786590101162    3/21/2019        5/6/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
                                                            00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA
 588    0560467610101027    3/21/2019        5/6/2019                                                                                                 $2,442.30
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
 589    0508540280101025    3/21/2019        5/6/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 590    0337480600101115    3/21/2019        5/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 591    0559837400101028    3/21/2019        5/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 592    0402588010101143    3/22/2019        5/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 593    0303992960101063    3/22/2019        5/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 594    0480557790101016    3/22/2019        5/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 595    0152363880101074    3/21/2019        5/7/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 596    0152363880101074    3/21/2019        5/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 597    0152363880101074    3/21/2019        5/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 598    0629674460101010    3/21/2019        5/7/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
 599    0301896010101126    3/22/2019        5/7/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 600    0301896010101126    3/22/2019        5/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 601    0379437820101035    3/21/2019        5/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 602    0220007780101019    3/22/2019        5/7/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 603    0599087050101017    3/23/2019        5/9/2019       00172409660   Baclofen Oral Tablet 10 MG - 100 EA                                          $222.30
 604    0599087050101017    3/23/2019        5/9/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 605    0599087050101017    3/23/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 606    0399889190101100    3/24/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 607    0399889190101100    3/24/2019        5/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
 608    0621163160101023    4/25/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 609    0529348100101034    3/23/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 610    0539058970101042    3/25/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 611    0166587930101023    3/23/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 612    0408458260101116    3/23/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 613    0558810660101013    3/23/2019        5/9/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $321.30
 614    0558810660101013    3/23/2019        5/9/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 615    0558810660101013    3/23/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 616    0356883100101103    3/23/2019        5/9/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 617    0356883100101103    3/23/2019        5/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 618    0356883100101103    3/23/2019        5/9/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 619    0405643640101034    3/23/2019        5/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 620    0539058970101042    3/25/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 621    0176894840101046    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 622    0591607110101034    3/26/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 623    0321646750101034    3/25/2019       5/10/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 624    0321646750101034    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 625    0611169370101028    3/26/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 626    0611169370101028    3/26/2019       5/10/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 627    0647212780101010    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 628    0650856110101019    3/25/2019       5/10/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $68.80
 629    0650856110101019    3/25/2019       5/10/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 630    0540977260101049    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 631    0587285940101015    3/26/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 632    0516338810101023    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 633    0281582300101034    3/26/2019       5/10/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
 634    0647212780101010    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 635    0312345220101143    3/26/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 636    0635724480101011    3/26/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 637    0650265340101015    3/25/2019       5/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 638    0650265340101015    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 639    0235037340101053    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 640    0626280960101014    3/26/2019       5/13/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
 641    0626280960101014    3/26/2019       5/13/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 642    0592001770101022    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 643    0621801190101022    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 644    0635921750101024    3/26/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 645    0465675590101058    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 646    0100648020101155    3/26/2019       5/13/2019       68462030201   INDOMETHACIN (USP,HARD GELATIN) [CAP] 50 MG - 100 EA                          $19.20
 647    0235037340101053    3/27/2019       5/13/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 11 of 66 PageID #: 68
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 648    0235037340101053    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 649    0411261930101119    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 650    0356502100101026    3/27/2019       5/13/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $65.40
 651    0599572320101012    3/25/2019       5/10/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 652    0490201070101044    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 653    0586943210101096    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 654    0558396110101035    3/25/2019       5/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 655    0558396110101035    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 656    0558396110101035    3/25/2019       5/10/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 657    0220007780101019    3/25/2019       5/10/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 658    0529351660101055    3/25/2019       5/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
 659    0529351660101055    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 660    0390236900101054    3/28/2019       5/13/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 661    0595557610101024    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 662    0480557790101016    3/25/2019       5/10/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 663    0613952060101012    3/25/2019       5/10/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 664    0613952060101012    3/25/2019       5/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 665    0613952060101012    3/25/2019       5/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 666    0435948690101071    3/27/2019       5/13/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
 667    0435948690101071    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 668    0546157010101052    3/28/2019       5/13/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 669    0546683130101029    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 670    0619806740101020    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 671    0435948690101071    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 672    0478963660101041    3/27/2019       5/13/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 673    0321646750101034    3/28/2019       5/13/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $20.40
 674    0327309340101154    3/27/2019       5/13/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
 675    0327309340101154    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 676    0304241880101053    3/29/2019       5/14/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 677    0304241880101053    3/29/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 678    0304241880101053    3/29/2019       5/14/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
 679    0304241880101053    3/29/2019       5/14/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 680    0647360050101010    3/28/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 681    0647360050101010    3/28/2019       5/14/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
 682    0425340910101010    3/30/2019       5/14/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 683    0597552590101019    3/28/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 684    0428070790101031    3/30/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 685    0428070790101031    3/30/2019       5/14/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
 686    0619806740101020    3/29/2019       5/14/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $159.18
 687    0619806740101020    3/29/2019       5/14/2019       68462030201   INDOMETHACIN (USP,HARD GELATIN) [CAP] 50 MG - 100 EA                          $19.20
 688    0649795250101013    3/28/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 689    0329176120101094    3/30/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 690    0630714840101012    3/28/2019       5/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 691    0253165620101068    3/28/2019       5/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 692    0530007540101023    3/28/2019       5/14/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 693    0530007540101023    3/28/2019       5/14/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 694    0649795250101013    3/28/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 695    0507483850101037    3/28/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 696    0527264940101047    3/28/2019       5/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 697    0527264940101047    3/28/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 698    0527264940101047    3/28/2019       5/14/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 699    0159613430101104    3/29/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 700    0159613430101104    3/29/2019       5/14/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 701    0429729800101146    3/28/2019       5/14/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $189.60
 702    0145699100101059    3/28/2019       5/14/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 703    0145699100101059    3/28/2019       5/14/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 704    0145699100101059    3/28/2019       5/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 705    0516338810101023    3/28/2019       5/14/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
 706    0516338810101023    3/28/2019       5/14/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
 707    0455898600101023    3/28/2019       5/14/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 708    0455898600101023    3/28/2019       5/14/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 709    0130907770101052     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 710    0429580970101022     4/1/2019       5/16/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
 711    0429580970101022     4/1/2019       5/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 712    0429580970101022     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 713    0530334320101050     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 714    0644984390101019     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 715    0641223020101013     4/1/2019       5/16/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 716    0298857830101048     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 717    0453547120101078     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 718    0466752750101035     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 719    0466752750101035     4/1/2019       5/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 12 of 66 PageID #: 69
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                           Amount
         Claim Number                                                                              Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
 720    0651609280101015     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 721    0401697140101047    3/23/2019        5/9/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
 722    0401697140101047    3/23/2019        5/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 723    0511438550101046     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 724    0511438550101046     4/1/2019       5/16/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 725    0511438550101046     4/1/2019       5/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
 726    0630966740101050    3/30/2019       5/16/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 727    0326162910101018    3/30/2019       5/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $98.10
 728    0630966740101050    3/31/2019       5/16/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 729    0651609280101015     4/1/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 730    0615183820101039    3/31/2019       5/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 731    0617303510101036     4/1/2019       5/17/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $61.20
 732    0503022360101022     4/3/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 733    0560168080101014     4/3/2019       5/17/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
 734    0518376280101113     4/3/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 735    0435948690101071     4/3/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 736    0299157380101012     4/2/2019       5/17/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                    $82.20
 737    0299157380101012     4/2/2019       5/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
 738    0581828730101020     4/2/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 739    0493242290101072     4/3/2019       5/17/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA           $103.20
 740    0440737350101056     4/2/2019       5/17/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                $94.80
 741    0581828730101020     4/2/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 742    0508983530101058     4/3/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 743    0313244560101053     4/2/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 744    0546481780101153     4/3/2019       5/17/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $43.80
 745    0385092930101052     4/2/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 746    0288217020101070     4/2/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 747    0631015520101028     4/1/2019       5/17/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $154.80
 748    0518376280101113     4/3/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 749    0580498560101028     4/2/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 750    0563323040101052     4/1/2019       5/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 751    0619806740101020    3/31/2019       5/16/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $43.80
 752    0335349230101047     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 753    0505676200101043     4/4/2019       5/20/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
 754    0505676200101043     4/4/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
 755    0505676200101043     4/4/2019       5/20/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
 756    0505676200101043     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 757    0311498450101076     4/3/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 758    0322788110101095     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 759    0505676200101043     4/4/2019       5/20/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
 760    0505676200101043     4/4/2019       5/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
 761    0505676200101043     4/4/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
 762    0100648020101155     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 763    0637769450101036     4/3/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 764    0637769450101036     4/3/2019       5/20/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
 765    0311498450101076     4/3/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 766    0455376270101052     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 767    0605130830101014     4/4/2019       5/20/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $98.10
 768    0605130830101014     4/4/2019       5/20/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $308.10
 769    0605130830101014     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 770    0605130830101014     4/4/2019       5/20/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $71.40
 771    0176834940101033     4/3/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $34.40
 772    0176834940101033     4/3/2019       5/20/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                 $30.60
 773    0300271480101033     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 774    0505676200101043     4/4/2019       5/20/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $511.20
 775    0505676200101043     4/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 776    0505676200101043     4/4/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
 777    0640173640101011    3/19/2019       5/20/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
 778    0640173640101011    3/27/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 779    0640173640101011     3/4/2019       5/20/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
 780    0640173640101011     3/4/2019       5/20/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
 781    0640173640101011     3/4/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
 782    0640173640101011     3/4/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 783    0576412970101078     4/5/2019       5/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
 784    0559750290101034     4/5/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 785    0651697490101016     4/7/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
 786    0373580170101059     4/5/2019       5/20/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
 787    0373580170101059     4/5/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $34.40
 788    0312342050101061     4/6/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
 789    0442246830101098     4/5/2019       5/20/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $65.40
 790    0442246830101098     4/5/2019       5/20/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $30.60
 791    0527448150101041     4/5/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 13 of 66 PageID #: 70
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 792    0513532510101043     4/5/2019       5/20/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
 793    0631511010101015     4/5/2019       5/20/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 794    0631511010101015     4/5/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 795    0158580530101105     4/5/2019       5/20/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
 796    0526703340101025     4/5/2019       5/20/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 797    0526703340101025     4/5/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 798    0526703340101025     4/5/2019       5/20/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
 799    0371058930101034     4/5/2019       5/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 800    0564604800101054     4/5/2019       5/20/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
 801    0564604800101054     4/5/2019       5/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 802    0246727640101038     4/5/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
 803    0485230090101038     4/6/2019       5/20/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 804    0485230090101038     4/6/2019       5/20/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 805    0465750830101042     4/5/2019       5/20/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
 806    0465750830101042     4/5/2019       5/20/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 807    0259846830101196     4/5/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 808    0560168080101014     4/8/2019       5/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 809    0630966740101050     4/7/2019       5/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 810    0176834940101033     4/7/2019       5/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 811    0288217020101070     4/7/2019       5/23/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $65.40
 812    0464279060101036     4/7/2019       5/23/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 813    0464279060101036     4/7/2019       5/23/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
 814    0532074640101046     4/7/2019       5/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 815    0532074640101046     4/7/2019       5/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 816    0532074640101046     4/7/2019       5/23/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 817    0643706510101012     4/7/2019       5/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 818    0643706510101012     4/7/2019       5/23/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
 819    0485230090101038     4/8/2019       5/23/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 820    0485230090101038     4/8/2019       5/23/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 821    0457370470101135     4/7/2019       5/23/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 822    0429729800101146     4/7/2019       5/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 823    0644884190101013     4/8/2019       5/24/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.80
 824    0631958410101014     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 825    0647378800101015     4/9/2019       5/24/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 826    0505676200101043     4/9/2019       5/24/2019       65162062710   TraMADol HCl Oral Tablet 50 MG - 100 EA                                       $74.70
 827    0639232030101016     4/9/2019       5/24/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $107.10
 828    0599245880101025     4/8/2019       5/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
 829    0113289240101074     4/8/2019       5/24/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 830    0113289240101074     4/8/2019       5/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
 831    0113289240101074     4/8/2019       5/24/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
 832    0113289240101074     4/8/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 833    0318425670101084     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 834    0356367500101103    4/10/2019       5/24/2019       68462030201   Indomethacin Oral Capsule 50 MG - 100 EA                                       $9.60
 835    0550253970101027     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 836    0526867200101076     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 837    0634972620101026     4/9/2019       5/24/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $107.10
 838    0634972620101026     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 839    0564604800101054     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 840    0635626930101014     4/8/2019       5/24/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
 841    0635626930101014     4/8/2019       5/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
 842    0571789420101013    4/10/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 843    0526867200101076     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 844    0630966740101050     4/8/2019       5/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 845    0373580170101059     4/8/2019       5/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 846    0429833270101055     4/9/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 847    0632378230101012    4/10/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 848    0356765290101185     4/9/2019       5/24/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 849    0085038600101073     4/8/2019       5/24/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.80
 850    0516338810101023     4/8/2019       5/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 851    0505676200101043     4/9/2019       5/24/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 852    0624987770101016     4/9/2019       5/24/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $511.20
 853    0624987770101016     4/9/2019       5/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 854    0438935470101030     4/9/2019       5/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $107.10
 855    0098873250101246    4/10/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 856    0110630610101389    4/11/2019       5/28/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
 857    0110630610101389    4/11/2019       5/28/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 858    0429833270101063    4/10/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 859    0438935470101030    4/10/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 860    0547572440101010    4/10/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 861    0547572440101010    4/10/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
 862    0547572440101010    4/10/2019       5/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
 863    0423770840101072    4/11/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 14 of 66 PageID #: 71
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
 864    0170536900101020    4/10/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 865    0320113600101020    4/10/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 866    0600463490101023    4/10/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 867    0600463490101023    4/10/2019       5/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
 868    0616468510101020    4/10/2019       5/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $321.30
 869    0616468510101020    4/10/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 870    0267529390101042    4/11/2019       5/28/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
 871    0542432480101039    4/11/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 872    0483199260101122    4/11/2019       5/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 873    0606545780101012    4/11/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 874    0606545780101012    4/11/2019       5/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 875    0606545780101012    4/11/2019       5/28/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 876    0457370470101135    4/12/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 877    0457370470101135    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 878    0591243080101018    4/12/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 879    0591243080101018    4/12/2019       5/28/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
 880    0623323370101019    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 881    0409917340101023    4/13/2019       5/28/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
 882    0409917340101023    4/13/2019       5/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 883    0414230470101026    4/11/2019       5/28/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
 884    0414230470101026    4/11/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 885    0046708850101142    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 886    0046708850101142    4/12/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
 887    0046708850101142    4/12/2019       5/28/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
 888    0584748360101065    4/11/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 889    0401328020101069    4/11/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 890    0435948690101071    4/11/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 891    0168924960101128    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 892    0641310830101018    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 893    0379437820101035    4/14/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 894    0543629680101037    4/13/2019       5/28/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
 895    0543629680101037    4/13/2019       5/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 896    0633211080101023    4/14/2019       5/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
 897    0633211080101023    4/14/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 898    0572768720101039    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 899    0418888120101013    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 900    0621065340101015    4/15/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 901    0591243080101018    4/14/2019       5/28/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
 902    0591243080101018    4/14/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 903    0615516980101010    4/13/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
 904    0615516980101010    4/13/2019       5/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
 905    0655816920101018    4/11/2019       5/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 906    0291502620101140    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 907    0589535300101015    4/14/2019       5/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
 908    0302285170101093    4/14/2019       5/28/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
 909    0302285170101093    4/14/2019       5/28/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                       $39.90
 910    0302285170101093    4/14/2019       5/28/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $189.60
 911    0429729800101146    4/14/2019       5/28/2019       67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                                       $47.70
 912    0429729800101146    4/14/2019       5/28/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
 913    0470890880101063    4/14/2019       5/28/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 914    0470890880101063    4/14/2019       5/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 915    0095315500101256    4/12/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 916    0465750830101042    4/15/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 917    0640173640101011    3/19/2019        5/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 918    0640173640101011    3/27/2019       5/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 919    0640173640101011     3/4/2019       4/19/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
 920    0640173640101011     3/4/2019       4/19/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
 921    0640173640101011     3/4/2019       4/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
 922    0640173640101011     3/4/2019       4/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 923    0568892080101011    4/14/2019       5/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 924    0646945210101016    4/18/2019        6/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
 925    0638802690101018    4/20/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
 926    0638802690101018    4/20/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
 927    0560467610101027    4/20/2019        6/3/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
 928    0512672880101073    4/20/2019        6/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
 929    0512672880101073    4/20/2019        6/3/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 930    0623104530101010    4/20/2019        6/3/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.80
 931    0625010320101011    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 932    0600587380101022    4/18/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
 933    0325074860101073    4/17/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
 934    0307716600101084    4/18/2019        6/3/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
 935    0307716600101084    4/18/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 15 of 66 PageID #: 72
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                              Amount
         Claim Number                                                                                  Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                             Billed
 936    0307716600101084    4/18/2019        6/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
 937    0387306770101024    4/17/2019        6/3/2019       00591039860   Diclofenac-Misoprostol Oral Tablet Delayed Release 75-0.2 MG - 60 EA    $201.00
 938    0410407050101196    4/20/2019        6/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
 939    0648146060101010    4/19/2019        6/3/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                 $43.80
 940    0648146060101010    4/19/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 941    0128736740101023    4/18/2019        6/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
 942    0128736740101023    4/18/2019        6/3/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $25.50
 943    0599087050101017    4/17/2019        6/3/2019       00172409660   Baclofen Oral Tablet 10 MG - 100 EA                                     $222.30
 944    0599087050101017    4/17/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 945    0442246830101098    4/17/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 946    0644715660101010    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 947    0390199090101062    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 948    0446419400101022    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 949    0633211080101023    4/15/2019        6/3/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $61.20
 950    0136731310101305    4/15/2019        6/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                             $214.20
 951    0522585580101037    4/15/2019        6/3/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                         $432.00
 952    0264657880101041    4/16/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,902.50
 953    0646830290101013    4/15/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,522.00
 954    0646830290101013    4/15/2019        6/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                             $214.20
 955    0425340910101010    4/15/2019        6/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $308.10
 956    0352482350101048    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 957    0352482350101048    4/15/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $380.50
 958    0506162080101089    4/20/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 959    0558810660101013    4/20/2019        6/3/2019       71093011105   Gabapentin Oral Tablet 600 MG - 500 EA                                  $227.70
 960    0649687190101015    4/18/2019        6/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
 961    0649687190101015    4/18/2019        6/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                          $103.20
 962    0649687190101015    4/18/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 963    0312342050101061    4/15/2019        6/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $616.20
 964    0075786590101162    4/15/2019        6/3/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                  $189.60
 965    0430522090101042    4/20/2019        6/3/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                     $35.70
 966    0430522090101042    4/20/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $761.00
 967    0605975820101089    4/20/2019        6/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
 968    0570214900101038    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 969    0511438550101046    4/15/2019        6/3/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $30.60
 970    0511438550101046    4/15/2019        6/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
 971    0511438550101046    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 972    0414230470101026    4/15/2019        6/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                             $107.10
 973    0414230470101026    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 974    0246141710101029    4/17/2019        6/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
 975    0246141710101029    4/17/2019        6/3/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                  $454.80
 976    0246141710101029    4/17/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 977    0541158280101025    4/16/2019        6/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                             $214.20
 978    0541158280101025    4/16/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 979    0162204990101067    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 980    0313860760101047    4/15/2019        6/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                             $214.20
 981    0313860760101047    4/15/2019        6/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
 982    0582025000101017    4/16/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 983    0542432480101039    4/15/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,902.50
 984    0519318600101042    4/20/2019        6/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $761.00
 985    0519318600101042    4/20/2019        6/3/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                     $35.70
 986    0519318600101042    4/20/2019        6/3/2019       31722053401   Methocarbamol Oral Tablet 750 MG - 100 EA                                 $7.35
 987    0387049090101056    4/20/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 988    0319599610101062    4/20/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 989    0631365070101021    4/16/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 990    0537812880101019    4/10/2019       5/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 991    0537812880101019    4/10/2019       5/24/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                    $72.00
 992    0475872000101046    4/17/2019        6/3/2019       65162083366   Diclofenac Sodium Transdermal Gel 1 MG - 100 GM                          $54.00
 993    0642143820101014    4/15/2019        6/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $616.20
 994    0642143820101014    4/15/2019        6/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
 995    0443764160101024    4/15/2019        6/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 996    0448284090101023    4/13/2019       5/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                             $214.20
 997    0304241880101053    4/23/2019        6/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
 998    0650856110101019    4/24/2019        6/6/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $68.80
 999    0559837400101028    4/23/2019        6/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
1000    0540977260101049    4/23/2019        6/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,902.50
1001    0411261930101119    4/23/2019        6/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
1002    0611621060101023    4/22/2019        6/7/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
1003    0611621060101023    4/22/2019        6/7/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
1004    0599052540101035    4/23/2019        6/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
1005    0490201070101044    4/24/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
1006    0655816920101018    4/24/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,902.50
1007    0647212780101010    4/24/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,902.50
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 16 of 66 PageID #: 73
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                           Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
1008    0311977790101136    4/24/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1009    0584773140101011    4/24/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1010    0584773140101011    4/24/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $380.50
1011    0558396110101035    4/24/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1012    0558396110101035    4/24/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1013    0558396110101035    4/24/2019       6/10/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
1014    0303294850101042    4/25/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1015    0624294900101010    4/23/2019        6/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1016    0607935060101023    4/24/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1017    0595403530101010    4/28/2019       6/10/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
1018    0629014640101012    4/28/2019       6/10/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
1019    0629014640101012    4/28/2019       6/10/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
1020    0611621060101023    4/28/2019       6/10/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                  $153.90
1021    0611621060101023    4/28/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1022    0611621060101023    4/28/2019       6/10/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
1023    0619806740101020    4/27/2019       6/10/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1024    0550978500101044    4/28/2019       6/10/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1025    0522274560101024    4/28/2019       6/10/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
1026    0522274560101024    4/28/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1027    0522274560101024    4/28/2019       6/10/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
1028    0591607110101034    4/25/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1029    0551956370101012    4/26/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1030    0640089360101025    4/26/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1031    0650544880101027    4/26/2019       6/10/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1032    0650544880101027    4/26/2019       6/10/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
1033    0650544880101027    4/26/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1034    0650544880101027    4/26/2019       6/10/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1035    0360929800101085    4/25/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1036    0522861500101039    4/27/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
1037    0619806740101020    4/26/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1038    0519537600101047    4/28/2019       6/10/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $61.20
1039    0312345220101143    4/25/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1040    0388543930101028    4/27/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1041    0586574760101010    4/28/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1042    0520533490101020    4/25/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1043    0128293430101038    4/25/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1044    0159613430101104    4/28/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1045    0592001770101022    4/26/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1046    0281582300101034    4/25/2019       6/10/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $48.00
1047    0145699100101059    4/27/2019       6/10/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1048    0611392100101015    4/25/2019       6/10/2019       59746000103   MethylPREDNISolone Oral Tablet Therapy Pack 4 MG - 21 EA              $34.65
1049    0611392100101015    4/25/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
1050    0611392100101015    4/25/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1051    0333907270101037    4/28/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
1052    0333907270101037    4/28/2019       6/10/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
1053    0602394270101016    4/28/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1054    0589826000101029    4/28/2019       6/10/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
1055    0589826000101029    4/28/2019       6/10/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $71.40
1056    0587285940101015    4/25/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1057    0650265340101015    4/26/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1058    0650265340101015    4/26/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1059    0379437820101035    4/27/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1060    0647212780101010    4/24/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1061    0303294850101042    4/25/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1062    0613952060101012    4/24/2019       6/10/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
1063    0613952060101012    4/24/2019       6/10/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1064    0613952060101012    4/24/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1065    0322788110101095    4/29/2019       6/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1066    0602394270101016    4/28/2019       6/13/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1067    0273355780101018    4/29/2019       6/13/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1068    0524923960101038    4/28/2019       6/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1069    0524923960101038    4/28/2019       6/13/2019       00603448521   Methocarbamol Oral Tablet 500 MG - 100 EA                             $30.00
1070    0524923960101038    4/28/2019       6/13/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $71.40
1071    0497053890101040    4/28/2019       6/13/2019       67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                               $31.80
1072    0362551920101015    4/29/2019       6/13/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1073    0401697140101047    4/26/2019       6/10/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
1074    0401697140101047    4/26/2019       6/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1075    0405212290101015    4/30/2019       6/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1076    0405212290101015    4/30/2019       6/14/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $308.10
1077    0190251640101183    4/30/2019       6/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1078    0595557610101024    4/30/2019       6/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1079    0656021050101016    4/30/2019       6/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 17 of 66 PageID #: 74
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                           Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
1080    0656021050101016    4/30/2019       6/14/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
1081    0657297850101013    4/30/2019       6/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1082    0530634750101011    4/30/2019       6/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1083    0607353350101010    4/30/2019       6/14/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1084    0402588010101143    4/30/2019       6/14/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1085    0190251640101183    4/30/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1086    0429580970101022     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1087    0429580970101022     5/3/2019       6/17/2019       16729017301   Amitriptyline HCl Oral Tablet 50 MG - 100 EA                          $38.10
1088    0429580970101022     5/3/2019       6/17/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
1089    0511438550101046     5/2/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1090    0511438550101046     5/2/2019       6/17/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                            $154.50
1091    0511438550101046     5/2/2019       6/17/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $321.30
1092    0640173640101011     3/5/2019       5/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1093    0640173640101011     3/5/2019       5/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1094    0640173640101011     3/5/2019       5/20/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1095    0640173640101011     3/5/2019       4/22/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1096    0640173640101011     3/5/2019       4/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1097    0640173640101011     3/5/2019       4/22/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1098    0401368630101026     5/1/2019       6/17/2019       67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                               $31.80
1099    0425340910101010     5/2/2019       6/17/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.20
1100    0590245580101043     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1101    0560168080101014     5/1/2019       6/17/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1102    0453547120101078     5/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1103    0429833270101055     5/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1104    0632948110101017     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1105    0632948110101017     5/3/2019       6/17/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $43.80
1106    0288704880101175     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1107    0632573670101015     5/2/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1108    0602614050101013     5/1/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1109    0602614050101013     5/1/2019       6/17/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $61.20
1110    0651609280101015     6/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1111    0334955930101037     5/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1112    0645411860101013     5/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1113    0645411860101013     5/1/2019       6/17/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
1114    0645411860101013     5/1/2019       6/17/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                            $154.50
1115    0397801750101067     5/2/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1116    0508012070101128     5/3/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1117    0651609280101015     5/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1118    0626280960101014     5/2/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1119    0626280960101014     5/2/2019       6/17/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
1120    0626280960101014     5/2/2019       6/17/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1121    0626280960101014     5/2/2019       6/17/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1122    0626280960101014     5/2/2019       6/17/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
1123    0517750600101030     5/2/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1124    0600808480101013     5/2/2019       6/17/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
1125    0322788110101095     5/2/2019       6/17/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
1126    0281671450101041     5/2/2019       6/17/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
1127    0281671450101041     5/2/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
1128    0281671450101041     5/2/2019       6/17/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $35.70
1129    0505676200101043     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1130    0505676200101043     5/3/2019       6/17/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
1131    0505676200101043     5/3/2019       6/17/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
1132    0460008420101079     5/2/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
1133    0460008420101079     5/2/2019       6/17/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $35.70
1134    0466752750101035     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1135    0466752750101035     5/3/2019       6/17/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $98.10
1136    0581828730101020     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1137    0581828730101020     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1138    0371058930101034     5/2/2019       6/17/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                           $49.98
1139    0371058930101034     5/2/2019       6/17/2019       31722053401   Methocarbamol Oral Tablet 750 MG - 100 EA                             $14.70
1140    0526867200101076     5/2/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1141    0425340910101010     5/2/2019       6/17/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1142    0425340910101010     5/2/2019       6/17/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.20
1143    0190251640101183     5/2/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1144    0466752750101035     5/3/2019       6/17/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
1145    0288704880101175     5/3/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1146    0387049090101056     6/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1147    0149646520101041     5/2/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1148    0565836920101023     5/2/2019       6/17/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1149    0565836920101023     5/2/2019       6/17/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1150    0583412220101044     5/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1151    0583412220101044     5/1/2019       6/17/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 18 of 66 PageID #: 75
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
1152    0455898600101023     5/3/2019       6/17/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
1153    0455898600101023     5/3/2019       6/17/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1154    0452552170101037    4/30/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1155    0436694060101023     5/1/2019       6/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1156    0436694060101023     5/1/2019       6/17/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
1157    0605130830101014     5/5/2019       6/20/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
1158    0605130830101014     5/5/2019       6/20/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
1159    0605130830101014     5/5/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1160    0605130830101014     5/5/2019       6/20/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
1161    0606896230101064     5/5/2019       6/20/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1162    0606896230101064     5/5/2019       6/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1163    0582110330101026     5/5/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1164    0561275400101068     5/5/2019       6/20/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1165    0320467820101032     5/5/2019       6/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1166    0320467820101032     5/5/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1167    0320467820101032     5/5/2019       6/20/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1168    0461320340101033     5/2/2019       6/20/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
1169    0599572320101012     5/4/2019       6/20/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1170    0503022360101022     5/4/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1171    0335349230101047     5/5/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1172    0300271480101033     5/5/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1173    0311498450101076     5/5/2019       6/20/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1174    0464345600101016     5/4/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1175    0464345600101016     5/4/2019       6/20/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
1176    0634989170101016     5/5/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1177    0311498450101076     5/4/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1178    0283487380101102     5/5/2019       6/20/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
1179    0527448150101041     5/5/2019       6/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1180    0527448150101041     5/5/2019       6/20/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
1181    0220007780101019     5/5/2019       6/21/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1182    0505676200101043     5/6/2019       6/21/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1183    0505676200101043     5/6/2019       6/21/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
1184    0310723720101148     5/6/2019       6/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1185    0310723720101148     5/6/2019       6/21/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
1186    0220007780101019     5/5/2019       6/21/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1187    0564969660101035     5/6/2019       6/21/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
1188    0564969660101035     5/6/2019       6/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1189    0100648020101155     5/6/2019       6/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1190    0158580530101105     5/6/2019       6/21/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1191    0259846830101196     5/6/2019       6/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1192    0524262770101064     5/5/2019       6/21/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1193    0524262770101064     5/5/2019       6/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1194    0524262770101064     5/5/2019       6/21/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1195    0657573330101017     5/5/2019       6/21/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1196    0657573330101017     5/5/2019       6/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1197    0657573330101017     5/5/2019       6/21/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1198    0433270630101091     5/7/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1199    0644715660101010     5/7/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1200    0526867200101076     5/8/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1201    0498774540101028     5/8/2019       6/24/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
1202    0320467820101032     5/6/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1203    0320467820101032     5/6/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1204    0320467820101032     5/6/2019       6/24/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1205    0511438550101046     5/7/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1206    0511438550101046     5/7/2019       6/24/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
1207    0511438550101046     5/7/2019       6/24/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $321.30
1208    0561275400101068     5/6/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1209    0561275400101068     5/6/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1210    0561275400101068     5/6/2019       6/24/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1211    0586943210101096     5/6/2019       6/24/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1212    0113289240101074     5/6/2019       6/24/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
1213    0588528370101024     5/6/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1214    0599060310101010     5/8/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1215    0637769450101036     5/7/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1216    0320467820101032     5/6/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1217    0320467820101032     5/6/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1218    0320467820101032     5/6/2019       6/24/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1219    0217387990101057     5/8/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1220    0485230090101038     5/7/2019       6/24/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1221    0600463490101023     5/8/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1222    0600463490101023     5/8/2019       6/24/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
1223    0311498450101076     5/8/2019       6/24/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 19 of 66 PageID #: 76
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
1224    0341841810101076     5/8/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1225    0341841810101076     5/8/2019       6/24/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
1226    0162204990101067     5/8/2019       6/24/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
1227    0162204990101067     5/8/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1228    0302285170101093     5/8/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1229    0302285170101093     5/8/2019       6/24/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                       $79.80
1230    0302285170101093     5/8/2019       6/24/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
1231    0448284090101023    5/10/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1232    0448284090101023    5/10/2019       6/24/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.80
1233    0479500900101032    5/10/2019       6/24/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                   $49.98
1234    0479500900101032    5/10/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1235    0479500900101032    5/10/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1236    0353537180101036    5/10/2019       6/24/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                   $49.98
1237    0353537180101036    5/10/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1238    0353537180101036    5/10/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1239    0353537180101036    5/10/2019       6/24/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                      $133.50
1240    0320467820101032     5/7/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1241    0320467820101032     5/7/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1242    0320467820101032     5/7/2019       6/24/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1243    0645532460101044     5/7/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1244    0619806740101020     5/8/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1245    0619806740101020     5/8/2019       6/24/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
1246    0168265920101117     5/8/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                              $353.70
1247    0168265920101117     5/8/2019       6/24/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1248    0429729800101146    5/10/2019       6/24/2019       00093015010   Acetaminophen-Codeine #3 Oral Tablet 300-30 MG - 1000 EA                       $8.40
1249    0547572440101010    5/11/2019       6/24/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
1250    0547572440101010    5/11/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1251    0547572440101010    5/11/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1252    0626405140101010     5/9/2019       6/24/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                      $267.00
1253    0626405140101010     5/9/2019       6/24/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
1254    0626405140101010     5/9/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1255    0452345140101041    5/10/2019       6/24/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1256    0452345140101041    5/10/2019       6/24/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $25.50
1257    0634772320101023    5/10/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1258    0564604800101054    5/11/2019       6/24/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.20
1259    0564604800101054    5/11/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1260    0300934130101048    5/10/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1261    0605777780101012     5/9/2019       6/24/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1262    0605777780101012     5/9/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1263    0632573670101015    5/11/2019       6/24/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
1264    0429833270101063    5/11/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1265    0546481780101153    5/10/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1266    0546481780101153    5/10/2019       6/24/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
1267    0571789420101013    5/11/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1268    0584773140101011     5/9/2019       6/24/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                      $400.50
1269    0584773140101011     5/9/2019       6/24/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $682.20
1270    0584773140101011     5/9/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1271    0542861940101033    5/11/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1272    0267529390101042    5/11/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1273    0267529390101042    5/11/2019       6/24/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1274    0493242290101072    5/10/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1275    0107470030101106    5/10/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1276    0530334320101050    5/10/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1277    0576368760101027     5/9/2019       6/24/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
1278    0632378230101012    5/11/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1279    0475872000101046     5/9/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1280    0282754550101233     5/6/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1281    0428577780101052     5/6/2019       6/24/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $32.00
1282    0428577780101052     5/6/2019       6/24/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $68.80
1283    0558810660101013     5/8/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1284    0409917340101023     5/8/2019       6/24/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $25.50
1285    0409917340101023     5/8/2019       6/24/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1286    0643706510101012     5/8/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1287    0643706510101012     5/8/2019       6/24/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
1288    0532074640101046     5/8/2019       6/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1289    0532074640101046     5/8/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1290    0532074640101046     5/8/2019       6/24/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1291    0631511010101015     5/8/2019       6/24/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1292    0631511010101015     5/8/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1293    0623893730101032     5/8/2019       6/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1294    0637572490101036    5/10/2019       6/25/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1295    0293564270101117     5/9/2019       6/25/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 20 of 66 PageID #: 77
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                           Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
1296    0293564270101117     5/9/2019       6/25/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1297    0293564270101117     5/9/2019       6/25/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1298    0293564270101117     5/9/2019       6/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1299    0293564270101117     5/9/2019       6/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
1300    0392419030101024    5/13/2019       6/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1301    0646830290101013    5/12/2019       6/27/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1302    0646830290101013    5/12/2019       6/27/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
1303    0646830290101013    5/12/2019       6/27/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1304    0457370470101135    5/13/2019       6/27/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
1305    0572768720101039    5/13/2019       6/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1306    0306625900101085    5/13/2019       6/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1307    0098873250101246    5/13/2019       6/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1308    0339752630101036    5/13/2019       6/27/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1309    0339752630101036    5/13/2019       6/27/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                           $49.98
1310    0544922160101026    5/12/2019       6/27/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $308.10
1311    0291502620101140    5/13/2019       6/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1312    0542861940101033    5/13/2019       6/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1313    0110630610101389    5/12/2019       6/27/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1314    0646830290101013    5/12/2019       6/27/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
1315    0542861940101033    5/13/2019       6/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1316    0443764160101024    5/14/2019       6/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1317    0401511360101092    5/14/2019       6/28/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $48.00
1318    0401511360101092    5/14/2019       6/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1319    0600665200101032    5/14/2019       6/28/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
1320    0600665200101032    5/14/2019       6/28/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1321    0600665200101032    5/14/2019       6/28/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1322    0600665200101032    5/14/2019       6/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1323    0648146060101010    5/14/2019       6/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
1324    0547722200101029    5/13/2019       6/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
1325    0547722200101029    5/13/2019       6/28/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
1326    0547722200101029    5/13/2019       6/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1327    0539954380101046    5/15/2019       6/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1328    0291264090101080    5/14/2019       6/28/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
1329    0291264090101080    5/14/2019       6/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1330    0291264090101080    5/14/2019       6/28/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1331    0291264090101080    5/14/2019       6/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
1332    0290876650101050    5/15/2019       6/28/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                      $432.00
1333    0403741190101040    5/17/2019        7/1/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $43.80
1334    0403741190101040    5/17/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1335    0320113600101020    5/16/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1336    0645532460101044    5/16/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
1337    0420976650101044    5/16/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1338    0420976650101044    5/16/2019        7/1/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $308.10
1339    0652345050101013    5/16/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1340    0652345050101013    5/16/2019        7/1/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1341    0652345050101013    5/16/2019        7/1/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
1342    0646755100101012    5/16/2019        7/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $682.20
1343    0646755100101012    5/16/2019        7/1/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA              $400.50
1344    0506162080101089    5/17/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1345    0312342050101061    5/16/2019        7/1/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.20
1346    0369568410101043    5/16/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1347    0450642600101012    5/16/2019        7/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $682.20
1348    0450642600101012    5/16/2019        7/1/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA              $400.50
1349    0450642600101012    5/16/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1350    0644739250101016    5/16/2019        7/1/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA              $267.00
1351    0644739250101016    5/16/2019        7/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
1352    0644739250101016    5/16/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1353    0370062170101028    5/16/2019        7/1/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA              $267.00
1354    0370062170101028    5/16/2019        7/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
1355    0370062170101028    5/16/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
1356    0291264090101080    5/14/2019        7/1/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1357    0291264090101080    5/14/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1358    0291264090101080    5/14/2019        7/1/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1359    0291264090101080    5/14/2019        7/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
1360    0653784720101020    5/16/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
1361    0642143820101014    5/16/2019        7/2/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.20
1362    0642143820101014    5/16/2019        7/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
1363    0540439600101031    5/15/2019        7/2/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $87.60
1364    0291264090101080    5/15/2019        7/2/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
1365    0291264090101080    5/15/2019        7/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
1366    0291264090101080    5/15/2019        7/2/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
1367    0291264090101080    5/15/2019        7/2/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 21 of 66 PageID #: 78
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
1368    0162204990101067    5/16/2019        7/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1369    0525945940101027    5/15/2019        7/2/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1370    0525945940101027    5/15/2019        7/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1371    0568892080101011    5/15/2019        7/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1372    0541158280101025    5/20/2019        7/5/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
1373    0537733130101031    5/19/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1374    0537733130101031    5/19/2019        7/5/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1375    0537733130101031    5/19/2019        7/5/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
1376    0598726490101035    5/20/2019        7/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1377    0512672880101073    5/20/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1378    0568399430101055    5/18/2019        7/5/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
1379    0568399430101055    5/18/2019        7/5/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1380    0568399430101055    5/18/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1381    0118569050101305    5/19/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1382    0529348100101034    5/17/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1383    0365952410101118    5/18/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1384    0365952410101118    5/18/2019        7/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1385    0581535750101026    5/18/2019        7/5/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1386    0581535750101026    5/18/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1387    0581535750101026    5/18/2019        7/5/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
1388    0650544880101027    5/20/2019        7/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1389    0650544880101027    5/20/2019        7/5/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
1390    0650544880101027    5/20/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1391    0650544880101027    5/20/2019        7/5/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
1392    0435569430101013    6/17/2019        7/1/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                      $267.00
1393    0435569430101013    6/17/2019        7/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
1394    0435569430101013    6/17/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1395    0136731310101305    5/16/2019        7/1/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1396    0408485380101023    5/16/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1397    0408485380101023    5/16/2019        7/1/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1398    0634026590101019    5/16/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1399    0298857830101048    5/16/2019        7/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1400    0128293430101038    5/16/2019        7/1/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $65.40
1401    0293564270101117    5/18/2019        7/5/2019       67253090250   ALPRAZolam Oral Tablet 1 MG - 500 EA                                           $6.96
1402    0643027360101014    5/18/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1403    0643027360101014    5/18/2019        7/5/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1404    0387306770101024    5/18/2019        7/5/2019       00591039860   Diclofenac-Misoprostol Oral Tablet Delayed Release 75-0.2 MG - 60 EA         $201.00
1405    0291502620101140    5/21/2019        7/5/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
1406    0320318390101078    5/19/2019        7/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1407    0307716600101084    5/19/2019        7/5/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1408    0326162910101018    5/20/2019        7/8/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
1409    0311977790101136    5/22/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1410    0441949430101050    5/16/2019        7/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $682.20
1411    0441949430101050    5/16/2019        7/1/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                      $400.50
1412    0646443350101012    6/18/2019        7/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1413    0500904010101036    5/25/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1414    0500904010101036    5/25/2019        7/8/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1415    0500904010101036    5/25/2019        7/8/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
1416    0213273730101371    5/25/2019        7/8/2019       00115165901   Propranolol HCl Oral Tablet 10 MG - 100 EA                                    $36.00
1417    0213273730101371    5/25/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1418    0213273730101371    5/25/2019        7/8/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
1419    0540334690101019    5/25/2019        7/8/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1420    0540334690101019    5/25/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1421    0145699100101059    5/25/2019        7/8/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1422    0087231120101099    5/25/2019        7/8/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
1423    0087231120101099    5/25/2019        7/8/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
1424    0158580530101105    5/24/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1425    0558450260101012    5/21/2019        7/8/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $22.89
1426    0558450260101012    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1427    0591029850101092    5/22/2019        7/8/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
1428    0591029850101092    5/22/2019        7/8/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1429    0591029850101092    5/22/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1430    0658875020101010    5/21/2019        7/8/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $45.90
1431    0658875020101010    5/21/2019        7/8/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
1432    0658875020101010    5/21/2019        7/8/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1433    0658875020101010    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1434    0638802690101018    5/21/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1435    0638802690101018    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1436    0157026910101068    5/22/2019        7/8/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1437    0423770840101072    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1438    0570214900101038    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1439    0620279960101012    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 22 of 66 PageID #: 79
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
1440    0620279960101012    5/21/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1441    0585987770101021    5/22/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1442    0606545780101012    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1443    0606545780101012    5/21/2019        7/8/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1444    0606545780101012    5/21/2019        7/8/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1445    0404049410101025    5/23/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1446    0463158730101058    5/23/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1447    0463158730101058    5/23/2019        7/8/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1448    0403741190101040    5/22/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1449    0403741190101040    5/22/2019        7/8/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1450    0625247330101017    5/24/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1451    0650856110101019    5/25/2019        7/8/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $68.80
1452    0619806740101020    5/22/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1453    0387049090101056    5/23/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1454    0392915760101035    5/24/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1455    0647378800101015    5/21/2019        7/8/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
1456    0647378800101015    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1457    0457766940101011    5/24/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1458    0235037340101053    5/22/2019        7/8/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1459    0606545780101012    5/23/2019        7/8/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
1460    0606545780101012    5/23/2019        7/8/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
1461    0560168080101014    5/23/2019        7/8/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $189.60
1462    0528094370101020    5/23/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1463    0528094370101020    5/23/2019        7/8/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1464    0046708850101142    5/21/2019        7/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1465    0046708850101142    5/21/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1466    0366920150101076    5/25/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1467    0595557610101024    5/23/2019        7/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
1468    0500904010101036    5/25/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1469    0500904010101036    5/25/2019       7/11/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1470    0500904010101036    5/25/2019       7/11/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1471    0452345140101041    5/25/2019       7/11/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $68.80
1472    0204843450101131    5/25/2019       7/11/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
1473    0465750830101042    5/25/2019       7/11/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
1474    0465750830101042    5/25/2019       7/11/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1475    0589535300101015    5/25/2019       7/11/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
1476    0637300840101021    5/25/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1477    0637300840101021    5/25/2019       7/11/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1478    0576412970101078    5/26/2019       7/11/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
1479    0520533490101020    5/26/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1480    0303294850101042    5/26/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1481    0360929800101085    5/26/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1482    0584773140101011    5/25/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1483    0584773140101011    5/25/2019       7/11/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1484    0645411860101013    5/25/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1485    0645411860101013    5/25/2019       7/11/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1486    0328581290101066    6/14/2019       7/11/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
1487    0328581290101066    6/14/2019       7/11/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                      $267.00
1488    0328581290101066    6/14/2019       7/11/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1489    0576412970101078    5/26/2019       7/11/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
1490    0315907150101083    5/25/2019       7/11/2019       71093011105   Gabapentin Oral Tablet 600 MG - 500 EA                                       $226.80
1491    0315907150101083    5/25/2019       7/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1492    0315907150101083    5/25/2019       7/11/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
1493    0524923960101038    5/28/2019       7/15/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
1494    0347806860101023    5/28/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1495    0347806860101023    5/28/2019       7/15/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
1496    0541244510101017    5/28/2019       7/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
1497    0602185420101025    5/28/2019       7/15/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.20
1498    0144634960101049    5/29/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1499    0653462900101017     6/1/2019       7/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1500    0653462900101017     6/1/2019       7/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1501    0520780400101117     6/1/2019       7/15/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1502    0520780400101117     6/1/2019       7/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1503    0520780400101117     6/1/2019       7/15/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1504    0650544880101027    5/30/2019       7/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
1505    0457370470101135    5/29/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1506    0457370470101135    5/29/2019       7/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1507    0633211080101023    5/29/2019       7/15/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
1508    0483199260101122    5/29/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1509    0483199260101122    5/29/2019       7/15/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $68.80
1510    0483199260101122    5/29/2019       7/15/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1511    0441424270101065    5/31/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 23 of 66 PageID #: 80
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
1512    0558807580101024    5/31/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1513    0617085190101036     6/1/2019       7/15/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1514    0617085190101036     6/1/2019       7/15/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1515    0601855530101104     6/1/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1516    0645411860101013    5/30/2019       7/15/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
1517    0645411860101013    5/30/2019       7/15/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $321.30
1518    0645411860101013    5/30/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1519    0594047700101028    5/28/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1520    0479816910101048    5/26/2019       7/15/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1521    0479816910101048    5/26/2019       7/15/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
1522    0479816910101048    5/26/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1523    0479816910101048    5/26/2019       7/15/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
1524    0128293430101038    5/26/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1525    0613432600101038    5/29/2019       7/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1526    0429729800101146     6/3/2019       7/18/2019       67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                                       $47.70
1527    0429729800101146     6/3/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1528    0429729800101146     6/3/2019       7/18/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $189.60
1529    0583097180101017     6/2/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1530    0583097180101017     6/2/2019       7/18/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
1531    0600808480101013     6/3/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1532    0184695550101179     6/2/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1533    0282906600101023     6/2/2019       7/18/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.20
1534    0282906600101023     6/2/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1535    0220007780101019     6/4/2019       7/18/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1536    0315907150101083     6/3/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1537    0315907150101083     6/3/2019       7/18/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
1538    0289078450101066     6/3/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1539    0634989170101016     6/4/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1540    0620650230101034     6/3/2019       7/18/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1541    0620650230101034     6/3/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1542    0311498450101076     6/4/2019       7/18/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1543    0451218750101034     6/2/2019       7/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
1544    0332783050101088     6/3/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1545    0332783050101088     6/3/2019       7/18/2019       59746000103   MethylPREDNISolone Oral Tablet Therapy Pack 4 MG - 21 EA                      $34.65
1546    0524262770101064     6/4/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1547    0524262770101064     6/4/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1548    0156766570101061     6/3/2019       7/18/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1549    0156766570101061     6/3/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1550    0156766570101061     6/3/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1551    0100833640101096    5/30/2019       7/18/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1552    0100833640101096    5/30/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1553    0100833640101096    5/30/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1554    0425340910101010     6/1/2019       7/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
1555    0500904010101036     6/1/2019       7/18/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
1556    0500904010101036     6/1/2019       7/18/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
1557    0656021050101016    5/30/2019       7/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
1558    0656021050101016    5/30/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1559    0629347700101039    5/30/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1560    0530634750101011    5/30/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1561    0516341910101026     6/2/2019       7/18/2019       68462035801   Nabumetone Oral Tablet 500 MG - 100 EA                                        $82.20
1562    0516341910101026     6/2/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1563    0428837380101088     6/3/2019       7/18/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1564    0599572320101012     6/3/2019       7/18/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1565    0107470030101106     6/3/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1566    0436694060101023    5/31/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1567    0425340910101010     6/1/2019       7/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
1568    0637040940101022    5/30/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1569    0517750600101030     6/1/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1570    0149646520101041     6/1/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1571    0428073790101035    5/30/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1572    0428073790101035    5/30/2019       7/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
1573    0397801750101067     6/1/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1574    0493242290101072    5/30/2019       7/18/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
1575    0464345600101016     6/3/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1576    0582110330101026     6/4/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1577    0497053890101040     6/2/2019       7/18/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.20
1578    0497053890101040     6/2/2019       7/18/2019       67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                                       $31.80
1579    0489345750101023     6/4/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1580    0489345750101023     6/4/2019       7/18/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
1581    0489345750101023     6/4/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1582    0489345750101023     6/4/2019       7/18/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
1583    0405212290101015     6/2/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 24 of 66 PageID #: 81
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                               Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                              Billed
1584    0373580170101059     6/2/2019       7/18/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1585    0373580170101059     6/2/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
1586    0192021040101127     6/3/2019       7/18/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1587    0192021040101127     6/3/2019       7/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $924.30
1588    0522585580101037     6/3/2019       7/18/2019       68382013814   Topiramate Oral Tablet 25 MG - 60 EA                                     $229.50
1589    0522585580101037     6/3/2019       7/18/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1590    0614526020101038     6/1/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1591    0641997120101011    5/30/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1592    0609157580101023     6/1/2019       7/18/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1593    0609157580101023     6/1/2019       7/18/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
1594    0609157580101023     6/1/2019       7/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1595    0461320340101033     6/1/2019       7/18/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                     $30.60
1596    0517986620101010    5/30/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1597    0517986620101010    5/30/2019       7/18/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                      $71.40
1598    0313955550101072     6/5/2019       7/19/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                      $71.40
1599    0313955550101072     6/5/2019       7/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1600    0511438550101046     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1601    0275451510101093    5/30/2019       7/18/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA        $255.60
1602    0275451510101093    5/30/2019       7/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                   $454.80
1603    0275451510101093    5/30/2019       7/18/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
1604    0621990250101012     6/2/2019       7/18/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1605    0517986620101010    5/30/2019       7/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1606    0561275400101068     6/5/2019       7/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1607    0561275400101068     6/5/2019       7/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1608    0561275400101068     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1609    0320467820101032     6/4/2019       7/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1610    0657573330101017     6/5/2019       7/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1611    0657573330101017     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1612    0657573330101017     6/5/2019       7/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1613    0320467820101032     6/5/2019       7/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1614    0320467820101032     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1615    0341861780101013     6/5/2019       7/19/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1616    0341861780101013     6/5/2019       7/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1617    0546157010101052     6/4/2019       7/19/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                      $71.40
1618    0546157010101052     6/4/2019       7/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
1619    0387049090101056     6/4/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1620    0575676600101010     6/5/2019       7/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1621    0575676600101010     6/5/2019       7/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1622    0575676600101010     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1623    0550623960101015     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1624    0550623960101015     6/5/2019       7/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $22.89
1625    0318790600101144     6/5/2019       7/19/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                      $153.90
1626    0318790600101144     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1627    0100648020101155     6/4/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1628    0532074640101046     6/5/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1629    0428019910101041     6/5/2019       7/22/2019       71093011105   Gabapentin Oral Tablet 600 MG - 500 EA                                   $226.80
1630    0428019910101041     6/5/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1631    0428019910101041     6/5/2019       7/22/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1632    0428019910101041     6/5/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $435.60
1633    0565319310101051     6/5/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1634    0565319310101051     6/5/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1635    0565319310101051     6/5/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1636    0550302270101037     6/6/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1637    0611621060101023     6/5/2019       7/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1638    0611621060101023     6/5/2019       7/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
1639    0611621060101023     6/5/2019       7/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1640    0471997380101052     6/5/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1641    0471997380101052     6/5/2019       7/22/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                      $71.40
1642    0575676600101010     6/5/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1643    0575676600101010     6/5/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1644    0575676600101010     6/5/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1645    0097397610101044     6/6/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1646    0565319310101051     6/5/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1647    0565319310101051     6/5/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1648    0565319310101051     6/5/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1649    0657573330101017     6/4/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1650    0614981720101020     6/5/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1651    0657573330101017     6/8/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1652    0657573330101017     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1653    0276062440101027    6/10/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1654    0650695210101010     6/6/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1655    0650695210101010     6/6/2019       7/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                   $454.80
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 25 of 66 PageID #: 82
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                 Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                Billed
1656    0650695210101010     6/6/2019       7/22/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA    $267.00
1657    0099415090101082    6/10/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1658    0428577780101052     6/8/2019       7/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA             $32.70
1659    0512330680101104     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1660    0479500900101032     6/8/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,522.00
1661    0479500900101032     6/8/2019       7/22/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                 $49.98
1662    0479500900101032     6/8/2019       7/22/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA              $51.60
1663    0532074640101046    6/10/2019       7/22/2019       53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA       $16.44
1664    0532074640101046    6/10/2019       7/22/2019       00093314705   Cephalexin Oral Capsule 500 MG - 500 EA                     $26.80
1665    0657573330101017     6/8/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,141.50
1666    0657573330101017     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1667    0320467820101032     6/5/2019       7/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                     $227.40
1668    0465332810101068     6/9/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,522.00
1669    0524380470101042     6/8/2019       7/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA             $32.70
1670    0637572490101036     6/9/2019       7/22/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                    $43.80
1671    0320467820101032     6/8/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,141.50
1672    0320467820101032     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1673    0176894840101046     6/9/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1674    0472629790101039     6/7/2019       7/22/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                       $30.60
1675    0472629790101039     6/7/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,522.00
1676    0397585010101013     6/7/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,522.00
1677    0397585010101013     6/7/2019       7/22/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                $214.20
1678    0253769710101043     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1679    0576368760101027     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1680    0576368760101027     6/8/2019       7/22/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                        $153.90
1681    0576368760101027     6/8/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                      $145.20
1682    0302152880101047     6/8/2019       7/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA             $32.70
1683    0302152880101047     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1684    0566064160101046     6/8/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,522.00
1685    0566064160101046     6/8/2019       7/22/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                        $58.20
1686    0653724030101013     6/6/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                      $145.20
1687    0653724030101013     6/6/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,141.50
1688    0653724030101013     6/6/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1689    0320467820101032     6/6/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,141.50
1690    0320467820101032     6/6/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1691    0320467820101032     6/6/2019       7/22/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                      $145.20
1692    0397585010101013     6/6/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,522.00
1693    0397585010101013     6/6/2019       7/22/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                        $58.20
1694    0287236540101031     6/7/2019       7/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,141.50
1695    0109699580101102     6/7/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1696    0130907770101052    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1697    0480900420101032    6/10/2019       7/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA             $32.70
1698    0480900420101032    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1699    0310723720101148    6/10/2019       7/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                     $454.80
1700    0310723720101148    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1701    0629674460101010    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1702    0645515880101017    6/10/2019       7/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                  $1,522.00
1703    0645515880101017    6/10/2019       7/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA             $32.70
1704    0615829870101036    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1705    0311498450101076    6/10/2019       7/25/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA            $432.00
1706    0612076620101014    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1707    0612076620101014    6/10/2019       7/25/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                       $72.00
1708    0612076620101014    6/10/2019       7/25/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                  $154.50
1709    0242212220101090    6/10/2019       7/25/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                $214.20
1710    0176894840101046    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1711    0145478140101068    6/10/2019       7/25/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                  $102.90
1712    0145478140101068    6/10/2019       7/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1713    0429580970101022    6/12/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1714    0446770920101086    6/11/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1715    0446770920101086    6/11/2019       7/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                       $72.00
1716    0446770920101086    6/11/2019       7/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                  $154.50
1717    0302285170101093    6/10/2019       7/26/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                      $94.80
1718    0302285170101093    6/10/2019       7/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA              $51.60
1719    0100648020101155    6/12/2019       7/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA             $103.20
1720    0466752750101035    6/12/2019       7/26/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA            $432.00
1721    0466752750101035    6/12/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1722    0110630610101389    6/11/2019       7/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA              $51.60
1723    0312100670101170    6/11/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1724    0408485380101023    6/11/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $1,179.00
1725    0408485380101023    6/11/2019       7/26/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                    $43.80
1726    0158847900101084    6/11/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM           $2,358.00
1727    0526867200101076    6/11/2019       7/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                  $154.50
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 26 of 66 PageID #: 83
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                               Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                              Billed
1728    0526867200101076    6/11/2019       7/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
1729    0526867200101076    6/11/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1730    0338704890101231    6/12/2019       7/26/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1731    0338704890101231    6/12/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1732    0624271200101015    6/11/2019       7/26/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1733    0624271200101015    6/11/2019       7/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1734    0291264090101080    6/12/2019       7/26/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $924.30
1735    0165188770101024    6/10/2019       7/26/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1736    0165188770101024    6/10/2019       7/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1737    0580039010101018    6/12/2019       7/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,902.50
1738    0291264090101080    6/12/2019       7/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $924.30
1739    0418699240101019    6/12/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1740    0418699240101019    6/12/2019       7/29/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1741    0168265920101117    6/12/2019       7/29/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                  $43.80
1742    0168265920101117    6/12/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                          $353.70
1743    0564969660101035    6/12/2019       7/29/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                          $432.00
1744    0466752750101035    6/12/2019       7/29/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1745    0379437820101035    6/14/2019       7/29/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
1746    0128293430101038    6/15/2019       7/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $65.40
1747    0434410700101055    6/15/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1748    0196296380101061    6/15/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1749    0427197930101059    6/14/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1750    0427197930101059    6/14/2019       7/29/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1751    0312342050101061    6/15/2019       7/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $616.20
1752    0408353310101036    6/15/2019       7/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1753    0408353310101036    6/15/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1754    0408353310101036    6/15/2019       7/29/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1755    0500904010101036    6/15/2019       7/29/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1756    0500904010101036    6/15/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1757    0500904010101036    6/15/2019       7/29/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
1758    0605975820101089    6/15/2019       7/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
1759    0508012070101128    6/14/2019       7/29/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1760    0629014640101012    6/15/2019       7/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
1761    0629014640101012    6/15/2019       7/29/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1762    0629014640101012    6/15/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1763    0319599610101062    6/14/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1764    0550623960101015    6/15/2019       7/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1765    0550623960101015    6/15/2019       7/29/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1766    0550623960101015    6/15/2019       7/29/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                    $152.00
1767    0379393350101012    6/13/2019       7/29/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1768    0379393350101012    6/13/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1769    0501166310101046    6/14/2019       7/29/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                  $267.00
1770    0501166310101046    6/14/2019       7/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                   $454.80
1771    0501166310101046    6/14/2019       7/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1772    0660267750101012    6/13/2019       7/29/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1773    0660267750101012    6/13/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1774    0648146060101010    6/13/2019       7/29/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1775    0181597140101060    6/13/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1776    0461056810101018    6/14/2019       7/29/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1777    0461056810101018    6/14/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1778    0107470030101106    6/13/2019       7/29/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                  $119.70
1779    0362551920101015    6/13/2019       7/29/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
1780    0282754550101233    6/13/2019       7/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1781    0428019910101041     6/8/2019       7/22/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1782    0428019910101041     6/8/2019       7/22/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1783    0588232930101026    6/15/2019        8/1/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                      $71.40
1784    0588232930101026    6/15/2019        8/1/2019       00603448521   Methocarbamol Oral Tablet 500 MG - 100 EA                                 $15.00
1785    0643783520101019    6/17/2019        8/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1786    0643783520101019    6/17/2019        8/1/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $107.10
1787    0545180270101050    6/17/2019        8/1/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
1788    0545180270101050    6/17/2019        8/1/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
1789    0545180270101050    6/17/2019        8/1/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA        $255.60
1790    0545180270101050    6/17/2019        8/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1791    0450693640101058    6/16/2019        8/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1792    0324024390101045    6/17/2019        8/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1793    0494582630101012    6/16/2019        8/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1794    0093715670101022    6/17/2019        8/1/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1795    0595403530101010    6/17/2019        8/1/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
1796    0595403530101010    6/17/2019        8/1/2019       71093011105   Gabapentin Oral Tablet 600 MG - 500 EA                                   $226.80
1797    0595403530101010    6/17/2019        8/1/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1798    0595403530101010    6/17/2019        8/1/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1799    0407499990101050    6/18/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 27 of 66 PageID #: 84
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
1800    0494582630101012    6/18/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1801    0620903910101083    6/19/2019        8/5/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1802    0620903910101083    6/19/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $68.80
1803    0599376990101017    6/19/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1804    0599376990101017    6/19/2019        8/5/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
1805    0657573330101017    6/18/2019        8/5/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
1806    0599376990101017    6/19/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1807    0599376990101017    6/19/2019        8/5/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
1808    0365952410101118    6/19/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1809    0365952410101118    6/19/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1810    0606545780101012    6/18/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1811    0403741190101040    6/18/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1812    0403741190101040    6/18/2019        8/5/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1813    0615829870101036    6/18/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1814    0263329460101145    6/19/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1815    0565387450101017    6/20/2019        8/5/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1816    0565387450101017    6/20/2019        8/5/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $25.50
1817    0653462900101017    6/23/2019        8/5/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
1818    0403741190101040    6/20/2019        8/5/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1819    0403741190101040    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1820    0652345050101013    6/20/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1821    0336342280101057    6/20/2019        8/5/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
1822    0336342280101057    6/20/2019        8/5/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
1823    0336342280101057    6/20/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1824    0336342280101057    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1825    0504117790101011    6/22/2019        8/5/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1826    0504117790101011    6/22/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1827    0504117790101011    6/22/2019        8/5/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1828    0290876650101050    6/24/2019        8/5/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
1829    0485909270101021    6/24/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
1830    0632948110101017    6/24/2019        8/5/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1831    0632948110101017    6/24/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1832    0304408390101176    6/23/2019        8/5/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
1833    0304408390101176    6/23/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1834    0540334690101019    6/24/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1835    0540334690101019    6/24/2019        8/5/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
1836    0404049410101025    6/24/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1837    0579077390101011    6/21/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1838    0579077390101011    6/21/2019        8/5/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
1839    0548401610101015    6/23/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1840    0158580530101105    6/23/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1841    0565836920101023    6/24/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1842    0326136640101084    6/20/2019        8/5/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
1843    0326136640101084    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1844    0326136640101084    6/20/2019        8/5/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1845    0548401610101015    6/23/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1846    0523026730101030    6/21/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1847    0330367830101170    6/21/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1848    0291264090101080    6/20/2019        8/5/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
1849    0291264090101080    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1850    0291502620101157    6/24/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1851    0145699100101059    6/24/2019        8/5/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
1852    0460062940101044    6/21/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1853    0460062940101044    6/21/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
1854    0460062940101044    6/21/2019        8/5/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                   $49.98
1855    0356883100101103    6/19/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1856    0356883100101103    6/19/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1857    0386739890101097    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1858    0524380470101042    6/20/2019        8/5/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                         $10.20
1859    0484326310101021    6/22/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1860    0014081100101041    6/22/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1861    0288704880101175    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1862    0521604330101048    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
1863    0521604330101048    6/20/2019        8/5/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
1864    0246727640101038    6/20/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
1865    0394244710101138    6/20/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
1866    0394244710101138    6/20/2019        8/5/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
1867    0804735360000001    6/20/2019        8/5/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
1868    0804735360000001    6/20/2019        8/5/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
1869    0804735360000001    6/20/2019        8/5/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
1870    0804735360000001    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
1871    0539181940101031    6/20/2019        8/5/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 28 of 66 PageID #: 85
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                               Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                              Billed
1872    0539181940101031    6/20/2019        8/5/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                   $79.80
1873    0525945940101027    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1874    0525945940101027    6/20/2019        8/5/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                  $43.80
1875    0288704880101175    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1876    0302152880101047    6/21/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1877    0479816910101048    6/20/2019        8/5/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $924.30
1878    0479816910101048    6/20/2019        8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1879    0642420560101010    6/21/2019        8/5/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                  $267.00
1880    0642420560101010    6/21/2019        8/5/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                   $454.80
1881    0642420560101010    6/21/2019        8/5/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1882    0652345050101013    6/21/2019        8/6/2019       47781023001   Oxycodone-Acetaminophen Oral Tablet 10-325 MG - 100 EA                   $106.50
1883    0291502620101140    6/20/2019        8/6/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                          $432.00
1884    0282906600101023    6/20/2019        8/6/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1885    0539181940101031    6/22/2019        8/8/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $308.10
1886    0329680420101076    6/25/2019        8/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1887    0612076620101014    6/25/2019        8/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $48.00
1888    0612076620101014    6/25/2019        8/9/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1889    0612076620101014    6/25/2019        8/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1890    0534817790101069    6/26/2019        8/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $48.00
1891    0534817790101069    6/26/2019        8/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1892    0534817790101069    6/26/2019        8/9/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1893    0500957040101020    6/26/2019        8/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1894    0528094370101020    6/25/2019        8/9/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                  $43.80
1895    0528094370101020    6/25/2019        8/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1896    0520543150101053    6/25/2019        8/9/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1897    0520543150101053    6/25/2019        8/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1898    0520543150101053    6/25/2019        8/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $48.00
1899    0465332810101068    6/25/2019        8/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1900    0586699600101050    6/25/2019        8/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1901    0534817790101069    6/26/2019       8/12/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1902    0534817790101069    6/26/2019       8/12/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $48.00
1903    0534817790101069    6/26/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1904    0612262180101020    6/26/2019       8/12/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $25.80
1905    0612262180101020    6/26/2019       8/12/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                     $33.88
1906    0594047700101028    6/27/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1907    0493242290101072    6/27/2019       8/12/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                          $432.00
1908    0637912110101026    6/26/2019       8/12/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
1909    0637912110101026    6/26/2019       8/12/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $107.10
1910    0425678250101011    6/28/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1911    0425678250101011    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1912    0601185620101032    6/29/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1913    0601185620101032    6/29/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1914    0601185620101032    6/29/2019       8/12/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1915    0437507810101011    6/28/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1916    0437507810101011    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1917    0412353500101121    6/27/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1918    0635085140101035    6/27/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1919    0635085140101035    6/27/2019       8/12/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1920    0635085140101035    6/27/2019       8/12/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
1921    0625247330101017    6/26/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1922    0637912110101026    6/26/2019       8/12/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
1923    0637912110101026    6/26/2019       8/12/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $107.10
1924    0312345220101168    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1925    0420976650101044    6/27/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1926    0287544420101165    6/28/2019       8/12/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
1927    0287544420101165    6/28/2019       8/12/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $308.10
1928    0122825720101164    6/28/2019       8/12/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
1929    0122825720101164    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1930    0122825720101164    6/28/2019       8/12/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $308.10
1931    0122825720101164    6/28/2019       8/12/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1932    0637040940101022    6/29/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1933    0522274560101024    6/27/2019       8/12/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
1934    0522274560101024    6/27/2019       8/12/2019       16571020106   Diclofenac Sodium Oral Tablet Delayed Release 75 MG - 60 EA              $106.20
1935    0649303360101013    6/28/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1936    0649303360101013    6/28/2019       8/12/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1937    0500522850101047    6/29/2019       8/12/2019       00093314705   Cephalexin Oral Capsule 500 MG - 500 EA                                   $26.80
1938    0500522850101047    6/29/2019       8/12/2019       53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA                     $16.44
1939    0312345220101168    6/28/2019       8/12/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1940    0312345220101168    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1941    0181597140101060    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1942    0567327940101068    6/28/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1943    0222415390101055    6/28/2019       8/12/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 29 of 66 PageID #: 86
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                               Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                              Billed
1944    0629347700101039    6/29/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1945    0617962560101012    6/29/2019       8/12/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1946    0617962560101012    6/29/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1947    0011808060101097    6/28/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1948    0011808060101097    6/28/2019       8/12/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1949    0651302700101027    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1950    0592189400101015    6/28/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1951    0011808060101097    6/28/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1952    0011808060101097    6/28/2019       8/12/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1953    0644884190101013    6/27/2019       8/12/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                      $58.20
1954    0419935230101034    6/28/2019       8/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1955    0483199260101122    6/28/2019       8/12/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $68.80
1956    0412353500101121    6/27/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1957    0457766940101011    6/26/2019       8/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1958    0540129440101073    6/30/2019       8/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1959    0557711150101037    6/30/2019       8/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1960    0582232960101033    6/30/2019       8/15/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                     $15.30
1961    0582232960101033    6/30/2019       8/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1962    0527448150101041    6/30/2019       8/15/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                      $35.70
1963    0425340910101010     7/1/2019       8/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $616.20
1964    0115723630101094    6/30/2019       8/15/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1965    0532495930101042    6/30/2019       8/15/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
1966    0532495930101042    6/30/2019       8/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1967    0590472450101016    6/30/2019       8/15/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                     $30.60
1968    0590472450101016    6/30/2019       8/15/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1969    0590472450101016    6/30/2019       8/15/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                 $380.50
1970    0425340910101010     7/1/2019       8/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $616.20
1971    0655612830101010     7/2/2019       8/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
1972    0655612830101010     7/2/2019       8/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1973    0336342280101057     7/2/2019       8/16/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
1974    0336342280101057     7/2/2019       8/16/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA        $255.60
1975    0336342280101057     7/2/2019       8/16/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
1976    0336342280101057     7/2/2019       8/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1977    0139800770101043     7/2/2019       8/16/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1978    0139800770101043     7/2/2019       8/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1979    0520306270101050     7/1/2019       8/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
1980    0369568410101043     7/1/2019       8/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1981    0613432600101038     7/1/2019       8/16/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                          $432.00
1982    0613432600101038     7/1/2019       8/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1983    0599245880101025     7/1/2019       8/16/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
1984    0454787900101034     7/2/2019       8/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1985    0454787900101034     7/2/2019       8/16/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
1986    0428837380101088     7/4/2019       8/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1987    0174797170101027     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1988    0522585580101037     7/3/2019       8/19/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
1989    0532074640101046     7/5/2019       8/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                    $145.20
1990    0650458910101032     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1991    0297850350101069     7/5/2019       8/19/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
1992    0289078450101066     7/3/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1993    0511438550101046     7/3/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $321.30
1994    0511438550101046     7/3/2019       8/19/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
1995    0511438550101046     7/3/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
1996    0565319310101051     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
1997    0565319310101051     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1998    0100648020101155     7/2/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
1999    0612728750101038     7/5/2019       8/19/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
2000    0612728750101038     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2001    0597530180101011     7/5/2019       8/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
2002    0597530180101011     7/5/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
2003    0597530180101011     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
2004    0624297340101011     7/5/2019       8/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
2005    0624297340101011     7/5/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
2006    0430024620101139     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2007    0653724030101013     7/6/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2008    0653724030101013     7/6/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2009    0632573670101015     7/5/2019       8/19/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
2010    0144634960101049     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2011    0565319310101051     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2012    0565319310101051     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2013    0328404910101152     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
2014    0465248880101012     7/4/2019       8/19/2019       65162083366   Diclofenac Sodium Transdermal Gel 1 MG - 100 GM                           $54.00
2015    0097397610101044     7/6/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 30 of 66 PageID #: 87
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
2016    0575676600101010     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2017    0575676600101010     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2018    0115723630101094     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2019    0115723630101094     7/5/2019       8/19/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2020    0220007780101019     7/4/2019       8/19/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2021    0480557790101016     7/4/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2022    0620650230101034     7/2/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $107.10
2023    0620650230101034     7/2/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2024    0515353490101020     7/4/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2025    0428674660101060     7/3/2019       8/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2026    0428674660101060     7/3/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2027    0591243080101018     7/3/2019       8/19/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
2028    0591243080101018     7/3/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2029    0347806860101023     7/3/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2030    0347806860101023     7/3/2019       8/19/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2031    0637300840101021     7/2/2019       8/19/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
2032    0637300840101021     7/2/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2033    0477953160101105     7/5/2019       8/19/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2034    0477953160101105     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2035    0503534180101016     7/5/2019       8/19/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2036    0503534180101016     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2037    0477953160101105     7/5/2019       8/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
2038    0477953160101105     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2039    0479500900101032     7/5/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                   $49.98
2040    0479500900101032     7/5/2019       8/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2041    0575676600101010     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2042    0575676600101010     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2043    0614526020101038     7/2/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2044    0511438550101046     7/3/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $321.30
2045    0511438550101046     7/3/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2046    0646129950101011     7/3/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2047    0646129950101011     7/3/2019       8/19/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA       $1,390.50
2048    0503534180101016     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2049    0503534180101016     7/5/2019       8/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
2050    0550302270101037     7/6/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2051    0333907270101037     7/5/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2052    0225481050101048     7/5/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2053    0120812070101129     7/3/2019       8/19/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2054    0120812070101129     7/3/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2055    0230303090101049     7/3/2019       8/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2056    0607935060101023     7/3/2019       8/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2057    0548318720101034     7/3/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2058    0548318720101034     7/3/2019       8/19/2019       65862014736   SUMAtriptan Succinate Oral Tablet 50 MG - 9 EA                              $1,257.00
2059    0548318720101034     7/3/2019       8/19/2019       51552091905   Pentravan External Cream - 500 GM                                            $105.75
2060    0590472450101016     7/5/2019       8/21/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
2061    0590472450101016     7/5/2019       8/21/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2062    0174797170101027     7/8/2019       8/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2063    0338704890101231     7/9/2019       8/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2064    0338704890101231     7/9/2019       8/23/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2065    0312100670101170     7/9/2019       8/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2066    0583097180101017     7/9/2019       8/23/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2067    0583097180101017     7/9/2019       8/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2068    0320467820101032     7/8/2019       8/26/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
2069    0450517160101026     7/8/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2070    0541527830101026     7/7/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2071    0488590810101049     7/8/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2072    0488590810101049     7/8/2019       8/26/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $511.20
2073    0488590810101049     7/8/2019       8/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2074    0488590810101049     7/8/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2075    0313244560101053     8/5/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2076    0657573330101017     7/8/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2077    0657573330101017     7/8/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2078    0646830290101013     7/7/2019       8/26/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2079    0530889470101010     7/8/2019       8/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2080    0512330680101104     7/8/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2081    0595557610101024     7/8/2019       8/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2082    0595557610101024     7/8/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2083    0595557610101024     7/8/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2084    0639696330101027    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2085    0639696330101027    7/10/2019       8/26/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2086    0489734150101057    7/12/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2087    0489734150101057    7/12/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 31 of 66 PageID #: 88
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                               Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                              Billed
2088    0489734150101057    7/12/2019       8/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
2089    0594063360101034    7/12/2019       8/26/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
2090    0594063360101034    7/12/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $96.00
2091    0465332810101068    7/11/2019       8/26/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                     $45.90
2092    0465332810101068    7/11/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
2093    0612076620101014    7/12/2019       8/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
2094    0612076620101014    7/12/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
2095    0373580170101059    7/11/2019       8/26/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
2096    0217387990101057    7/11/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
2097    0158847900101084    7/11/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2098    0590472450101016    7/12/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2099    0580039010101018    7/12/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,902.50
2100    0110630610101389    7/11/2019       8/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
2101    0632573670101015    7/13/2019       8/26/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
2102    0600463490101023    7/12/2019       8/26/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                      $71.40
2103    0600463490101023    7/12/2019       8/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
2104    0474774430101102    7/11/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
2105    0261105110101038    7/11/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2106    0657573330101017    7/10/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2107    0657573330101017    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2108    0084021530101067    7/10/2019       8/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
2109    0084021530101067    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2110    0084021530101067    7/10/2019       8/26/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $308.10
2111    0084021530101067    7/10/2019       8/26/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $107.10
2112    0299947040101067    7/10/2019       8/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
2113    0299947040101067    7/10/2019       8/26/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                               $35.70
2114    0302285170101093    7/11/2019       8/26/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                    $94.80
2115    0302285170101093    7/11/2019       8/26/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                   $79.80
2116    0302285170101093    7/11/2019       8/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $51.60
2117    0602614050101013    7/12/2019       8/26/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                      $58.20
2118    0292191680101130    7/12/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2119    0639696330101027    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2120    0639696330101027    7/10/2019       8/26/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                           $32.70
2121    0476760310101054    7/11/2019       8/26/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
2122    0476760310101054    7/11/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2123    0623784680101025    7/11/2019       8/26/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                  $267.00
2124    0623784680101025    7/11/2019       8/26/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                   $454.80
2125    0623784680101025    7/11/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2126    0627247800101016    7/10/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
2127    0627247800101016    7/10/2019       8/26/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
2128    0489345750101023    7/10/2019       8/26/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $924.30
2129    0489345750101023    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2130    0097397610101044    7/11/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2131    0505676200101043    7/10/2019       8/26/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
2132    0505676200101043    7/10/2019       8/26/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                           $103.20
2133    0505676200101043    7/10/2019       8/26/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                    $924.30
2134    0505676200101043    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2135    0505676200101043    7/10/2019       8/26/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA        $255.60
2136    0505676200101043    7/10/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
2137    0526867200101076    7/10/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $72.00
2138    0526867200101076    7/10/2019       8/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
2139    0415194910101013    7/13/2019       8/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                $154.50
2140    0415194910101013    7/13/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2141    0415194910101013    7/13/2019       8/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                     $48.00
2142    0458490660101056    7/10/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2143    0427197930101059    7/10/2019       8/26/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
2144    0427197930101059    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2145    0616468510101020    7/10/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2146    0594119360101034    7/12/2019       8/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2147    0594119360101034    7/12/2019       8/26/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
2148    0587006970101026    7/11/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2149    0379393350101012    7/12/2019       8/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2150    0379393350101012    7/12/2019       8/26/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
2151    0548318720101034    7/12/2019       8/26/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA    $556.20
2152    0581658170101028    7/12/2019       8/27/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,141.50
2153    0581658170101028    7/12/2019       8/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2154    0196296380101061    7/15/2019       8/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $2,358.00
2155    0656213600101014     7/1/2019       8/16/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                $102.90
2156    0656213600101014     7/1/2019       8/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                         $1,179.00
2157    0621990250101012    7/13/2019       8/29/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                              $214.20
2158    0621990250101012    7/13/2019       8/29/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                            $68.80
2159    0621990250101012    7/13/2019       8/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                $1,522.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 32 of 66 PageID #: 89
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                           Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
2160    0421319760101084    7/13/2019       8/29/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2161    0421319760101084    7/13/2019       8/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2162    0304593100101044    7/15/2019       8/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2163    0649254360101018    7/13/2019       8/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.20
2164    0548143410101031    7/15/2019       8/29/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2165    0548143410101031    7/15/2019       8/29/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2166    0312342050101061    7/13/2019       8/29/2019       65162062710   TraMADol HCl Oral Tablet 50 MG - 100 EA                               $33.20
2167    0441537940101072    7/15/2019       8/30/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2168    0612262180101020    7/15/2019       8/30/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2169    0612262180101020    7/15/2019       8/30/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $308.10
2170    0612262180101020    7/15/2019       8/30/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $107.10
2171    0543629680101037    7/15/2019       8/30/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2172    0404271010101136    7/15/2019       8/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2173    0432004800101032    7/15/2019       8/30/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
2174    0408353310101036    7/15/2019       8/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
2175    0408353310101036    7/15/2019       8/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2176    0540977260101049    7/15/2019       8/30/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                            $154.50
2177    0540977260101049    7/15/2019       8/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2178    0540977260101049    7/15/2019       8/30/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $48.00
2179    0605975820101089    7/15/2019       8/30/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2180    0434410700101055    7/15/2019       8/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2181    0145478140101068    7/15/2019       8/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2182    0145478140101068    7/15/2019       8/30/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                            $102.90
2183    0220934820101057    7/15/2019        9/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2184    0220934820101057    7/15/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2185    0306616070101070    7/18/2019        9/3/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
2186    0306616070101070    7/18/2019        9/3/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
2187    0306616070101070    7/18/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2188    0306616070101070    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2189    0407499990101050    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2190    0291264090101080    7/18/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2191    0291264090101080    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2192    0291264090101080    7/18/2019        9/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2193    0287544420101165    7/18/2019        9/3/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                  $58.20
2194    0524388900101045    7/19/2019        9/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $308.10
2195    0524388900101045    7/19/2019        9/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2196    0508171680101017    7/18/2019        9/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2197    0649687190101015    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2198    0649687190101015    7/18/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2199    0649687190101015    7/18/2019        9/3/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2200    0563169870101013    7/20/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2201    0521604330101048    7/20/2019        9/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $98.10
2202    0521604330101048    7/20/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2203    0620903910101083    7/19/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $68.80
2204    0232592150101018    7/20/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2205    0599376990101017    7/18/2019        9/3/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                            $102.90
2206    0599376990101017    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2207    0361035020101027    7/20/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2208    0361035020101027    7/20/2019        9/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2209    0505676200101043    7/16/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2210    0320467820101032    7/15/2019        9/3/2019       53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA                 $16.44
2211    0570610310101049    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2212    0418699240101019    7/17/2019        9/3/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                            $102.90
2213    0418699240101019    7/17/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2214    0466752750101035    7/17/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2215    0466752750101035    7/17/2019        9/3/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                      $432.00
2216    0093715670101022    7/16/2019        9/3/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                            $102.90
2217    0528725500101022     7/5/2019       8/19/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2218    0528725500101022     7/5/2019       8/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2219    0528725500101022     7/5/2019       8/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2220    0485909270101021    7/18/2019        9/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2221    0646064970101016    7/20/2019        9/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2222    0646064970101016    7/20/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2223    0646064970101016    7/20/2019        9/3/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2224    0270794640101052    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2225    0313860760101047    7/17/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2226    0313860760101047    7/17/2019        9/3/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
2227    0313860760101047    7/17/2019        9/3/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                  $153.90
2228    0601376940101014    7/17/2019        9/3/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2229    0601376940101014    7/17/2019        9/3/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
2230    0601376940101014    7/17/2019        9/3/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
2231    0558810660101013    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 33 of 66 PageID #: 90
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
2232    0576732600101010    7/20/2019        9/3/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
2233    0576732600101010    7/20/2019        9/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2234    0581535750101026    7/19/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2235    0581535750101026    7/19/2019        9/3/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2236    0655612830101010    7/17/2019        9/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2237    0550476340101019    7/18/2019        9/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2238    0315907150101083    7/17/2019        9/3/2019       71093011105   Gabapentin Oral Tablet 600 MG - 500 EA                                       $226.80
2239    0315907150101083    7/17/2019        9/3/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2240    0612076620101014    7/23/2019        9/6/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2241    0612076620101014    7/23/2019        9/6/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2242    0590029910101067    7/21/2019        9/6/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
2243    0590029910101067    7/21/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2244    0654813520101010    7/23/2019        9/6/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2245    0654813520101010    7/23/2019        9/6/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
2246    0654813520101010    7/23/2019        9/6/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2247    0654813520101010    7/23/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2248    0593233120101027    7/22/2019        9/6/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2249    0593233120101027    7/22/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2250    0590472450101016    7/21/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2251    0320467820101032    7/22/2019        9/6/2019       00093314705   Cephalexin Oral Capsule 500 MG - 500 EA                                       $26.80
2252    0320467820101032    7/22/2019        9/6/2019       47781023001   Oxycodone-Acetaminophen Oral Tablet 10-325 MG - 100 EA                        $42.60
2253    0511438550101046    7/23/2019        9/6/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2254    0640005020101015    7/23/2019        9/6/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2255    0640005020101015    7/23/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2256    0409403470101075    7/22/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2257    0409403470101075    7/22/2019        9/6/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2258    0599376990101017    7/22/2019        9/6/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2259    0599376990101017    7/22/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2260    0548401610101015    7/23/2019        9/6/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2261    0581658170101028    7/22/2019        9/6/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
2262    0326551240101054    7/23/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2263    0253769710101043    7/21/2019        9/6/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2264    0600665200101032    7/23/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2265    0600665200101032    7/23/2019        9/9/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
2266    0656213600101014    7/24/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2267    0656213600101014    7/24/2019        9/9/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2268    0640005020101015    7/22/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2269    0640005020101015    7/22/2019        9/6/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2270    0243981450101033    7/22/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                              $353.70
2271    0243981450101033    7/22/2019        9/6/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2272    0548401610101015    7/23/2019        9/6/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2273    0416370430101027    7/21/2019        9/6/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2274    0131758500101048    7/23/2019        9/6/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2275    0131758500101048    7/23/2019        9/6/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2276    0613014090101015    7/24/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2277    0548143410101031    7/25/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2278    0548143410101031    7/25/2019        9/9/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2279    0520543150101053    7/24/2019        9/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2280    0520543150101053    7/24/2019        9/9/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2281    0291502620101157    7/24/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2282    0288704880101175    7/24/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2283    0288704880101175    7/24/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2284    0644984390101019    7/24/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2285    0357209910101019    7/25/2019        9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2286    0569067150101089    7/25/2019        9/9/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $49.98
2287    0658875020101010    7/23/2019        9/9/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
2288    0317751210101065    7/24/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                              $353.70
2289    0317751210101065    7/24/2019        9/9/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
2290    0074201310101329    7/26/2019        9/9/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
2291    0074201310101329    7/26/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2292    0576412970101078    7/25/2019        9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2293    0576412970101078    7/25/2019        9/9/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
2294    0534817790101069    7/26/2019        9/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2295    0534817790101069    7/26/2019        9/9/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2296    0530007540101023    7/25/2019        9/9/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2297    0630966740101050    7/26/2019        9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2298    0630966740101050    7/26/2019        9/9/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2299    0414046340101099    7/23/2019        9/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2300    0414046340101099    7/23/2019        9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2301    0414046340101099    7/23/2019        9/9/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
2302    0414046340101099    7/23/2019        9/9/2019       00603448521   Methocarbamol Oral Tablet 500 MG - 100 EA                                     $45.00
2303    0145699100101059    7/24/2019        9/9/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 34 of 66 PageID #: 91
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                              Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                             Billed
2304    0563232170101016     7/25/2019       9/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                    $72.00
2305    0563232170101016     7/25/2019       9/9/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA       $255.60
2306    0563232170101016     7/25/2019       9/9/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                          $103.20
2307    0563232170101016     7/25/2019       9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2308    0575676600101010     7/26/2019       9/9/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
2309    0122278260101048     7/26/2019       9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,522.00
2310    0664939910101019     7/26/2019       9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,141.50
2311    0664939910101019     7/26/2019       9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2312    0656529610101011     7/25/2019       9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,522.00
2313    0579813430101029     7/26/2019       9/9/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
2314    0186175490101322     7/25/2019       9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2315    0649141140101014     7/26/2019       9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,522.00
2316    0649141140101014     7/26/2019       9/9/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                     $35.70
2317    0587887660101040     7/25/2019       9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,902.50
2318    0357209910101019     7/25/2019       9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,902.50
2319    0444805910101043     7/26/2019       9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2320    0651868290101015     7/25/2019       9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2321    0357089660101181     7/25/2019       9/9/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $25.50
2322    0357089660101181     7/25/2019       9/9/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
2323    0149646520101041     7/25/2019       9/9/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                          $103.20
2324    0149646520101041     7/25/2019       9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2325    0506994370101043     7/23/2019       9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2326    0506994370101043     7/23/2019       9/9/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                         $432.00
2327    0534817790101069     7/24/2019       9/9/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                               $154.50
2328    0534817790101069     7/24/2019       9/9/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                    $48.00
2329    0643027360101014     6/19/2019       8/5/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
2330    0643027360101014     6/19/2019       8/5/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2331    0643027360101014     6/19/2019       8/5/2019       70000030601   8HR Muscle Aches & Pain Oral Tablet Extended Release 650 MG - 100 EA     $16.20
2332    0564456340101031    10/17/2018      12/3/2018       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                   $94.80
2333    0564456340101031    10/17/2018      12/3/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2334    0593070790101089     7/27/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2335    0638239170101012     7/27/2019      9/12/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                    $72.00
2336    0638239170101012     7/27/2019      9/12/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                          $103.20
2337    0638239170101012     7/27/2019      9/12/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA       $255.60
2338    0638239170101012     7/27/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2339    0561652860101046     7/28/2019      9/12/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
2340    0561652860101046     7/28/2019      9/12/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,141.50
2341    0651302700101027     7/28/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2342    0620999370107016     7/27/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2343    0620999370107016     7/27/2019      9/12/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                               $102.90
2344    0620999370107016     7/27/2019      9/12/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
2345    0503051580101058     7/27/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $3,537.00
2346    0592189400101015     7/28/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2347    0432004800101032     7/28/2019      9/12/2019       65162062710   TraMADol HCl Oral Tablet 50 MG - 100 EA                                  $16.60
2348    0099415090101082     7/29/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2349    0651302700101027     7/27/2019      9/12/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $30.60
2350    0651302700101027     7/27/2019      9/12/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $65.40
2351    0424312220101031     7/28/2019      9/12/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2352    0579077390101011     7/29/2019      9/13/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $98.10
2353    0579077390101011     7/29/2019      9/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2354    0493242290101072     7/29/2019      9/13/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $98.10
2355    0361035020101027     7/29/2019      9/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2356    0361035020101027     7/29/2019      9/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2357    0175919340101021     7/29/2019      9/13/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $308.10
2358    0175919340101021     7/29/2019      9/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2359    0275451510101119     7/30/2019      9/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
2360    0275451510101119     7/30/2019      9/13/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
2361    0320467820101032     7/29/2019      9/13/2019       53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA                    $16.44
2362    0320467820101032     7/29/2019      9/13/2019       00093314705   Cephalexin Oral Capsule 500 MG - 500 EA                                  $26.80
2363    0625291300101011     7/29/2019      9/13/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                               $102.90
2364    0625291300101011     7/29/2019      9/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2365    0120812070101129     7/30/2019      9/13/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2366    0120812070101129     7/30/2019      9/13/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                               $102.90
2367    0653627250101011      8/1/2019      9/16/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                             $214.20
2368    0601185620101032     7/31/2019      9/16/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
2369    0601185620101032     7/31/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,141.50
2370    0601185620101032     7/31/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2371    0425678250101011     7/31/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,141.50
2372    0425678250101011     7/31/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2373    0312345220101168      8/2/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
2374    0312345220101168      8/2/2019      9/16/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                               $102.90
2375    0627548270101026      8/2/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,522.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 35 of 66 PageID #: 92
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                           Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
2376    0433659100101120      8/2/2019      9/16/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2377    0433659100101120      8/2/2019      9/16/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2378    0480679560101032      8/2/2019      9/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
2379    0480679560101032      8/2/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2380    0599161190101037      8/3/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
2381    0599161190101037      8/3/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2382    0599161190101037      8/3/2019      9/16/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
2383    0643783520101019     7/30/2019      9/16/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2384    0433225180101057      8/1/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2385    0433225180101057      8/1/2019      9/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
2386    0433225180101057      8/1/2019      9/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
2387    0433225180101057      8/1/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2388    0179486920101082      8/2/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2389    0647006350101024     7/31/2019      9/16/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $321.30
2390    0616544290101016     7/31/2019      9/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
2391    0616544290101016     7/31/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2392    0446770920101086     7/30/2019      9/16/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                            $154.50
2393    0446770920101086     7/30/2019      9/16/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
2394    0099415090101082     7/31/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2395    0099415090101082     7/31/2019      9/16/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                            $102.90
2396    0182352380101076     7/31/2019      9/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
2397    0182352380101076     7/31/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2398    0435758580101069     7/30/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2399    0657565650101015     7/30/2019      9/16/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
2400    0657565650101015     7/30/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2401    0318177350101021     7/30/2019      9/16/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                  $29.10
2402    0318177350101021     7/30/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2403    0804735360000001      8/2/2019      9/16/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2404    0521554320101039      8/1/2019      9/16/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $290.40
2405    0521554320101039      8/1/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2406    0312345220101168     7/31/2019      9/16/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                            $102.90
2407    0545180270101050      8/1/2019      9/16/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2408    0331445330101202      8/2/2019      9/16/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2409    0331445330101202      8/2/2019      9/16/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                            $154.50
2410    0331445330101202      8/2/2019      9/16/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $48.00
2411    0337463500101096      8/2/2019      9/16/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.20
2412    0663782650101018      8/2/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2413    0663782650101018      8/2/2019      9/16/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2414    0476760310101054      8/2/2019      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2415    0476760310101054      8/2/2019      9/16/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                            $102.90
2416    0289603840101011     2/13/2019      9/16/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2417    0289603840101011    11/27/2018      9/16/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $454.80
2418    0289603840101011    11/27/2018      9/16/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2419    0289603840101011    11/27/2018      9/16/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2420    0289603840101011    11/27/2018      9/16/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
2421    0657573330101017     7/29/2019      9/13/2019       00093314705   Cephalexin Oral Capsule 500 MG - 500 EA                               $26.80
2422    0657573330101017     7/29/2019      9/13/2019       53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA                 $16.44
2423    0632948110101017      8/3/2019      9/19/2019       53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA                 $76.72
2424    0179486920101082      8/3/2019      9/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2425    0659110900101016      8/3/2019      9/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2426    0659110900101016      8/3/2019      9/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
2427    0651446190101011      8/3/2019      9/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2428    0641544210101020      8/3/2019      9/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
2429    0641544210101020      8/3/2019      9/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2430    0641544210101020      8/3/2019      9/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
2431    0641544210101020      8/3/2019      9/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2432    0641544210101020      8/3/2019      9/19/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
2433    0391389260101047      8/4/2019      9/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2434    0391389260101047      8/4/2019      9/19/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $71.40
2435    0391389260101047      8/4/2019      9/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2436    0391389260101047      8/4/2019      9/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $380.50
2437    0515353490101020      8/3/2019      9/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2438    0328184430101011      8/3/2019      9/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2439    0491802010101041      8/3/2019      9/19/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2440    0491802010101041      8/3/2019      9/19/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $71.40
2441    0383644240101230      8/3/2019      9/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2442    0633215370101015      8/6/2019      9/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2443    0129279480101076      8/6/2019      9/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2444    0317751210101065      8/5/2019      9/20/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2445    0656145590101010      8/5/2019      9/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2446    0551729770101020     8/29/2019      9/20/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
2447    0551729770101020     8/29/2019      9/20/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 36 of 66 PageID #: 93
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
2448    0551729770101020    8/29/2019       9/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2449    0551729770101020    8/29/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2450    0460062940101044     8/5/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2451    0500876950101046     8/5/2019       9/20/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
2452    0128293430101038     8/6/2019       9/20/2019       31722053401   Methocarbamol Oral Tablet 750 MG - 100 EA                                     $29.40
2453    0619806740101020     8/5/2019       9/20/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $29.10
2454    0619806740101020     8/5/2019       9/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2455    0633039420101019     8/6/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2456    0564969660101035     8/6/2019       9/20/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
2457    0564969660101035     8/6/2019       9/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2458    0327309340101154     8/4/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2459    0327309340101154     8/4/2019       9/20/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
2460    0613432600101038     8/5/2019       9/20/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2461    0610237050101039     8/5/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2462    0174797170101027     8/4/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2463    0359696500101037     8/6/2019       9/20/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                       $79.80
2464    0359696500101037     8/6/2019       9/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2465    0430024620101139     8/4/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2466    0659788720101017     8/6/2019       9/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2467    0647371910101017     8/5/2019       9/20/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2468    0647371910101017     8/5/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2469    0339752630101036     8/5/2019       9/20/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2470    0339752630101036     8/5/2019       9/20/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2471    0613432600101038     8/5/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2472    0613432600101038     8/5/2019       9/20/2019       59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
2473    0174797170101027     8/7/2019       9/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2474    0283487380101102     8/9/2019       9/23/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2475    0379393350101012     8/9/2019       9/23/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2476    0379393350101012     8/9/2019       9/23/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2477    0419266910101130     8/9/2019       9/23/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2478    0419266910101130     8/9/2019       9/23/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2479    0419266910101130     8/9/2019       9/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2480    0660498580101027     8/9/2019       9/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2481    0660498580101027     8/9/2019       9/23/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2482    0660498580101027     8/9/2019       9/23/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2483    0655065060101012     8/8/2019       9/23/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
2484    0655065060101012     8/8/2019       9/23/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2485    0655065060101012     8/8/2019       9/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2486    0655065060101012     8/8/2019       9/23/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2487    0655065060101012     8/8/2019       9/23/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
2488    0655065060101012     8/8/2019       9/23/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2489    0655065060101012     8/8/2019       9/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2490    0122825720101164     8/8/2019       9/23/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2491    0122825720101164     8/8/2019       9/23/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
2492    0122825720101164     8/8/2019       9/23/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $107.10
2493    0423217410101058     8/9/2019       9/23/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2494    0423217410101058     8/9/2019       9/23/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2495    0423217410101058     8/9/2019       9/23/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2496    0489734150101057     8/8/2019       9/23/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2497    0489734150101057     8/8/2019       9/23/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2498    0437247330101023     8/9/2019       9/23/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $45.90
2499    0437247330101023     8/9/2019       9/23/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
2500    0452345140101041     8/8/2019       9/23/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2501    0213273730101371     8/8/2019       9/23/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2502    0220007780101019     8/8/2019       9/23/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2503    0640173640101011     8/8/2019       9/23/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2504    0640173640101011     8/8/2019       9/23/2019       00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
2505    0620250490101012     8/3/2019       9/19/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
2506    0620250490101012     8/3/2019       9/19/2019       65162083366   Diclofenac Sodium Transdermal Gel 1 MG - 100 GM                              $108.00
2507    0503534180101016     8/8/2019       9/23/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
2508    0503534180101016     8/8/2019       9/23/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2509    0570295290101019     8/7/2019       9/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2510    0628188000101019     8/8/2019       9/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2511    0450315090101012     8/7/2019       9/24/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2512    0450315090101012     8/7/2019       9/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2513    0450315090101012     8/7/2019       9/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2514    0450315090101012     8/7/2019       9/24/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2515    0503534180101016     8/7/2019       9/24/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2516    0503534180101016     8/7/2019       9/24/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2517    0560988600101024    7/26/2019        9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2518    0560988600101024    7/26/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2519    0560988600101024    7/26/2019        9/9/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 37 of 66 PageID #: 94
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
2520    0560988600101024    7/26/2019        9/9/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2521    0560988600101024    7/26/2019        9/9/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
2522    0261105110101038    8/10/2019       9/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2523    0175919340101021    8/10/2019       9/26/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2524    0463382830101103    8/10/2019       9/26/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.20
2525    0292191680101130    8/10/2019       9/26/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2526    0128736740101023    8/10/2019       9/26/2019       65162083366   Diclofenac Sodium Transdermal Gel 1 MG - 100 GM                               $54.00
2527    0128736740101023    8/10/2019       9/26/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2528    0627623850101017    8/10/2019       9/26/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2529    0627623850101017    8/10/2019       9/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2530    0613375000101027    8/10/2019       9/26/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
2531    0613375000101027    8/10/2019       9/26/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2532    0419213250101023    8/13/2019       9/27/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2533    0419213250101023    8/13/2019       9/27/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2534    0582870910101015    8/13/2019       9/27/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2535    0594063360101034    8/11/2019       9/27/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $96.00
2536    0594063360101034    8/11/2019       9/27/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2537    0491595620101084    8/12/2019       9/27/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2538    0491595620101084    8/12/2019       9/27/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2539    0101054900101051    8/11/2019       9/27/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2540    0101054900101051    8/11/2019       9/27/2019       69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2541    0463382830101103    8/11/2019       9/27/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2542    0595403530101010    8/12/2019       9/27/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2543    0595403530101010    8/12/2019       9/27/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2544    0595403530101010    8/12/2019       9/27/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2545    0319268370101049    8/11/2019       9/27/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2546    0319268370101049    8/11/2019       9/27/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2547    0305395940101047    8/13/2019       9/27/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2548    0488499150101058     8/5/2019       9/20/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2549    0648146060101010    8/13/2019       9/30/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2550    0648146060101010    8/13/2019       9/30/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2551    0640005020101015    9/13/2019       9/30/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
2552    0540977260101049    8/14/2019       9/30/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2553    0540977260101049    8/14/2019       9/30/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2554    0412353500101121    8/13/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2555    0139800770101043    8/13/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2556    0139800770101043    8/13/2019       9/30/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2557    0576139180101016    8/15/2019       9/30/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $158.00
2558    0361035020101027    8/16/2019       9/30/2019       57664050289   TiZANidine HCl Oral Tablet 2 MG - 150 EA                                      $36.60
2559    0361035020101027    8/16/2019       9/30/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2560    0511438550101046    8/13/2019       9/30/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2561    0511438550101046    8/13/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2562    0511438550101046    8/13/2019       9/30/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2563    0311977790101136    8/13/2019       9/30/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
2564    0311977790101136    8/13/2019       9/30/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2565    0304285700101033    8/14/2019       9/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2566    0657554120101011    8/16/2019       9/30/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2567    0657554120101011    8/16/2019       9/30/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2568    0620903910101083    8/18/2019       9/30/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $68.80
2569    0341841810101076    8/15/2019       9/30/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
2570    0341841810101076    8/15/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2571    0569714100101020    8/15/2019       9/30/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2572    0569714100101020    8/15/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2573    0610346840101041    8/15/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2574    0610346840101041    8/15/2019       9/30/2019       10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2575    0610346840101041    8/15/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2576    0649948010101019    8/15/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2577    0524388900101045    8/15/2019       9/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2578    0524388900101045    8/15/2019       9/30/2019       53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2579    0361035020101027    8/16/2019       9/30/2019       57664050289   TiZANidine HCl Oral Tablet 2 MG - 150 EA                                      $36.60
2580    0361035020101027    8/16/2019       9/30/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2581    0570610310101049    8/17/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2582    0653280820101010    8/15/2019       9/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2583    0222415390101055    8/13/2019       9/30/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2584    0412353500101121    8/13/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2585    0566064160101046    8/15/2019       9/30/2019       68462018905   Naproxen Oral Tablet 375 MG - 500 EA                                          $58.20
2586    0663292380101023    8/15/2019       9/30/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2587    0663292380101023    8/15/2019       9/30/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2588    0543629680101037    8/18/2019       9/30/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
2589    0632948110101017    8/16/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2590    0312345220101168    8/16/2019       9/30/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2591    0312345220101168    8/16/2019       9/30/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 38 of 66 PageID #: 95
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                         Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                        Billed
2592    0465332810101068    8/17/2019        9/30/2019      00603448521   Methocarbamol Oral Tablet 500 MG - 100 EA           $30.00
2593    0465332810101068    8/17/2019        9/30/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA        $214.20
2594    0465332810101068    8/17/2019        9/30/2019      00603448521   Methocarbamol Oral Tablet 500 MG - 100 EA           $30.00
2595    0581535750101026    8/14/2019        9/30/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $32.70
2596    0225481050101048    8/13/2019        9/30/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2597    0620250490101012     8/3/2019        9/19/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA              $924.30
2598    0620250490101012     8/3/2019        9/19/2019      65162083366   Diclofenac Sodium Transdermal Gel 1 MG - 100 GM    $108.00
2599    0111480480101062    8/21/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2600    0366806860101094    8/22/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,902.50
2601    0366806860101094    8/22/2019        10/7/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA             $227.40
2602    0270794640101052    8/22/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2603    0615381400101029    8/22/2019        10/7/2019      68462018905   Naproxen Oral Tablet 375 MG - 500 EA                $38.80
2604    0640005020101015    8/22/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2605    0640005020101015    8/22/2019        10/7/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA          $102.90
2606    0666171560000001    8/22/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,902.50
2607    0666171560000001    8/22/2019        10/7/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                $71.40
2608    0619056990101011    8/25/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,522.00
2609    0619056990101011    8/25/2019        10/7/2019      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA          $154.50
2610    0619056990101011    8/25/2019        10/7/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA               $48.00
2611    0664939910101019    8/25/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,141.50
2612    0664939910101019    8/25/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2613    0467640270101032    8/22/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,902.50
2614    0467640270101032    8/22/2019        10/7/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA             $227.40
2615    0571467580101079    8/23/2019        10/7/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA            $43.80
2616    0571467580101079    8/23/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2617    0653276870101017    8/23/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,902.50
2618    0653276870101017    8/23/2019        10/7/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA             $227.40
2619    0409403470101075    8/23/2019        10/7/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA          $102.90
2620    0409403470101075    8/23/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2621    0477953160101105    8/23/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2622    0477953160101105    8/23/2019        10/7/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $98.10
2623    0444756910101055    8/22/2019        10/7/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA              $616.20
2624    0569067150101089    8/25/2019        10/7/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA     $103.20
2625    0569067150101089    8/25/2019        10/7/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                $71.40
2626    0591461090101022    8/25/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,902.50
2627    0243981450101033    8/21/2019        10/7/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA          $102.90
2628    0243981450101033    8/21/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM    $353.70
2629    0587006970101026    8/20/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $2,358.00
2630    0666672890101018    8/19/2019        10/7/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $16.35
2631    0666672890101018    8/19/2019        10/7/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA               $36.00
2632    0548143410101031    8/20/2019        10/7/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA              $308.10
2633    0548143410101031    8/20/2019        10/7/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $32.70
2634    0534817790101077    8/19/2019        10/7/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA               $48.00
2635    0534817790101077    8/19/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,522.00
2636    0550476340101019    8/20/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $2,358.00
2637    0624297340101011    8/25/2019        10/7/2019      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA          $154.50
2638    0624297340101011    8/25/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $2,358.00
2639    0624297340101011    8/25/2019        10/7/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA               $48.00
2640    0477953160101105    8/23/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2641    0477953160101105    8/23/2019        10/7/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA          $102.90
2642    0521221110101013    8/23/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $2,358.00
2643    0521221110101013    8/23/2019        10/7/2019      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA          $154.50
2644    0521221110101013    8/23/2019        10/7/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA        $321.30
2645    0581658170101028    8/23/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,141.50
2646    0581658170101028    8/23/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2647    0653280820101010    8/20/2019        10/7/2019      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA          $154.50
2648    0653280820101010    8/20/2019        10/7/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA               $48.00
2649    0653280820101010    8/20/2019        10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM          $1,522.00
2650    0427753430101039    8/21/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2651    0427753430101039    8/21/2019        10/7/2019      59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA    $432.00
2652    0427753430101039    8/21/2019        10/7/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA            $43.80
2653    0427753430101039    8/21/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2654    0666672890101018    8/21/2019        10/7/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $32.70
2655    0666672890101018    8/21/2019        10/7/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA               $72.00
2656    0317751210101065    8/20/2019        10/7/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $1,179.00
2657    0317751210101065    8/20/2019        10/7/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $98.10
2658    0633039420101019    8/20/2019        10/8/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $32.70
2659    0633039420101019    8/20/2019        10/8/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA              $308.10
2660    0599087050101017    8/25/2019       10/10/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA     $32.70
2661    0599087050101017    8/25/2019       10/10/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM   $2,358.00
2662    0599087050101017    8/25/2019       10/10/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA              $308.10
2663    0599087050101017    8/25/2019       10/10/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA        $214.20
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 39 of 66 PageID #: 96
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
2664    0326551240101054    8/26/2019       10/10/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2665    0599060310101010    8/25/2019       10/10/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
2666    0656167370101028     8/1/2019        9/16/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2667    0656167370101028     8/1/2019        9/16/2019      00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA            $255.60
2668    0656167370101028     8/1/2019        9/16/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2669    0656167370101028     8/1/2019        9/16/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2670    0591607110101034    8/25/2019       10/10/2019      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2671    0591607110101034    8/25/2019       10/10/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2672    0591607110101034    8/25/2019       10/10/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2673    0429729800101146    8/25/2019       10/10/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2674    0429729800101146    8/25/2019       10/10/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
2675    0658025100101049    8/25/2019       10/10/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2676    0650532730101024    8/26/2019       10/11/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2677    0650532730101024    8/26/2019       10/11/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
2678    0100648020101155    8/26/2019       10/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2679    0544330090101027    8/28/2019       10/11/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $107.10
2680    0544330090101027    8/28/2019       10/11/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
2681    0403741190101040    8/28/2019       10/11/2019      59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
2682    0506994370101043    8/26/2019       10/11/2019      59746073501   Cyclobenzaprine HCl Oral Tablet 7.5 MG - 100 EA                              $432.00
2683    0506994370101043    8/26/2019       10/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2684    0593233120101027    8/26/2019       10/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2685    0593233120101027    8/26/2019       10/11/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2686    0522274560101024    8/28/2019       10/11/2019      67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                       $39.90
2687    0363580150101063    8/27/2019       10/11/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2688    0363580150101063    8/27/2019       10/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2689    0361035020101027    8/26/2019       10/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2690    0640005020101015    8/26/2019       10/11/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2691    0640005020101015    8/26/2019       10/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2692    0237989050101210    8/27/2019       10/11/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2693    0493242290101072    8/26/2019       10/11/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
2694    0627906710101016    8/26/2019       10/11/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2695    0627906710101016    8/26/2019       10/11/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2696    0361035020101027    8/26/2019       10/14/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2697    0656511430101017    8/30/2019       10/15/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $36.00
2698    0656511430101017    8/30/2019       10/15/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2699    0615006580101107    8/30/2019       10/15/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2700    0615006580101107    8/30/2019       10/15/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2701    0625291300101011    8/29/2019       10/15/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2702    0625291300101011    8/29/2019       10/15/2019      70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
2703    0120812070101129     9/3/2019       10/15/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2704    0609713710101042     9/1/2019       10/15/2019      69467100101   TraMADol HCl ER Oral Capsule Extended Release 24 Hour 150 MG - 500 EA        $556.20
2705    0528533070101012     9/3/2019       10/15/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $154.80
2706    0528533070101012     9/3/2019       10/15/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                                  $214.20
2707    0651363600101012    8/30/2019       10/15/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2708    0651363600101012    8/30/2019       10/15/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2709    0479725270101045     9/3/2019       10/18/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $25.50
2710    0479725270101045     9/3/2019       10/18/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2711    0579813430101029     9/3/2019       10/18/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2712    0649774760101030     9/3/2019       10/18/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2713    0649774760101030     9/3/2019       10/18/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2714    0427846270101042     9/3/2019       10/18/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2715    0427846270101042     9/3/2019       10/18/2019      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2716    0585720580101043     9/3/2019       10/18/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2717    0606545780101012     9/6/2019       10/21/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2718    0606545780101012     9/6/2019       10/21/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
2719    0606545780101012     9/6/2019       10/21/2019      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
2720    0425340910101036     9/8/2019       10/21/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2721    0531903650101135    8/30/2019       10/15/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
2722    0181597140101060    9/11/2019       10/24/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2723    0181597140101060    9/11/2019       10/24/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2724    0477953160101105    9/11/2019       10/24/2019      67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                       $39.90
2725    0128736740101023     9/9/2019       10/24/2019      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2726    0627548270101026     9/8/2019       10/24/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                                $51.60
2727    0633292200000001    9/30/2019       10/24/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2728    0633292200000001    9/30/2019       10/24/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2729    0303668840101073    9/16/2019       10/28/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                      $1,516.00
2730    0303668840101073    9/16/2019       10/28/2019      00093314705   Cephalexin Oral Capsule 500 MG - 500 EA                                       $26.80
2731    0303668840101073    9/16/2019       10/28/2019      53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA                         $27.40
2732    0326551240101054    9/16/2019       10/31/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2733    0326551240101054    9/16/2019       10/31/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2734    0174797170101027    9/16/2019       10/31/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                               $103.20
2735    0174797170101027    9/16/2019       10/31/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 40 of 66 PageID #: 97
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                           Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
2736    0564969660101035     9/16/2019      10/31/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2737    0309936660101067     9/18/2019      10/31/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2738    0500957040101020     9/17/2019      10/31/2019      31722053401   Methocarbamol Oral Tablet 750 MG - 100 EA                             $44.10
2739    0500957040101020     9/17/2019      10/31/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
2740    0174797170101027     9/16/2019      10/31/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2741    0174797170101027     9/16/2019      10/31/2019      16571020210   Diclofenac Sodium Oral Tablet Delayed Release 50 MG - 100 EA          $88.80
2742    0521554320101039     9/21/2019       11/4/2019      67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                               $31.80
2743    0522274560101024     9/21/2019       11/4/2019      67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                               $39.90
2744    0337463500101096     9/20/2019       11/4/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $616.20
2745    0491802010101041     9/20/2019       11/4/2019      53746020301   Oxycodone-Acetaminophen Oral Tablet 5-325 MG - 100 EA                 $41.10
2746    0590472450101016     9/24/2019       11/4/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $30.60
2747    0590472450101016     9/24/2019       11/4/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2748    0232592150101018     9/28/2019      11/12/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $68.80
2749    0396468740101200     8/22/2019       10/7/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,902.50
2750    0396468740101200     8/22/2019       10/7/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
2751    0657554120101011     10/2/2019      11/18/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2752    0537376870101017     10/5/2019      11/18/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
2753    0537376870101017     10/5/2019      11/18/2019      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                               $227.40
2754    0631663030101036     10/3/2019      11/18/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2755    0341841810101076     10/2/2019      11/18/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2756    0341841810101076     10/2/2019      11/18/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $71.40
2757    0225481050101048     10/4/2019      11/18/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2758    0396178240101010     10/1/2019      11/18/2019      00378053101   Sulindac Oral Tablet 200 MG - 100 EA                                  $72.00
2759    0510335370101043    10/16/2019      11/25/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
2760    0310797180101089     10/9/2019      11/25/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $308.10
2761    0310797180101089     10/9/2019      11/25/2019      65162083366   Diclofenac Sodium Transdermal Gel 1 MG - 100 GM                      $108.00
2762    0525945940101027     10/8/2019      11/25/2019      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                  $71.40
2763    0525945940101027     10/8/2019      11/25/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
2764    0525945940101027     10/8/2019      11/25/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2765    0352482350101048    10/11/2019      11/25/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2766    0352482350101048    10/11/2019      11/25/2019      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                               $158.00
2767    0476574160101020    10/12/2019      11/25/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2768    0535387010101042    10/10/2019      11/25/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2769    0535387010101042    10/10/2019      11/25/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $20.40
2770    0107470030101106    10/10/2019      11/25/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2771    0391389260101047    10/14/2019      11/29/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                           $49.98
2772    0437247330101023    10/17/2019      11/29/2019      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                              $43.80
2773    0437247330101023    10/17/2019      11/29/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $45.90
2774    0409027680101053    10/18/2019       12/2/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2775    0613432600101038    10/29/2019       12/9/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2776    0093715670101022    10/30/2019      12/10/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2777    0499493270101021    10/26/2019      12/11/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $21.80
2778    0658025100101049     11/1/2019      12/16/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2779    0658025100101049     11/1/2019      12/16/2019      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                 $25.50
2780    0409027680101053    10/31/2019      12/16/2019      31722053401   Methocarbamol Oral Tablet 750 MG - 100 EA                             $14.70
2781    0357089660101181    10/31/2019      12/16/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                           $49.98
2782    0657297850101013     4/30/2019      12/17/2019      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2783    0657297850101013     4/30/2019      12/17/2019      53746019401   Naproxen Sodium Oral Tablet 550 MG - 100 EA                          $214.20
2784    0658025100101049    12/18/2019        1/6/2020      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                        $51.60
2785    0293564270101125      5/9/2019       6/25/2019      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.00
2786    0293564270101125      5/9/2019       6/25/2019      10702000610   Cyclobenzaprine HCl Oral Tablet 5 MG - 1000 EA                       $103.20
2787    0293564270101125      5/9/2019       6/25/2019      00093645056   Esomeprazole Magnesium Oral Capsule Delayed Release 20 MG - 30 EA    $255.60
2788    0293564270101125      5/9/2019       6/25/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2789    0293564270101125      5/9/2019       6/25/2019      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $924.30
2790    0293564270101125     5/18/2019        7/5/2019      67253090250   ALPRAZolam Oral Tablet 1 MG - 500 EA                                   $6.96
2791    0500823050101039    10/12/2018       3/16/2020      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2792    0642749750101012     7/11/2019       5/15/2020      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2793    0642749750101012      4/2/2020       5/15/2020      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2794    0617562280105010      9/9/2019       6/19/2020      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,141.50
2795    0617562280105010      9/9/2019       6/19/2020      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
2796    0447441900101137     5/28/2019       7/26/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2797    0447441900101137     4/28/2019       7/26/2019      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
2798    0450146260101056     6/25/2019        8/9/2019      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2799    0443689550101054     9/13/2018      10/22/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
2800    0353995210101022     9/12/2018      10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $925.20
2801    0500110710101025     9/27/2018      10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
2802    0500110710101025     9/27/2018      10/22/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $48.60
2803    0585838930101031      9/6/2018      10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $925.20
                                                            00603188016   Lidocaine External Patch 5 MG - 30 EA
2804    0634297830101016     9/6/2018       10/22/2018                                                                                        $2,974.80
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
2805    0601388890101068     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
                                                            69097042107   Celecoxib Oral Capsule 200 MG - 100 EA
2806    0376580740101032    9/29/2018       10/22/2018                                                                                        $2 812 80
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 41 of 66 PageID #: 98
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
          Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                 Billed
2806    0376580740101032    9/29/2018       10/22/2018                                                                                                $2,812.80
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
2807    0251818620101072    9/23/2018       10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
2808    0601933710101010    9/18/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2809    0465038320101072    9/28/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2810    0465038320101072    9/28/2018       10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
2811    0299168310101147    9/27/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2812    0330590540101087    9/11/2018       10/22/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
2813    0330590540101087    9/11/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
                                                            69097042107   Celecoxib Oral Capsule 200 MG - 100 EA
2814    0311376250101027    10/1/2018       10/22/2018                                                                                                $2,812.80
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
2815    0419850440101031    8/19/2018       10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
2816    0419850440101031    9/18/2018       10/22/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
2817    0419850440101031    9/18/2018       10/22/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
2818    0419850440101031    9/18/2018       10/22/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
2819    0419850440101031    9/18/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2820    0550973670101015    9/18/2018       10/22/2018      65862014736   Sumatriptan succinate [tab] 50 mg - 9 ea                                    $1,257.00
2821    0550973670101015    9/18/2018       10/22/2018      51552091905   Pentravan External Cream - 500 GM                                            $105.75
2822    0550973670101015    9/18/2018       10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
2823    0443069720101047    9/22/2018       10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
2824    0443069720101047    9/22/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2825    0404406120101051    9/25/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2826    0589254180101075    9/21/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2827    0376580740101032    9/28/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2828    0376580740101032    9/28/2018       10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
2829    0251818620101072    9/27/2018       10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
2830    0299168310101147    10/2/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2831    0456133300101043    9/27/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2832    0287915720101040     9/6/2018       10/22/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2833    0287915720101040     9/6/2018       10/22/2018      69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                                         $94.80
2834    0287915720101040     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2835    0286612920101026    9/10/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2836    0286612920101026    9/10/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
2837    0286612920101026    9/10/2018       10/22/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2838    0634297830101016    9/14/2018       10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
2839    0634297830101016    9/14/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
                                                            65862014736   Sumatriptan succinate [tab] 50 mg - 9 ea
                                                            51552091905   Pentravan External Cream - 500 GM
2840    0592255730101023    9/10/2018       10/22/2018                                                                                                $2,505.27
                                                            38779190301   ETHOXY DIGLYCOL (1X4000ML) [SOL] - 4000 ML
                                                            68462041827   Lidocaine External Ointment 5 MG - 50 GM
2841    0390964090101069     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2842    0390964090101069     9/6/2018       10/22/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
2843    0571542560101016    9/17/2018       10/22/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2844    0619565200101025    9/30/2018       10/22/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2845    0475277670101047    9/26/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2846    0570659120101012     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2847    0433440170101336     9/6/2018       10/22/2018      69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                                         $94.80
2848    0433440170101336     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2849    0517512120101050    9/26/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2850    0443689550101054     9/6/2018       10/22/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
2851    0443689550101054     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2852    0568473940101028    9/18/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2853    0282953170101058     9/7/2018       10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
2854    0282953170101058     9/7/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2855    0282953170101058     9/7/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2856    0620656910101020    9/23/2018       10/22/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2857    0096125840101083    9/26/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2858    0556440310101015    9/29/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2859    0489097970101073    9/22/2018       10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
2860    0489097970101073    9/22/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2861    0614540590101013     9/8/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2862    0296763820101067    9/29/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2863    0296763820101067    9/29/2018       10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
2864    0487118350101038     9/6/2018       10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.40
2865    0487118350101038     9/6/2018       10/22/2018      67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                      $119.70
2866    0386927400101042    9/28/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2867    0544362080101014    9/21/2018       10/22/2018      00054029225   Eszopiclone Oral Tablet 3 MG - 100 EA                                        $364.80
2868    0470440140101022     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2869    0550008100101036    9/26/2018       10/22/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
2870    0550008100101036    9/26/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2871    0470440140101022     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2872    0418394810101017    9/25/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
2873    0628161870101013    10/2/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 42 of 66 PageID #: 99
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
2874    0635014730101015     9/8/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2875    0635014730101015     9/8/2018       10/22/2018      69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                                         $94.80
2876    0631643900101019    9/28/2018       10/22/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
2877    0419122360101122     9/6/2018       10/22/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2878    0520003270101020    10/6/2018       10/22/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
2879    0269913090101080    9/18/2018       10/22/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
                                                            68462041827   Lidocaine External Ointment 5 MG - 50 GM
2880    0269913090101080    9/18/2018       10/22/2018                                                                                                $1,940.00
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
2881    0635014730101015     9/6/2018       10/23/2018      69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                                         $94.80
2882    0635014730101015     9/6/2018       10/23/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2883    0635014730101015     9/6/2018       10/23/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2884    0438860300101069     9/9/2018       10/25/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2885    0625863770101018     9/9/2018       10/25/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2886    0415069390101032    9/25/2018       10/25/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2887    0415069390101032    9/25/2018       10/25/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
2888    0637279090101024    9/27/2018       10/25/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2889    0576941290101046    9/13/2018       10/25/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2890    0576941290101046    9/13/2018       10/25/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
2891    0127820510101198    9/25/2018       10/25/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2892    0127820510101198    9/25/2018       10/25/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2893    0472369940101015    9/12/2018       10/26/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
2894    0418472700101063    9/11/2018       10/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2895    0182307780101159    9/11/2018       10/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2896    0182307780101159    9/11/2018       10/26/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
2897    0571983690101015    9/11/2018       10/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2898    0456025260101015    9/28/2018       10/26/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
2899    0456025260101015    9/28/2018       10/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2900    0638116730101015    9/21/2018       10/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2901    0430522090101042    9/14/2018       10/26/2018      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
2902    0430522090101042    9/14/2018       10/26/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2903    0482045540101070    9/11/2018       10/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2904    0458623640101040    9/11/2018       10/26/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2905    0458623640101040    9/11/2018       10/26/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2906    0458623640101040    9/11/2018       10/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2907    0472369940101015    9/11/2018       10/26/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2908    0458623640101040    9/11/2018       10/26/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
2909    0124794950101252    9/25/2018       10/29/2018      69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                                         $94.80
2910    0124794950101252    9/25/2018       10/29/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2911    0547722200101029    9/15/2018       10/29/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2912    0547722200101029    9/15/2018       10/29/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
2913    0171919070101260    9/20/2018       10/29/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2914    0171919070101260    9/19/2018       10/29/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
2915    0171919070101260    9/19/2018       10/29/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2916    0610104030101028    9/19/2018       10/29/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
2917    0286612920101026    9/20/2018       10/29/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
2918    0582214980101011    9/20/2018       10/29/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
2919    0338548130101067    9/21/2018       10/29/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2920    0338548130101067    9/21/2018       10/29/2018      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
2921    0638116730101015    9/19/2018       10/29/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2922    0638116730101015    9/19/2018       10/29/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
2923    0385592250101079    9/18/2018       10/29/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
2924    0625463940101020    9/18/2018       10/29/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
2925    0625463940101020    9/18/2018       10/29/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2926    0333907270101037    9/21/2018       10/29/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
2927    0333907270101037    9/21/2018       10/29/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
2928    0333907270101037    9/25/2018       10/29/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2929    0503051580101058    9/19/2018       10/29/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2930    0528046310101023    9/17/2018       10/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2931    0528046310101023    9/17/2018       10/31/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
2932    0593852510101014    9/21/2018        11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2933    0624399560101018    9/25/2018        11/1/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
2934    0624399560101018    9/25/2018        11/1/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
2935    0624399560101018    9/25/2018        11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2936    0624399560101018    9/25/2018        11/1/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
2937    0431940790101048    9/20/2018        11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2938    0485501940101125    9/18/2018        11/1/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
2939    0485501940101125    9/18/2018        11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
2940    0485501940101125    9/19/2018        11/1/2018      69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                                         $94.80
2941    0485501940101125    9/19/2018        11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2942    0613766440101017    9/21/2018        11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2943    0593070790101089    9/18/2018        11/1/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
2944    0602251840101027    9/17/2018        11/1/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                       $71.40
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 43 of 66 PageID #: 100
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
2945    0602251840101027     9/17/2018      11/1/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
2946    0602251840101027     9/17/2018      11/1/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                      $380.50
2947    0630124350101016     9/23/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2948    0630124350101016     9/23/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2949    0638898320101014     9/17/2018      11/5/2018       69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                          $94.80
2950    0638898320101014     9/17/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2951    0581673100101022     9/19/2018      11/5/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
2952    0502500140101033     9/20/2018      11/5/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
2953    0502500140101033     9/20/2018      11/5/2018       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
2954    0502500140101033     9/20/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2955    0469662840101183     9/17/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2956    0638898320101014     9/20/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2957    0525945940101019     9/22/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2958    0525945940101019     9/22/2018      11/5/2018       69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                          $94.80
2959    0566792620101012     10/8/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2960    0566792620101012     10/8/2018      11/5/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
2961    0566792620101012     10/8/2018      11/5/2018       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $48.60
2962    0390647600101071     9/27/2018      11/5/2018       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
2963    0390647600101071     9/27/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2964    0390647600101071     9/27/2018      11/5/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
2965    0613878920101019     10/1/2018      11/5/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
2966    0639913530101016     9/20/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2967    0570659120101012     9/25/2018      11/5/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $65.40
2968    0570659120101012     9/25/2018      11/5/2018       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $31.20
2969    0622217570101012     9/26/2018      11/5/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
2970    0622217570101012     9/26/2018      11/5/2018       00054029225   Eszopiclone Oral Tablet 3 MG - 100 EA                         $364.80
2971    0589999780101020     9/25/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2972    0423437360101052     9/22/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2973    0298307770101103     9/14/2018      11/5/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
2974    0544116430101011     10/2/2018      11/5/2018       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $511.20
2975    0544116430101011     10/2/2018      11/5/2018       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
2976    0544116430101011     10/2/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2977    0544116430101011     10/2/2018      11/5/2018       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
2978    0162012250101085    10/12/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2979    0092683890101233    10/17/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2980    0374372890101026    10/11/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2981    0374372890101026    10/11/2018      11/5/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
2982    0631891420101015     9/26/2018      11/5/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
2983    0355236920101038     10/4/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2984    0520174190101174    10/12/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2985    0620053870101028     10/9/2018      11/5/2018       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                           $153.90
2986    0620053870101028     10/9/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2987    0483168790101092    10/13/2018      11/5/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
2988    0483168790101092    10/13/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2989    0175199350101258    10/12/2018      11/5/2018       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                       $44.10
2990    0090298080101059    10/19/2018      11/5/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
2991    0541909930101041    10/18/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2992    0188463490101130    10/10/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2993    0188463490101130    10/10/2018      11/5/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
2994    0588970040101028    10/12/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2995    0235902460101037    10/10/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2996    0495099710101019    10/14/2018      11/5/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
2997    0428816030101094     9/27/2018      11/5/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
2998    0428816030101094     9/27/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
2999    0428816030101094     9/27/2018      11/5/2018       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
3000    0639799000101010     9/27/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3001    0639799000101010     9/20/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3002    0338548130101067     9/28/2018      11/5/2018       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3003    0338548130101067     9/28/2018      11/5/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
3004    0620663230101011     9/27/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3005    0582756230101027     10/8/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3006    0428702520101036     9/23/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3007    0589999780101020     9/25/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3008    0575009300101041     9/20/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3009    0430915670101038     10/3/2018      11/5/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3010    0430915670101038     10/3/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3011    0398779270101073     10/3/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3012    0398779270101073     10/3/2018      11/5/2018       69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                          $94.80
3013    0621067040101014     9/26/2018      11/5/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3014    0621067040101014     9/26/2018      11/5/2018       00054029225   Eszopiclone Oral Tablet 3 MG - 100 EA                         $364.80
3015    0509572060101049     10/1/2018      11/5/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $227.40
3016    0509572060101049     10/1/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 44 of 66 PageID #: 101
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
3017    0509572060101049     10/1/2018      11/5/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3018    0620663230101011     9/27/2018      11/5/2018       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
3019    0620663230101011     9/27/2018      11/5/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3020    0620663230101011     9/27/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3021    0278747140101123    10/15/2018      11/5/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
3022    0479588570101036    10/12/2018      11/5/2018       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3023    0609308980101036     9/20/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3024    0179304470101065    10/17/2018      11/5/2018       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                       $44.10
3025    0580498560101028    10/18/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3026    0315907150101083     10/3/2018      11/5/2018       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                           $153.90
3027    0315907150101083     10/3/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3028    0618844640101015     9/26/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $3,537.00
3029    0618844640101015     9/26/2018      11/5/2018       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
3030    0479816910101030     10/4/2018      11/5/2018       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
3031    0479816910101030     10/4/2018      11/5/2018       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3032    0479816910101030     10/4/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3033    0302521310101084     10/6/2018      11/5/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3034    0302521310101084     10/6/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3035    0363878870101052     9/28/2018      11/5/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3036    0598166430101011     9/27/2018      11/6/2018       65862014736   Sumatriptan succinate [tab] 50 mg - 9 ea                     $1,257.00
3037    0598166430101011     9/27/2018      11/6/2018       51552091905   Pentravan External Cream - 500 GM                             $105.75
3038    0598166430101011     9/27/2018      11/6/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3039    0638898320101014     9/20/2018      11/6/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3040    0637733850101012     9/27/2018      11/6/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3041    0637733850101012     9/27/2018      11/6/2018       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $48.60
3042    0593730630101017     9/27/2018      11/6/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3043    0480847270101036     9/27/2018      11/6/2018       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
3044    0480847270101036     9/27/2018      11/6/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3045    0480847270101036     9/27/2018      11/6/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3046    0415069390101032     10/1/2018      11/9/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
3047    0415069390101032     10/1/2018      11/9/2018       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $48.60
3048    0576057520101019     9/28/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3049    0469966000101077     10/3/2018      11/9/2018       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $98.10
3050    0469966000101077     10/3/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3051    0415069390101032     10/3/2018      11/9/2018       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $48.60
3052    0519368360101070     9/28/2018      11/9/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3053    0353995210101022     10/2/2018      11/9/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3054    0578780990101023     10/5/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3055    0578780990101023     10/5/2018      11/9/2018       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3056    0578780990101023     10/5/2018      11/9/2018       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
3057    0578780990101023     10/5/2018      11/9/2018       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
3058    0622217570101012     10/2/2018      11/9/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3059    0517560710101022    10/10/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3060    0639799000101010     10/8/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3061    0131678580101504     10/1/2018      11/9/2018       67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                        $31.80
3062    0611867260101012     10/5/2018      11/9/2018       69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                          $94.80
3063    0151872480101152     10/2/2018      11/9/2018       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
3064    0151872480101152     10/2/2018      11/9/2018       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $31.20
3065    0565556980101040    10/10/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3066    0446259890101029     9/25/2018      11/9/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3067    0446259890101029     9/25/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3068    0356464270101023     9/27/2018      11/9/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
3069    0582756230101027     9/26/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3070    0519208650101119     10/3/2018      11/9/2018       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3071    0104260280101119     10/3/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3072    0598420370101014    10/11/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3073    0101436050101116     10/3/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3074    0299157380101012     10/4/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3075    0444827560101040     9/28/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3076    0639913530101016     10/4/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3077    0168924960101128     10/3/2018      11/9/2018       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                           $153.90
3078    0168924960101128     10/3/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3079    0575980620101012     9/27/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3080    0607267780101020     10/3/2018      11/9/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
3081    0625105750101018     10/4/2018      11/9/2018       68462041827   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
3082    0517560710101022     9/27/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3083    0234667310101096     10/3/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3084    0580498560101028    10/18/2018      11/9/2018       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3085    0580498560101028    10/18/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3086    0624728710101017     9/25/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3087    0564456340101031     9/28/2018      11/9/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3088    0011968180101169     10/1/2018      11/9/2018       69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                          $94.80
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 45 of 66 PageID #: 102
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3089    0011968180101169     10/1/2018       11/9/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3090    0517560710101022     9/25/2018       11/9/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3091    0630124350101016     9/25/2018       11/9/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3092    0128178060101061     9/27/2018       11/9/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3093    0301666160101162     9/27/2018      11/12/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3094    0620656910101020     10/1/2018      11/12/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3095    0621352030101012     9/28/2018      11/12/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3096    0614995790101017     9/27/2018      11/12/2018      00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
3097    0614995790101017     9/27/2018      11/12/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3098    0614995790101017     9/27/2018      11/12/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3099    0488709270101048    10/15/2018      11/12/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3100    0301666160101162     9/27/2018      11/12/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3101    0637279090101024     9/27/2018       11/5/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3102    0622140130101027     9/28/2018      11/12/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3103    0456816030101024    10/13/2018      11/13/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3104    0294390390101103    10/11/2018      11/13/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3105    0394310160101066    10/14/2018      11/13/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3106    0394310160101066    10/14/2018      11/13/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3107    0456816030101024    10/13/2018      11/13/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3108    0104260280101119    10/12/2018      11/13/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3109    0104260280101119    10/12/2018      11/13/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3110    0482045540101070     9/27/2018      11/13/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3111    0462893770101136     10/9/2018      11/13/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3112    0582214980101011     10/3/2018      11/13/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3113    0514872500101069     10/1/2018      11/13/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3114    0514872500101069     10/1/2018      11/13/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3115    0634297830101016     9/27/2018      11/13/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3116    0286612920101026     9/27/2018      11/13/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3117    0627836000101022     10/2/2018      11/13/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3118    0627836000101022     10/2/2018      11/13/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3119    0415069390101032     10/3/2018      11/13/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3120    0454065450101104     10/1/2018      11/14/2018      00591278986   TIZANIDINE HCL (HARD GELATIN) [CAP] 4 MG - 150 EA                            $102.90
3121    0385592250101079    10/16/2018      11/16/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3122    0634297830101016     9/14/2018      11/16/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3123    0428397200101024    10/20/2018      11/16/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3124    0428397200101024    10/20/2018      11/16/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3125    0104260280101119    10/15/2018      11/16/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3126    0382241980101123    10/19/2018      11/16/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3127    0382241980101123    10/19/2018      11/16/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3128    0542358000101011    10/12/2018      11/16/2018      68462041827   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3129    0211747730101145    10/19/2018      11/16/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3130    0568342640101085     10/3/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3131    0568342640101085     10/3/2018      11/19/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3132    0641223020101013    10/15/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3133    0631015520101028     10/9/2018      11/19/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3134    0631015520101028    10/19/2018      11/19/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
3135    0631015520101028     10/9/2018      11/19/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3136    0631015520101028    10/19/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3137    0544922160101026    10/13/2018      11/19/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3138    0544922160101026    10/13/2018      11/19/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
3139    0299157380101012     10/7/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
                                                            65862014736   Sumatriptan succinate [tab] 50 mg - 9 ea
3140    0635265740101011    10/3/2018       11/19/2018      51552091905   Pentravan External Cream - 500 GM                                           $1,363.77
                                                            38779190301   ETHOXY DIGLYCOL (1X4000ML) [SOL] - 4000 ML
3141    0532699830101024     10/6/2018      11/19/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3142    0532699830101024     10/6/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3143    0532699830101024     10/6/2018      11/19/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3144    0309686310101120     10/5/2018      11/19/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3145    0529351660101055     10/8/2018      11/19/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3146    0529351660101055     10/8/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3147    0529351660101055     10/8/2018      11/19/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $15.60
3148    0268361700101085     10/3/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3149    0138861160101135     10/8/2018      11/19/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3150    0138861160101135     10/8/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3151    0138861160101135     10/8/2018      11/19/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3152    0404856480101051     10/6/2018      11/19/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3153    0567946030101025     10/6/2018      11/19/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3154    0567946030101025     10/6/2018      11/19/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3155    0614540590101013     11/1/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3156    0609167740101011    10/11/2018      11/19/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.90
3157    0609167740101011    10/11/2018      11/19/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3158    0609167740101011    10/11/2018      11/19/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 46 of 66 PageID #: 103
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                           Amount
         Claim Number                                                                              Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                          Billed
3159    0609167740101011    10/11/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3160    0312244130101089     10/5/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3161    0613979930101021     10/6/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3162    0443689550101054     10/5/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
3163    0638898320101014     10/6/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3164    0638898320101014     10/6/2018      11/19/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                $94.80
3165    0392225660101014     10/9/2018      11/19/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $48.60
3166    0392225660101014     10/9/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3167    0633957820101018     10/5/2018      11/19/2018      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                            $154.50
3168    0633957820101018     10/5/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3169    0633957820101018     10/5/2018      11/19/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                $145.20
3170    0310640230101022    10/10/2018      11/19/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $925.20
3171    0615644910101023     10/4/2018      11/19/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
3172    0615644910101023     10/4/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
3173    0615644910101023     10/4/2018      11/19/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
3174    0334298640101090     10/3/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3175    0641223020101013    10/15/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3176    0499363900101072    10/10/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3177    0507200420101010    10/10/2018      11/19/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                $94.80
3178    0507200420101010    10/10/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3179    0641223020101013     10/5/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3180    0404856480101051    10/11/2018      11/19/2018      65162062710   TRAMADOL HCL (FILM-COATED) [TAB] 50 MG - 100 EA                       $23.24
3181    0304241880101053     10/8/2018      11/19/2018      00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                  $153.90
3182    0304241880101053     10/8/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3183    0392225660101014     10/9/2018      11/19/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $65.40
3184    0392225660101014     10/9/2018      11/19/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
3185    0621352030101012    10/10/2018      11/19/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $107.10
3186    0621352030101012    10/10/2018      11/19/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
3187    0621352030101012    10/10/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
3188    0617867910101010     10/6/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3189    0106456750101112     10/6/2018      11/19/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA            $51.60
3190    0639666190101011     10/2/2018      11/19/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $925.20
3191    0619455470101014     10/5/2018      11/19/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $925.20
3192    0235901930101080     10/3/2018      11/19/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3193    0061658830101052    10/10/2018       11/5/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3194    0173980960101016     10/9/2018       11/9/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3195    0286612920101026     9/10/2018      11/16/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $3,537.00
3196    0286612920101026     9/10/2018      11/16/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
3197    0608003320101066    10/11/2018      11/23/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $925.20
3198    0537991670101031     10/9/2018      11/23/2018      68462018905   NAPROXEN [TAB] 375 MG - 500 EA                                        $58.80
3199    0639232030101016    10/11/2018      11/23/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3200    0637733850101012    10/10/2018      11/23/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
3201    0637733850101012    10/10/2018      11/23/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
3202    0544644460101023    10/11/2018      11/23/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3203    0638166280101022     10/9/2018      11/23/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
3204    0638166280101022     10/9/2018      11/23/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                               $189.60
3205    0153404780101084     10/9/2018      11/23/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
3206    0153404780101084     10/9/2018      11/23/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $3,537.00
3207    0606664890101018    10/17/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3208    0599572320101012    10/16/2018      11/26/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA            $51.60
3209    0599572320101012    10/16/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
3210    0599572320101012    10/16/2018      11/26/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $380.50
3211    0599572320101012    10/16/2018      11/26/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA               $71.40
3212    0519537600101039    10/16/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
3213    0519537600101039    10/16/2018      11/26/2018      00093645156   Esomeprazole Magnesium Oral Capsule Delayed Release 40 MG - 30 EA    $119.28
3214    0641223020101013    10/16/2018      11/26/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                $94.80
3215    0631029940101021    10/16/2018      11/26/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                $925.20
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
3216    0638116730101015    10/11/2018      11/26/2018                                                                                        $2,406.60
                                                            67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA
3217    0153119710101208    10/13/2018      11/26/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
3218    0153119710101208    10/13/2018      11/26/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
3219    0503051580101058    10/16/2018      11/26/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                            $1,522.00
3220    0503051580101058    10/16/2018      11/26/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
3221    0292496910101028    10/14/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3222    0641220030101017    10/14/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
3223    0641220030101017    10/14/2018      11/26/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                $94.80
3224    0369051910101011    10/13/2018      11/26/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA              $214.20
3225    0369051910101011    10/13/2018      11/26/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                             $761.00
3226    0369051910101011    10/13/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $1,179.00
3227    0369051910101011    10/13/2018      11/26/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                       $32.70
3228    0567515340101023    10/12/2018      11/26/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                 $72.90
3229    0547722200101029    10/15/2018      11/16/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                     $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 47 of 66 PageID #: 104
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3230    0547722200101029    10/15/2018      11/16/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
3231    0547722200101029    10/15/2018      11/16/2018      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
3232    0592780550101019    10/14/2018       11/5/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3233    0592780550101019    10/14/2018       11/5/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3234    0567515340101023    10/12/2018      11/26/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.90
3235    0567515340101023    10/12/2018      11/26/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3236    0567515340101023    10/12/2018      11/26/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
3237    0471939860101020    10/13/2018      11/26/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3238    0600703470101042    10/15/2018      11/26/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3239    0600703470101042    10/15/2018      11/26/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3240    0600703470101042    10/15/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3241    0600703470101042    10/15/2018      11/26/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3242    0305418360101022    10/10/2018      11/26/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3243    0305418360101022    10/10/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3244    0551380020101035    10/15/2018      11/26/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3245    0602251840101027    10/16/2018      11/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3246    0602251840101027    10/16/2018      11/26/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
3247    0641220030101017    10/14/2018      11/29/2018      69097015812   Meloxicam Oral Tablet 7.5 MG - 500 EA                                         $94.80
3248    0641220030101017    10/14/2018      11/29/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3249    0598584470101016    10/17/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3250    0282953170101058    10/17/2018       12/3/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3251    0487118350101038    10/17/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.40
3252    0487118350101038    10/17/2018       12/3/2018      67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                      $119.70
3253    0144811740101065    10/18/2018       12/3/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3254    0144811740101065    10/18/2018       12/3/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3255    0438324620101077    10/18/2018       12/3/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3256    0387678400101016    10/18/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3257    0387678400101016    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3258    0387678400101016    10/17/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3259    0387678400101016    10/17/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3260    0387678400101016    10/18/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3261    0387678400101016    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3262    0632393250101016    10/18/2018       12/3/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3263    0387678400101016    10/17/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3264    0387678400101016    10/17/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3265    0061658830101052    10/10/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3266    0299157380101012    10/17/2018       12/3/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3267    0282953170101058    10/17/2018       12/3/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3268    0282953170101058    10/17/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3269    0507293370101023    10/17/2018       12/3/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3270    0438860300101069    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3271    0281537020101151    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3272    0629841820101010    10/19/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.40
3273    0611211960101032    10/19/2018       12/3/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3274    0611211960101032    10/19/2018       12/3/2018      65162083366   Diclofenac Sodium Transdermal Gel 1 MG - 100 GM                               $55.00
3275    0624044610101010    10/18/2018       12/3/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.90
3276    0624044610101010    10/18/2018       12/3/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3277    0624044610101010    10/18/2018       12/3/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
3278    0624044610101010    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3279    0600410500101030    10/19/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3280    0279058660101074    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3281    0541868290101050    10/22/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3282    0583313200101048    10/25/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3283    0419850440101031     9/18/2018       12/3/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3284    0419850440101031     9/18/2018       12/3/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
3285    0419850440101031     9/18/2018       12/3/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3286    0419850440101031     9/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3287    0637733850101012    10/17/2018       12/3/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3288    0637733850101012    10/17/2018       12/3/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3289    0282953170101058    10/18/2018       12/3/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3290    0282953170101058    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3291    0455040760101044    10/25/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3292    0575980620101012    10/20/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3293    0624399560101018    10/20/2018       12/3/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $97.20
3294    0334854000101052    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3295    0550008100101036    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3296    0550008100101036    10/21/2018       12/3/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3297    0345734740101041    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3298    0345734740101041    10/19/2018       12/3/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3299    0188778240101035    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3300    0454211740101047    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3301    0558723580101015    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 48 of 66 PageID #: 105
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
3302    0612944010101011    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3303    0431940790101048    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3304    0383542260101074    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $3,537.00
3305    0625863770101018    10/20/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3306    0387306770101024    10/18/2018       12/3/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $65.40
3307    0614531400101020    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $3,537.00
3308    0611418890101012    10/18/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3309    0601388890101068    10/20/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3310    0319890460101058    10/19/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3311    0344687980101082    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3312    0419850440101031    10/21/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
3313    0565748160101011    10/25/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3314    0282953170101058    10/17/2018       12/3/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3315    0282953170101058    10/17/2018       12/3/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
3316    0282953170101058    10/17/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3317    0299157380101012    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3318    0591615180101016    10/21/2018       12/3/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
3319    0573435710101010    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3320    0165328720101035    10/26/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3321    0583937570101020    10/22/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3322    0583937570101020    10/22/2018       12/3/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3323    0583937570101020    10/22/2018       12/3/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
3324    0583937570101020    10/22/2018       12/3/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
3325    0623829640101019    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $3,537.00
3326    0623829640101019    10/21/2018       12/3/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3327    0345149140107037    10/18/2018       12/3/2018      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                     $154.50
3328    0345149140107037    10/18/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3329    0345149140107037    10/18/2018       12/3/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
3330    0592440410101051    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3331    0476045040101016    10/18/2018       12/3/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3332    0280839250101088    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3333    0516017040101017    10/25/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3334    0582495470101062    10/25/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3335    0564020460101021    10/20/2018       12/3/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
3336    0564020460101021    10/20/2018       12/3/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3337    0478713900101024    10/21/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3338    0415306860101054    10/17/2018       12/4/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3339    0269913090101080    10/20/2018       12/3/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3340    0269913090101080    10/20/2018       12/3/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
3341    0269913090101080    10/20/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3342    0304241880101053    10/23/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3343    0304241880101053    10/23/2018      12/10/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
3344    0304241880101053    10/23/2018      12/10/2018      70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                     $154.50
3345    0418472700101063    10/23/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3346    0502962120101054    10/23/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
3347    0590722960101066    10/23/2018      12/10/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $31.20
3348    0127820510101198    10/24/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
3349    0127820510101198    10/24/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3350    0639799000101010    10/22/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
3351    0639799000101010    10/22/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3352    0638898320101014     9/17/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3353    0519208650101119    10/23/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3354    0623104530101010    10/23/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3355    0566649790101067    10/23/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3356    0566649790101067    10/23/2018      12/10/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $31.20
3357    0261195040101158    10/24/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
3358    0446259890101029    10/24/2018      12/10/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3359    0446259890101029    10/24/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3360    0475277670101047    10/24/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3361    0452143010101021    10/24/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
3362    0452143010101021    10/24/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3363    0245144440101112    10/23/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
3364    0400713770101032    10/23/2018      12/10/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
3365    0400713770101032    10/23/2018      12/10/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3366    0400713770101032    10/23/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.80
3367    0629584380101018    10/23/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3368    0638898320101014    10/22/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
3369    0566649790101067    10/23/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3370    0566649790101067    10/23/2018      12/10/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $31.20
3371    0469662840101183    10/23/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
3372    0188778240101035    10/24/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $3,537.00
3373    0575980620101012    10/22/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 49 of 66 PageID #: 106
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3374    0400713770101032    10/20/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3375    0579226130101043    10/23/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3376    0478709890101107    10/23/2018      12/10/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3377    0478709890101107    10/23/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3378    0613248270101011    10/24/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3379    0245144440101112    10/23/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3380    0590722960101066    10/23/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3381    0387019210101039    10/23/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3382    0517750600101030    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3383    0589999780101020    10/20/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3384    0584084820101010    10/26/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3385    0639232030101016    10/20/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3386    0639232030101016    10/20/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3387    0531475550101028    10/26/2018      12/10/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
3388    0531475550101028    10/26/2018      12/10/2018      00172409660   Baclofen Oral Tablet 10 MG - 100 EA                                           $74.10
3389    0550008100101036    10/27/2018      12/10/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3390    0550008100101036    10/27/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3391    0580498560101028    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3392    0191805120101093    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3393    0144811740101065    10/26/2018      12/10/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3394    0144811740101065    10/26/2018      12/10/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3395    0341502230101043     11/5/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3396    0641223020101013    10/26/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3397    0623984290101031    10/26/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
3398    0356502100101026    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3399    0582495470101062    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3400    0638166280101022     11/6/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3401    0555532660101016    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3402    0481000230101030    10/26/2018      12/10/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3403    0272613570101155    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3404    0551513420101037    10/26/2018      12/10/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3405    0551513420101037    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3406    0509370260107035    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3407    0509370260107035    10/26/2018      12/10/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3408    0182307780101159    10/26/2018      12/10/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3409    0528046310101023    10/26/2018      12/10/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3410    0528046310101023    10/26/2018      12/10/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3411    0191993770101108    10/24/2018      12/12/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3412    0093070320101133    10/27/2018      12/12/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3413    0188778240101035    10/28/2018      12/14/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3414    0376580740101032    10/30/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3415    0376580740101032    10/30/2018      12/14/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3416    0113501520101024    10/29/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3417    0376580740101032    10/30/2018      12/14/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3418    0514872500101069    10/30/2018      12/14/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3419    0551513420101037    10/30/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3420    0551513420101037    10/30/2018      12/14/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3421    0309727380101127    10/30/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3422    0490188240101071    10/30/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3423    0622140130101027    10/28/2018      12/14/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3424    0622140130101027    10/28/2018      12/14/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3425    0620656910101020    10/29/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3426    0620656910101020    10/29/2018      12/14/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
3427    0188778240101035    10/28/2018      12/14/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3428    0544116430101011    10/29/2018      12/14/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3429    0544116430101011    10/29/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3430    0544116430101011    10/29/2018      12/14/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.90
3431    0571847910101073    10/24/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3432    0571847910101073    10/24/2018      12/14/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3433    0489097970101073    10/25/2018      12/14/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3434    0489097970101073    10/25/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3435    0638116730101015    10/24/2018      12/14/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3436    0639232030101016    10/24/2018      12/14/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3437    0639232030101016    10/24/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3438    0505160000101032    10/24/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3439    0637733850101012    10/24/2018      12/14/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3440    0637733850101012    10/24/2018      12/14/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3441    0516017040101017    10/31/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3442    0606594350101036    10/24/2018      12/14/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3443    0423308830101024    10/25/2018      12/14/2018      57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $44.10
3444    0477068060101079    10/27/2018      12/17/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3445    0418394810101017    10/28/2018      12/17/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 50 of 66 PageID #: 107
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3446    0342719460101043    10/28/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3447    0357129620101028    10/28/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3448    0357129620101028    10/28/2018      12/17/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
3449    0563791270101010    10/27/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3450    0158492230101056    10/28/2018      12/17/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
3451    0563791270101010    10/27/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3452    0431853220101175    10/27/2018      12/17/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3453    0632925790101012    10/27/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3454    0368589570101046    10/29/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3455    0630133090101012    10/24/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3456    0526305290101011    10/26/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3457    0526305290101011    10/26/2018      12/17/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $511.20
3458    0526305290101011    10/26/2018      12/17/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3459    0526305290101011    10/26/2018      12/17/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.90
3460    0589999780101020    10/26/2018      12/17/2018      68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                            $78.00
3461    0589999780101020    10/26/2018      12/17/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3462    0551937370101020     11/2/2018      12/17/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3463    0636892010101014     11/2/2018      12/17/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3464    0636892010101014     11/2/2018      12/17/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3465    0219887920101018     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3466    0557625630101039    10/31/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3467    0557625630101039    10/31/2018      12/17/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3468    0173980960101024     11/5/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3469    0435092180101018     11/5/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3470    0363046340101058     11/1/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3471    0376149560101116     11/3/2018      12/17/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3472    0636340570101016    10/31/2018      12/17/2018      00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
3473    0636340570101016    10/31/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3474    0435426890101092     11/1/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3475    0415268220101168     11/3/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3476    0529351660101055     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3477    0392225660101014     11/3/2018      12/17/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3478    0282953170101058    10/31/2018      12/17/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3479    0454985440101031    10/31/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3480    0454985440101031    10/31/2018      12/17/2018      00172409660   Baclofen Oral Tablet 10 MG - 100 EA                                          $148.20
3481    0014081100101041     11/1/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3482    0633957820101018     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3483    0552693960101040     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3484    0517512120101050     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3485    0386062200101024     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3486    0008313120101208     11/3/2018      12/17/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3487    0101436050101116     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3488    0608003320101066     11/3/2018      12/17/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3489    0465038320101072     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3490    0465038320101072     11/2/2018      12/17/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3491    0597601860101033    10/31/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3492    0198543630101161    10/31/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3493    0544752970101019     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3494    0431093070101021     11/3/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3495    0443069720101047     11/2/2018      12/17/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3496    0220816090101307     11/1/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3497    0557625630101039     11/1/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3498    0557625630101039     11/1/2018      12/17/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3499    0358424470101205     11/1/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3500    0629463670101014    10/30/2018      12/17/2018      00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
3501    0629463670101014    10/30/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3502    0570150780101039     11/3/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3503    0570150780101039     11/3/2018      12/17/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3504    0485501940101125     11/5/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3505    0311376250101027    10/31/2018      12/17/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3506    0311376250101027    10/31/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3507    0468211380101020     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3508    0392225660101014     11/3/2018      12/17/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3509    0583828690101018     11/4/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3510    0532699830101024     11/3/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3511    0526133360101152     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3512    0446419400101022     11/5/2018      12/17/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3513    0446419400101022     11/5/2018      12/17/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3514    0333907270101037     11/4/2018      12/17/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3515    0623984290101031    10/31/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3516    0624728710101017     11/2/2018      12/17/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3517    0624728710101017     10/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 51 of 66 PageID #: 108
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3518    0526133360101152     11/2/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3519    0312358490101156    10/30/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3520    0564456340101031    10/17/2018       12/3/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3521    0564456340101031    10/17/2018       12/3/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3522    0446419400101022     11/6/2018      12/21/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3523    0446419400101022     11/6/2018      12/21/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3524    0446419400101022     11/6/2018      12/21/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3525    0630534800101020     11/7/2018      12/21/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3526    0531475550101028     11/5/2018      12/21/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3527    0531475550101028     11/5/2018      12/21/2018      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
3528    0589257620101019     11/7/2018      12/21/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3529    0589257620101019     11/7/2018      12/21/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3530    0618844640101015     11/7/2018      12/21/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3531    0618844640101015     11/7/2018      12/21/2018      69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
3532    0618844640101015     11/7/2018      12/21/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3533    0106661860101098     11/6/2018      12/21/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3534    0639232030101016     11/5/2018      12/21/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3535    0570436820101018     11/5/2018      12/21/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3536    0570436820101018     11/5/2018      12/21/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3537    0356464270101023     11/6/2018      12/24/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3538    0075786590101162     11/7/2018      12/24/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.40
3539    0075786590101162     11/7/2018      12/24/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3540    0621678070101011     11/7/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3541    0595544010101010     11/7/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3542    0315235720101148     11/7/2018      12/24/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3543    0315235720101148     11/7/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3544    0315235720101148     11/7/2018      12/24/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $62.40
3545    0624044610101010     11/7/2018      12/24/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.90
3546    0624044610101010     11/7/2018      12/24/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3547    0624044610101010     11/7/2018      12/24/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
3548    0450831760101058     11/6/2018      12/24/2018      69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $189.60
3549    0643503970101016     11/7/2018      12/24/2018      68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                            $78.00
3550    0643503970101016     11/7/2018      12/24/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3551    0643503970101016     11/7/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3552    0290434290101021     11/7/2018      12/24/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3553    0158370580101167     11/9/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3554    0290876650101050     11/8/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3555    0562765130101056     11/8/2018      12/24/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3556    0105586520101140     11/9/2018      12/24/2018      68462018905   NAPROXEN [TAB] 375 MG - 500 EA                                                $29.40
3557    0105586520101140     11/9/2018      12/24/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3558    0520720900101027     11/8/2018      12/24/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3559    0337122410101071     11/9/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3560    0540667890101044     11/7/2018      12/26/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3561    0624044610101010     11/8/2018      12/24/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3562    0624044610101010     11/8/2018      12/24/2018      00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
3563    0624044610101010     11/8/2018      12/24/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3564    0492517910101011     11/8/2018      12/24/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3565    0492517910101011     11/8/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3566    0401368630101026     11/8/2018      12/24/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $62.40
3567    0401368630101026     11/8/2018      12/24/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.80
3568    0556440310101015    11/10/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3569    0092560140101140     11/9/2018      12/24/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $925.20
3570    0512046030101038     11/8/2018      12/24/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3571    0512046030101038     11/8/2018      12/24/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3572    0092560140101140     11/7/2018      12/27/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3573    0541721390101068    11/10/2018      12/27/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3574    0184123670101078     11/1/2018      12/17/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3575    0387678400101016    11/11/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3576    0387678400101016    11/11/2018      12/31/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
3577    0456816030101024    11/10/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3578    0588970040101028    11/11/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3579    0598584470101016    11/14/2018      12/31/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3580    0598584470101016    11/14/2018      12/31/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3581    0483168790101092    11/12/2018      12/31/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3582    0483168790101092    11/12/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3583    0091281150101109    11/16/2018      12/31/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3584    0290820030101067    11/15/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3585    0400713770101032    11/16/2018      12/31/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
3586    0400713770101032    11/16/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3587    0456816030101024    11/10/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3588    0568739340101028    11/15/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3589    0643977560101018    11/15/2018      12/31/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 52 of 66 PageID #: 109
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3590    0643977560101018    11/15/2018      12/31/2018      68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                            $78.00
3591    0599842960101014    11/16/2018      12/31/2018      68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
3592    0599842960101014    11/16/2018      12/31/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3593    0599842960101014    11/16/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3594    0628043840101010    11/16/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3595    0283281720101017    11/16/2018      12/31/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3596    0188778240101035    11/16/2018      12/31/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3597    0188778240101035    11/16/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3598    0312519210101053    11/15/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3599    0621067040101014    11/11/2018      12/31/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3600    0399889190101100    11/14/2018      12/31/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3601    0399889190101100    11/14/2018      12/31/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3602    0162906850101074    11/15/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3603    0428397200101024    11/13/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3604    0239863130101037    11/16/2018      12/31/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3605    0239863130101037    11/16/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3606    0626322320101019    11/17/2018      12/31/2018      00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
3607    0626322320101019    11/17/2018      12/31/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                       $49.98
3608    0410515970101045    11/17/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3609    0410515970101045    11/17/2018      12/31/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3610    0627875940101015    11/16/2018      12/31/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3611    0562018460101027    11/17/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3612    0595544010101010    11/16/2018      12/31/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3613    0151872480101152    11/18/2018      12/31/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3614    0623104530101010    11/16/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3615    0153404780101084     11/7/2018      12/31/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3616    0630133090101012    11/12/2018      12/31/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3617    0541721390101068    11/10/2018      12/31/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
3618    0446187280101046     11/7/2018      12/31/2018      00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3619    0446187280101046     11/7/2018      12/31/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3620    0623829640101019    11/12/2018      12/31/2018      67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3621    0508182580101080    11/14/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3622    0508182580101080    11/14/2018      12/31/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3623    0188463490101130    11/13/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3624    0188463490101130    11/13/2018      12/31/2018      69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3625    0546877610101026    11/13/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3626    0592440410101051     11/7/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3627    0186585820101075    11/13/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3628    0632393250101016    11/12/2018      12/31/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3629    0369051910101011    11/14/2018      12/31/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3630    0390964090101069    11/13/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3631    0473089410101043    11/11/2018      12/31/2018      67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3632    0473089410101043    11/11/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3633    0325074860101073    11/14/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3634    0615644910101023    11/13/2018      12/31/2018      67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.60
3635    0615644910101023    11/13/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3636    0182526500101013    11/14/2018      12/31/2018      00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3637    0301666160101162    11/14/2018      12/31/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3638    0627754480101018    11/11/2018       1/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3639    0620656910101020    11/10/2018       1/3/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $31.20
3640    0620656910101020    11/10/2018       1/3/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3641    0392953420101038     11/7/2018       1/3/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3642    0624384120101013    11/17/2018      12/31/2018      53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3643    0624384120101013    11/17/2018      12/31/2018      10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3644    0502565200101033    11/19/2018       1/2/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3645    0282953170101058     11/4/2018      12/17/2018      69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3646    0229327780101152    11/18/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3647    0400713770101032    11/18/2018       1/7/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3648    0485828910101086    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3649    0280488690101041    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3650    0610212980101011    11/18/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3651    0188778240101035    11/18/2018       1/7/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3652    0188778240101035    11/18/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3653    0502565200101033    11/19/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3654    0144811740101065    11/20/2018       1/7/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3655    0358424470101205    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3656    0287709560101024    11/21/2018       1/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3657    0481000230101030    11/20/2018       1/7/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                         $30.60
3658    0458623640101040    11/20/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3659    0458623640101040    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3660    0286612920101026    11/20/2018       1/7/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3661    0423437360101052    11/20/2018       1/7/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 53 of 66 PageID #: 110
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
3662    0423437360101052    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3663    0591615180101016    11/20/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,902.50
3664    0282953170101058    11/20/2018       1/7/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3665    0282953170101058    11/20/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
3666    0282953170101058    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3667    0544922160101026    11/21/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3668    0623829640101027    11/20/2018       1/7/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3669    0623829640101027    11/20/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
3670    0623829640101027    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3671    0623829640101027    11/20/2018       1/7/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3672    0627875940101015    11/20/2018       1/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
3673    0138861160101135    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3674    0138861160101135    11/20/2018       1/7/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $30.60
3675    0570150780101039    11/20/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
3676    0334927860101089    11/21/2018       1/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
3677    0334927860101089    11/21/2018       1/7/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3678    0620261320101015    11/21/2018       1/7/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
3679    0620261320101015    11/21/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
3680    0459747830101020    11/19/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3681    0459747830101020    11/19/2018       1/7/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $227.40
3682    0415306860101054    11/24/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
3683    0171919070101260    11/24/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $3,537.00
3684    0387678400101016    11/24/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $3,537.00
3685    0338548130101067    11/23/2018       1/7/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
3686    0338548130101067    11/23/2018       1/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
3687    0517629930101078    11/24/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3688    0619663190101020    11/25/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3689    0512128160101036    11/22/2018       1/7/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3690    0512128160101036    11/22/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3691    0428702520101036    11/22/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3692    0644227250101012    11/19/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3693    0644227250101012    11/19/2018       1/7/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
3694    0456378370101064    11/18/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3695    0456378370101064    11/18/2018       1/7/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3696    0456378370101064    11/18/2018       1/7/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $30.60
3697    0556534980101022    11/21/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3698    0516017040101017    11/20/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,522.00
3699    0593769270101028    11/20/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3700    0235894540101030    11/19/2018       1/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
3701    0476737210101061    11/22/2018       1/7/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3702    0476737210101061    11/22/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3703    0592535740101018    11/22/2018       1/7/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3704    0592535740101018    11/22/2018       1/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
3705    0260880470101148    11/23/2018       1/7/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3706    0260880470101148    11/23/2018       1/7/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
3707    0260880470101148    11/23/2018       1/7/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.80
3708    0296951560101062    11/23/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3709    0387678400101016    11/22/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3710    0282953170101058    11/22/2018       1/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
3711    0282953170101058    11/22/2018       1/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
3712    0502878550101010    11/27/2018      1/10/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
3713    0450831760101058    11/27/2018      1/10/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
3714    0289603840101011    11/27/2018      1/10/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
3715    0289603840101011    11/27/2018      1/10/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
3716    0289603840101011    11/27/2018      1/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3717    0289603840101011    11/27/2018      1/10/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
3718    0469268810101102    11/28/2018      1/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3719    0345734740101041    11/27/2018      1/10/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3720    0345734740101041    11/27/2018      1/10/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $48.00
3721    0566649790101067    11/28/2018      1/10/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $30.60
3722    0530611320101036     12/1/2018      1/14/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $30.60
3723    0619663190101020    11/29/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3724    0630133090101012    11/29/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3725    0519537600101047    11/30/2018      1/14/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
3726    0519537600101047    11/30/2018      1/14/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $61.20
3727    0635698190101018    11/29/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3728    0635698190101018    11/29/2018      1/14/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
3729    0634476240101010    11/30/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3730    0025173030101105     12/1/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3731    0014081100101041    11/30/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3732    0470440140101022    11/30/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
3733    0254237550101100    11/30/2018      1/14/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $107.10
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 54 of 66 PageID #: 111
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3734    0623984290101031    11/30/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3735    0537991670101031    11/30/2018      1/14/2019       68462018905   NAPROXEN [TAB] 375 MG - 500 EA                                                $58.80
3736    0537991670101031    11/30/2018      1/14/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
3737    0314988290101085    11/30/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3738    0287164330101104     12/1/2018      1/14/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $65.40
3739    0287164330101104     12/1/2018      1/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
3740    0044801950101146    11/30/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3741    0586810560101010     12/1/2018      1/14/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3742    0586810560101010     12/1/2018      1/14/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3743    0619663190101020    11/29/2018      1/14/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3744    0385592250101079    11/30/2018      1/14/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3745    0431940790101048     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3746    0431093070101021     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3747    0426562120101030     12/3/2018      1/17/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3748    0610104030101028     12/3/2018      1/17/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3749    0191805120101093     12/3/2018      1/17/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
3750    0455040760101044     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3751    0617867910101010     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3752    0565556980101040     12/3/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3753    0638898320101014     12/2/2018      1/17/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $15.30
3754    0638898320101014     12/2/2018      1/17/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3755    0415268220101168     12/3/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3756    0617258660101014     12/3/2018      1/17/2019       31722053401   METHOCARBAMOL (USP) [TAB] 750 MG - 100 EA                                     $14.70
3757    0598420370101014     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3758    0319890460101058     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3759    0619663190101020    12/29/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3760    0541868290101050     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3761    0613979930101021     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3762    0115476340101041     12/3/2018      1/17/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3763    0431940790101048     12/2/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3764    0521296340101025     12/4/2018      1/17/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3765    0521296340101025     12/4/2018      1/17/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
3766    0476313690101086     12/2/2018      1/17/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3767    0476313690101086     12/2/2018      1/17/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3768    0476313690101086     12/2/2018      1/17/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
3769    0582495470101062    12/27/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3770    0530611320101036     12/3/2018      1/17/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3771    0540667890101044     12/4/2018      1/21/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3772    0531183620101032     12/4/2018      1/21/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3773    0423437360101052     12/4/2018      1/21/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3774    0448803280101053     12/4/2018      1/21/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3775    0492517910101011     12/4/2018      1/21/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3776    0448803280101053     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3777    0337122410101071     12/7/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3778    0566649790101067     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3779    0566649790101067     12/6/2018      1/22/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
3780    0592440410101051     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3781    0454211740101047     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3782    0531475550101028     12/6/2018      1/22/2019       00172409660   Baclofen Oral Tablet 10 MG - 100 EA                                           $74.10
3783    0430915670101038     12/6/2018      1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3784    0430915670101038     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3785    0623984290101031     12/6/2018      1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
3786    0292496910101028     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3787    0512046030101038     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3788    0412848840101012     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3789    0643977560101018     12/6/2018      1/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
3790    0643977560101018     12/6/2018      1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
3791    0394310160101066     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3792    0394310160101066     12/6/2018      1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3793    0211747730101145     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3794    0302521310101084     12/5/2018      1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3795    0411958860101064     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3796    0551125690101017     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3797    0478713900101024     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3798    0357129620101028     12/6/2018      1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
3799    0580498560101028     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3800    0580498560101028     12/5/2018      1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3801    0268361700101085     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3802    0342719460101043     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3803    0542559120101019     12/7/2018      1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3804    0353995210101022     12/8/2018      1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3805    0438935470101030     12/8/2018      1/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 55 of 66 PageID #: 112
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3806    0438935470101030    12/8/2018       1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
3807    0629841820101010    12/8/2018       1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
3808    0290163870101180    12/7/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3809    0630535610101027    12/7/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3810    0640962640101017    12/9/2018       1/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3811    0640962640101017    12/9/2018       1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3812    0640962640101017    12/9/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3813    0635676350101010    12/8/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3814    0609225590101018    12/8/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3815    0140228310101058    12/7/2018       1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3816    0605777780101012    12/8/2018       1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $51.60
3817    0605777780101012    12/8/2018       1/22/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3818    0240342210101024    12/9/2018       1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3819    0240342210101024    12/9/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3820    0333837120101020    12/8/2018       1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3821    0333837120101020    12/8/2018       1/22/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
3822    0531475550101028    12/6/2018       1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3823    0338548130101067    12/9/2018       1/22/2019       67877022205   Gabapentin Oral Capsule 100 MG - 500 EA                                       $31.80
3824    0175199350101258    12/9/2018       1/22/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $44.10
3825    0466891420101056    12/8/2018       1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3826    0466891420101056    12/8/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3827    0456816030101024    12/9/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3828    0565748160101011    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3829    0550008100101036    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3830    0550008100101036    12/5/2018       1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3831    0599572320101012    12/6/2018       1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $51.60
3832    0599572320101012    12/6/2018       1/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $71.40
3833    0632925790101012    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3834    0061658830101052    12/6/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3835    0359822140101076    12/6/2018       1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3836    0630534800101020    12/6/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3837    0630534800101020    12/6/2018       1/22/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3838    0562892830101036    12/6/2018       1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $51.60
3839    0562892830101036    12/6/2018       1/22/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3840    0168924960101128    12/6/2018       1/22/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
3841    0387306770101024    12/6/2018       1/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $65.40
3842    0624044610101010    12/6/2018       1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3843    0624044610101010    12/6/2018       1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3844    0436624160101169    12/7/2018       1/22/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
3845    0261195040101158    12/8/2018       1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
3846    0593070790101089    12/6/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3847    0544752970101019    12/6/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3848    0637863840101010    12/6/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3849    0544644460101023    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3850    0580498560101028    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3851    0334854000101052    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3852    0614995790101017    12/8/2018       1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
3853    0614995790101017    12/8/2018       1/22/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
3854    0234667310101096    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3855    0374372890101026    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3856    0374372890101026    12/5/2018       1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3857    0644123780101012    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3858    0636892010101014    12/6/2018       1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $51.60
3859    0113501520101024    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3860    0144811740101065    12/6/2018       1/22/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3861    0300507010101039    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3862    0580498560101028    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3863    0517750600101030    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3864    0423398980101015    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3865    0423398980101015    12/5/2018       1/22/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3866    0456816030101024    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3867    0583828690101018    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3868    0620279960101012    12/9/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3869    0620279960101012    12/9/2018       1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
3870    0538206800101093    12/6/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3871    0539756680101026    12/9/2018       1/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3872    0539756680101026    12/9/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3873    0614995790101017    12/6/2018       1/22/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
3874    0614995790101017    12/6/2018       1/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3875    0281537020101151    12/5/2018       1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3876    0296763820101067    12/6/2018       1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3877    0630936120101012    12/8/2018       1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 56 of 66 PageID #: 113
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
3878    0630936120101012     12/8/2018      1/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3879    0551125690101017     12/8/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3880    0551380020101035     12/6/2018      1/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3881    0551380020101035     12/6/2018      1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3882    0275451510101093     12/5/2018      1/22/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
3883    0275451510101093     12/5/2018      1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
3884    0275451510101093     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3885    0222922750107267     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3886    0222922750107267     12/5/2018      1/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3887    0312358490101156     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3888    0393895910101086     12/7/2018      1/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3889    0393895910101086     12/7/2018      1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
3890    0393895910101086     12/7/2018      1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3891    0605745800101023     12/6/2018      1/24/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3892    0605745800101023     12/6/2018      1/24/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
3893    0408769070101017    12/10/2018      1/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3894    0408769070101017    12/10/2018      1/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3895    0289360120101100    12/10/2018      1/25/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
3896    0592440410101051    12/10/2018      1/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3897    0643977560101018    12/10/2018      1/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
3898    0643977560101018    12/10/2018      1/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
3899    0431532010101021    12/10/2018      1/25/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
3900    0431532010101021    12/10/2018      1/25/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3901    0600587380101022    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3902    0596210870101016    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3903    0596210870101016    12/11/2018      1/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3904    0624728710101017     12/5/2018      1/22/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3905    0624728710101017     12/5/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3906    0177812240101084    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3907    0594905190101016    12/11/2018      1/28/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
3908    0594905190101016    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
3909    0619656170101028    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3910    0619656170101028    12/11/2018      1/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3911    0438324620101077    12/10/2018      1/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3912    0487118350101038    12/11/2018      1/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.40
3913    0487118350101038    12/11/2018      1/28/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                                      $119.70
3914    0118293410101042    12/13/2018      1/28/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3915    0118293410101042    12/13/2018      1/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
3916    0613248270101011    12/12/2018      1/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3917    0186585820101075    12/12/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3918    0645315270101010    12/13/2018      1/28/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3919    0645315270101010    12/13/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3920    0240342210101024    12/11/2018      1/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3921    0240342210101024    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3922    0582756230101027    12/11/2018      1/28/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3923    0582756230101027    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3924    0446419400101022    12/15/2018      1/28/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                         $64.60
3925    0628838250101016    12/15/2018      1/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
3926    0628838250101016    12/15/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
3927    0608003320101066    12/13/2018      1/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
3928    0608003320101066    12/13/2018      1/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3929    0272155880101103    12/15/2018      1/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
3930    0272155880101103    12/15/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3931    0582214980101011    12/15/2018      1/28/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
3932    0325074860101073    12/13/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3933    0631891420101015    12/15/2018      1/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
3934    0159613430101104    12/14/2018      1/28/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
3935    0159613430101104    12/14/2018      1/28/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
3936    0589102540101022    12/14/2018      1/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
3937    0580304610101077    12/11/2018      1/28/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
3938    0580304610101077    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3939    0601084790101015    12/11/2018      1/28/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                            $82.20
3940    0601084790101015    12/11/2018      1/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
3941    0158370580101167    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3942    0158492230101056    12/11/2018      1/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
3943    0498140450101020    12/11/2018      1/28/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
3944    0498140450101020    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3945    0330939080107022    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3946    0280839250101088    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3947    0278747140101123    12/11/2018      1/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
3948    0372693630101063    12/13/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
3949    0269913090101080    12/11/2018      1/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 57 of 66 PageID #: 114
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                              Amount
         Claim Number                                                                                Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                             Billed
3950    0269913090101080    12/11/2018      1/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
3951    0504133430101022    12/13/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3952    0504133430101022    12/13/2018      1/28/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $214.20
3953    0504133430101022    12/13/2018      1/28/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                              $255.60
3954    0504133430101022    12/13/2018      1/28/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA              $103.20
3955    0485092160101078    12/15/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3956    0485092160101078    12/15/2018      1/28/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $214.20
3957    0485092160101078    12/15/2018      1/28/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                     $153.90
3958    0609308980101036    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3959    0420652770101095    12/14/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3960    0222922750107267    12/13/2018      1/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                  $454.80
3961    0222922750107267    12/13/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3962    0639232030101016    12/14/2018      1/29/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $107.10
3963    0639232030101016    12/14/2018      1/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $308.10
3964    0588136370101018    12/12/2018      1/29/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
3965    0631643900101019    12/12/2018      1/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
3966    0410608350101089    12/12/2018      1/29/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $308.10
3967    0456378370101064    12/12/2018      1/29/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $30.60
3968    0456378370101064    12/12/2018      1/29/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3969    0637279090101024     12/6/2018      1/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3970    0538456440101017    12/12/2018      1/30/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3971    0538456440101017    12/12/2018      1/30/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
3972    0538456440101017    12/12/2018      1/30/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                     $153.90
3973    0635626930101014     12/7/2018      1/22/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $214.20
3974    0635626930101014     12/7/2018      1/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $616.20
3975    0635626930101014     12/7/2018      1/22/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA               $51.60
3976    0639799000101010    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3977    0639799000101010    12/17/2018       2/1/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                   $94.80
3978    0634972620101026    12/17/2018       2/1/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $107.10
3979    0634972620101026    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3980    0272613570101155    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3981    0570659120101012    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3982    0229327780101152    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3983    0628043840101010    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3984    0643977560101018    12/17/2018       2/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,522.00
3985    0643977560101018    12/17/2018       2/1/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                       $78.00
3986    0638239170101012    12/17/2018       2/1/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $214.20
3987    0638239170101012    12/17/2018       2/1/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                              $255.60
3988    0638239170101012    12/17/2018       2/1/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA              $154.80
3989    0639232030101016    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3990    0639232030101016    12/17/2018       2/1/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,522.00
3991    0478709890101107    12/17/2018       2/1/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                  $454.80
3992    0478709890101107    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3993    0629463670101014     12/6/2018      1/22/2019       70000030601   8HR Muscle Aches & Pain Oral Tablet Extended Release 650 MG - 100 EA     $16.20
3994    0629463670101014     12/6/2018      1/22/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                     $153.90
3995    0356502100101026    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3996    0345149140107037    12/17/2018       2/1/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                               $154.50
3997    0345149140107037    12/17/2018       2/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
3998    0345149140107037    12/17/2018       2/1/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
3999    0632604610101011    12/15/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
4000    0629402900101014    12/15/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
4001    0178400230101022    12/15/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
4002    0410237530101346    12/15/2018       2/4/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                  $454.80
4003    0410237530101346    12/15/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
4004    0631958410101014    12/15/2018       2/4/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                          $32.70
4005    0631958410101014    12/15/2018       2/4/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                     $35.70
4006    0631223740101014    12/17/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
4007    0137143410101210    12/15/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
4008    0151872480101152    12/16/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $214.20
4009    0634972620101026    12/17/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                 $107.10
4010    0634972620101026    12/17/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
4011    0636132310101012    12/16/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
4012    0619663190101020    12/19/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
4013    0619663190101020    12/19/2018       2/4/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $30.60
4014    0418385640101086    12/18/2018       2/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,141.50
4015    0418385640101086    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
4016    0621643440101018    12/18/2018       2/4/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                   $145.20
4017    0621643440101018    12/18/2018       2/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                               $1,141.50
4018    0621643440101018    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $1,179.00
4019    0311201360101156    12/18/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                   $924.30
4020    0315235720101148    12/17/2018       2/4/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                    $30.60
4021    0619663190101020    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                        $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 58 of 66 PageID #: 115
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
4022    0619663190101020    12/18/2018       2/4/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $65.40
4023    0239863130101037    12/18/2018       2/4/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
4024    0239863130101037    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4025    0502565200101033    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4026    0488654830101023    12/19/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4027    0641220030101017    12/17/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4028    0641220030101017    12/17/2018       2/4/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
4029    0393895910101086    12/16/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
4030    0501973870101021    12/15/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
4031    0476313690101086    12/19/2018       2/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
4032    0476313690101086    12/19/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
4033    0638239170101012    12/19/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4034    0638239170101012    12/19/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
4035    0638239170101012    12/19/2018       2/4/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
4036    0638239170101012    12/19/2018       2/4/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $154.80
4037    0425340910101010    12/20/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
4038    0425340910101010    12/20/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA        $49.98
4039    0280488690101041    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4040    0531831610101129    12/20/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
4041    0531831610101129    12/20/2018       2/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
4042    0531831610101129    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4043    0531831610101129    12/20/2018       2/4/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                $32.70
4044    0358424470101205    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4045    0643977560101018    12/18/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $107.10
4046    0643977560101018    12/18/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
4047    0619663190101020    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4048    0619663190101020    12/18/2018       2/4/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $48.00
4049    0153404780101084    12/18/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4050    0529351660101055    12/17/2018       2/4/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $15.60
4051    0186250810101029    12/17/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $925.20
4052    0186250810101029    12/17/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4053    0186250810101029    12/17/2018       2/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $380.50
4054    0593769270101028    12/19/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4055    0502565200101033    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4056    0589102540101022    12/20/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
4057    0416577420101045    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4058    0618512480101029    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4059    0631958410101014    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4060    0630863980101025    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4061    0629618570101014    12/21/2018       2/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
4062    0629618570101014    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4063    0621643440101018    12/20/2018       2/4/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
4064    0621643440101018    12/20/2018       2/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
4065    0621643440101018    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4066    0416577420101045    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4067    0399790440101058    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4068    0615774500101016    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4069    0425340910101010    12/20/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
4070    0425340910101010    12/20/2018       2/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA        $49.98
4071    0621163160101023    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4072    0476737210101061    12/21/2018       2/4/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
4073    0476737210101061    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4074    0512128160101036    12/21/2018       2/4/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
4075    0512128160101036    12/21/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4076    0448680490101044    12/20/2018       2/4/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
4077    0448680490101044    12/20/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4078    0584570170101014    12/20/2018       2/4/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
4079    0584570170101014    12/20/2018       2/4/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
4080    0624044610101010    12/20/2018       2/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
4081    0593287110101017    12/21/2018       2/5/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
4082    0593287110101017    12/21/2018       2/5/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4083    0440737350101056    12/21/2018       2/5/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4084    0440737350101056    12/21/2018       2/5/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
4085    0401511360101092    12/22/2018       2/5/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $321.30
4086    0401511360101092    12/22/2018       2/5/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                     $154.50
4087    0401511360101092    12/22/2018       2/5/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4088    0399790440101058    12/22/2018       2/5/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $30.60
4089    0296951560101062    12/22/2018       2/5/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4090    0440737350101056    12/21/2018       2/5/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4091    0440737350101056    12/21/2018       2/5/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
4092    0599842960101014    12/15/2018       2/5/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $30.60
4093    0535093780101050    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 59 of 66 PageID #: 116
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
4094    0535093780101050    12/11/2018      1/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4095    0590728830101012    12/21/2018       2/7/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4096    0590728830101012    12/21/2018       2/7/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4097    0522074700101029    12/24/2018       2/8/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4098    0450546950101045    12/24/2018       2/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4099    0401368630101026    12/26/2018       2/8/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                       $189.60
4100    0401368630101026    12/26/2018       2/8/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4101    0562765130101056    12/28/2018       2/8/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4102    0541721390101068    12/24/2018       2/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
4103    0399790440101058    12/23/2018       2/8/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
4104    0639065650101019    12/23/2018       2/8/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4105    0614995790101017    12/24/2018       2/8/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
4106    0134367650101068    12/24/2018       2/8/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4107    0075485700101036    12/25/2018       2/8/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4108    0075485700101036    12/25/2018       2/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
4109    0461529890101017    12/23/2018       2/8/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $61.20
4110    0461529890101017    12/23/2018       2/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4111    0461529890101017    12/23/2018       2/8/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4112    0626796610101021    12/23/2018       2/8/2019       68462018905   NAPROXEN [TAB] 375 MG - 500 EA                                                $29.40
4113    0527511330101015    12/23/2018       2/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4114    0522460360101021    12/23/2018       2/8/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4115    0500522850101047    12/22/2018       2/8/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4116    0500522850101047    12/22/2018       2/8/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
4117    0075786590101162    12/23/2018       2/8/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4118    0608549260101029    12/23/2018       2/8/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4119    0608549260101029    12/23/2018       2/8/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
4120    0609851830101052    12/10/2018      1/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4121    0609851830101052    12/10/2018      1/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4122    0189647570101536    12/26/2018      2/11/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4123    0555532660101016    12/27/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4124    0647660550101018    12/28/2018      2/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4125    0496661070101142    12/28/2018      2/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4126    0634476240101010    12/29/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4127    0382178660101074    12/28/2018      2/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4128    0309721100101020    12/28/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4129    0386062200101024    12/28/2018      2/11/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
4130    0630863980101025    12/28/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4131    0522585580101037    12/28/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4132    0511332210101035    12/28/2018      2/11/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $321.30
4133    0511332210101035    12/28/2018      2/11/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
4134    0511332210101035    12/28/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4135    0631643900101019    12/28/2018      2/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4136    0529351660101055    12/28/2018      2/11/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $15.60
4137    0529351660101055    12/28/2018      2/11/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4138    0529351660101055    12/28/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4139    0341502230101043    12/27/2018      2/11/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4140    0341502230101043    12/27/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4141    0401368630101026    12/27/2018      2/11/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4142    0275451510101093    12/27/2018      2/11/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4143    0275451510101093    12/27/2018      2/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4144    0566062350101024    12/27/2018      2/11/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4145    0438935470101030    12/29/2018      2/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
4146    0562018460101027    12/29/2018      2/14/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4147    0645315270101010    12/29/2018      2/14/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4148    0645315270101010    12/29/2018      2/14/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4149    0025173030101105    12/30/2018      2/14/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4150    0594905190101016    12/29/2018      2/14/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
4151    0459747830101020    12/29/2018      2/14/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
4152    0638166280101022     1/29/2019      2/14/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4153    0638166280101022     1/29/2019      2/14/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $30.60
                                                            00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
4154    0645315270101010    12/29/2018      2/14/2019                                                                                                 $2,452.80
                                                            69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA
4155    0625864990101028    12/30/2018      2/14/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4156    0333907270101037    12/30/2018      2/14/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4157    0044801950101146    12/29/2018      2/14/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4158    0300124760101084    12/30/2018      2/15/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4159    0602823690101016     1/2/2019       2/15/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4160    0602823690101016     1/2/2019       2/15/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4161    0481119500101031     1/3/2019       2/15/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4162    0523944640101173     1/3/2019       2/15/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                            $82.20
4163    0523944640101173     1/3/2019       2/15/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4164    0523944640101173     1/3/2019       2/15/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 60 of 66 PageID #: 117
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
4165    0387019210101039     1/31/2019      2/15/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4166    0100648020101155      1/4/2019      2/18/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4167    0091531100101041      1/4/2019      2/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4168    0091531100101041      1/4/2019      2/18/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
4169    0091531100101041      1/4/2019      2/18/2019       31722053401   METHOCARBAMOL (USP) [TAB] 750 MG - 100 EA                                      $7.35
4170    0635921750101024      1/3/2019      2/18/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4171    0496540370101046      1/3/2019      2/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4172    0543825410101053      1/3/2019      2/18/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4173    0496540370101046      1/3/2019      2/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4174    0315907150101083      1/3/2019      2/18/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
4175    0315907150101083      1/3/2019      2/18/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4176    0605745800101023     12/6/2018      2/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4177    0605745800101023     12/6/2018      2/18/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
4178    0411958860101064      1/4/2019      2/18/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4179    0529203930101045      1/3/2019      2/18/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4180    0222922750107267      1/4/2019      2/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4181    0222922750107267      1/4/2019      2/18/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4182    0173980960101016    12/11/2018      1/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4183    0341079800101083      1/5/2019      2/19/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4184    0341079800101083      1/5/2019      2/19/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4185    0399889190101100      1/4/2019      2/19/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4186    0191993770101108      1/5/2019      2/19/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4187    0623104530101010      1/4/2019      2/19/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
4188    0599572320101012      1/5/2019      2/19/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4189    0599572320101012      1/5/2019      2/19/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4190    0599572320101012      1/5/2019      2/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
4191    0599572320101012      1/5/2019      2/19/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                       $71.40
4192    0488499150101041      1/5/2019      2/19/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4193    0144811740101065      1/5/2019      2/19/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
4194    0428070790101031      1/5/2019      2/19/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4195    0428070790101031      1/5/2019      2/19/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA                            $82.20
4196    0287164330101104      1/5/2019      2/19/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4197    0609225590101018      1/7/2019      2/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4198    0635676350101010      1/7/2019      2/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4199    0290163870101180      1/6/2019      2/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4200    0585838930101031      1/6/2019      2/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4201    0436624160101169      1/6/2019      2/22/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
4202    0337122410101071      1/6/2019      2/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4203    0603357260101097      1/7/2019      2/22/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4204    0517260470101060      1/7/2019      2/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4205    0641310830101018      1/8/2019      2/22/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4206    0310640230101022      1/7/2019      2/22/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4207    0548299780101033      1/6/2019      2/22/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
4208    0548299780101033      1/6/2019      2/22/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4209    0174007820101207      1/7/2019      2/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4210    0492221510101048      1/6/2019      2/22/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4211    0446372020101015      1/8/2019      2/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4212    0240342210101024      1/8/2019      2/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4213    0240342210101024      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4214    0466891420101056      1/7/2019      2/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4215    0466891420101056      1/7/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4216    0160918680101127      1/9/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4217    0294581270101037      1/8/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4218    0359822140101076      1/9/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4219    0213852950101128      1/8/2019      2/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4220    0213852950101128      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4221    0438935470101030      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4222    0639232030101016      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4223    0639232030101016      1/8/2019      2/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4224    0449194500101043     1/10/2019      2/25/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4225    0449194500101043     1/10/2019      2/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4226    0449194500101043     1/10/2019      2/25/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
4227    0449194500101043     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4228    0522585580101037      1/9/2019      2/25/2019       68382013814   TOPIRAMATE (FILM-COATED) [TAB] 25 MG - 60 EA                                 $153.00
4229    0522585580101037      1/9/2019      2/25/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
4230    0647360050101010     1/10/2019      2/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4231    0647360050101010     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4232    0602823690101016      1/9/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4233    0618844640101015     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4234    0618844640101015     1/10/2019      2/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4235    0399790440101058     1/11/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4236    0399790440101058     1/11/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 61 of 66 PageID #: 118
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                     Amount
         Claim Number                                                                             Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                    Billed
4237    0399790440101058     1/11/2019      2/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                          $145.20
4238    0539756680101026     1/10/2019      2/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                          $145.20
4239    0644227250101012     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4240    0644227250101012     1/10/2019      2/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                          $94.80
4241    0549739060101079     1/11/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4242    0549739060101079     1/11/2019      2/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                          $94.80
4243    0137143410101210     1/10/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $1,141.50
4244    0092015990101062     1/10/2019      2/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                          $924.30
4245    0549739060101079     1/11/2019      2/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                          $94.80
4246    0549739060101079     1/11/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4247    0399790440101058     1/10/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $1,141.50
4248    0399790440101058     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4249    0399790440101058     1/10/2019      2/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                          $145.20
4250    0457354190101021     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $3,537.00
4251    0630535610101027     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4252    0557134290101033      1/9/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4253    0448803280101053      1/8/2019      2/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                 $32.70
4254    0559837400101028     1/10/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $1,141.50
4255    0559837400101028     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4256    0559837400101028     1/10/2019      2/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                          $145.20
4257    0438935470101030      2/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4258    0608247780101013     1/11/2019      2/25/2019       16571020106   Diclofenac Sodium Oral Tablet Delayed Release 75 MG - 60 EA    $106.20
4259    0608247780101013     1/11/2019      2/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                 $32.70
4260    0559837400101028      1/9/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $1,141.50
4261    0559837400101028      1/9/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4262    0559837400101028      1/9/2019      2/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                          $145.20
4263    0399889190101100     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4264    0399889190101100     1/10/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                       $380.50
4265    0399889190101100     1/10/2019      2/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA         $49.98
4266    0619656170101028     1/10/2019      2/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                         $454.80
4267    0619656170101028     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4268    0198131390101108     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4269    0456816030101024     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4270    0240342210101024     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4271    0240342210101024     1/10/2019      2/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                         $454.80
4272    0596210870101016     1/10/2019      2/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                         $454.80
4273    0596210870101016     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4274    0487118350101038     1/10/2019      2/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                          $308.40
4275    0644805520101019     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4276    0422236460101017      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4277    0422236460101017      1/8/2019      2/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                         $454.80
4278    0514961000101032     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4279    0074868610101124      2/7/2019      2/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA        $214.20
4280    0074868610101124      2/7/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                       $761.00
4281    0213852950101128      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4282    0213852950101128      1/8/2019      2/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                          $94.80
4283    0539756680101026      1/8/2019      2/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $1,141.50
4284    0539756680101026      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4285    0423308830101024     1/10/2019      2/25/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                        $44.10
4286    0485999620101029     1/10/2019      2/25/2019       70710111108   TiZANidine HCl Oral Capsule 2 MG - 150 EA                       $81.30
4287    0485999620101029     1/10/2019      2/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                          $145.20
4288    0485999620101029     1/10/2019      2/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                          $616.20
4289    0643503970101016      1/8/2019      2/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                 $32.70
4290    0643503970101016      1/8/2019      2/25/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA              $82.20
4291    0643503970101016      1/8/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4292    0569067150101089      1/7/2019      2/26/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4293    0641310830101018     1/12/2019      2/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4294    0498140450101020     1/13/2019      2/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4295    0289360120101100     1/12/2019      2/28/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                      $102.90
4296    0481119500101031     1/12/2019      2/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $1,179.00
4297    0095481540101118     1/12/2019      2/28/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                            $35.70
4298    0095481540101118     1/12/2019      2/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                       $761.00
4299    0301896010101126     1/12/2019      2/28/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                      $102.90
4300    0535093780101050     1/10/2019      2/25/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4301    0222922750107267     1/12/2019      2/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                         $454.80
4302    0222922750107267     1/12/2019      2/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4303    0647360050101010    12/17/2018       2/4/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                          $94.80
4304    0647360050101010    12/17/2018       2/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4305    0420652770101095     1/13/2019       3/1/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4306    0328724090101023     1/15/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $1,141.50
4307    0182307780101159     1/14/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM               $2,358.00
4308    0182307780101159     1/14/2019       3/4/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                          $145.20
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 62 of 66 PageID #: 119
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                    Amount
         Claim Number                                                                            Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                   Billed
4309    0617258660101014     1/15/2019       3/4/2019       67877022305   Gabapentin Oral Capsule 300 MG - 500 EA                        $79.80
4310    0493242290101072     1/14/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4311    0628838250101016     1/14/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
4312    0628838250101016     1/14/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4313    0504133430101022     1/15/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
4314    0410237530101346     1/14/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4315    0410237530101346     1/14/2019       3/4/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
4316    0610104030101028     1/14/2019       3/4/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA     $51.60
4317    0610104030101028     1/14/2019       3/4/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
4318    0640173640101029     1/14/2019       3/4/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
4319    0640173640101029     1/14/2019       3/4/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                        $454.80
4320    0640173640101029     1/14/2019       3/4/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
4321    0466332120101021     1/14/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
4322    0643394690101027     2/13/2019       3/4/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $72.00
4323    0643394690101027     2/13/2019       3/4/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
4324    0643394690101027     2/13/2019       3/4/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
4325    0643394690101027     2/13/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4326    0397770530101103     1/14/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4327    0481000230101030     1/14/2019       3/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
4328    0481000230101030     1/14/2019       3/4/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                          $30.60
4329    0620279960101012     1/14/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4330    0620279960101012     1/14/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $380.50
4331    0546481780101153     1/15/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4332    0485092160101078     1/14/2019       3/4/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                           $153.90
4333    0263054190101104     1/15/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
4334    0546481780101153     1/15/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4335    0644884190101013    12/22/2018       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4336    0418385640101086     1/17/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
4337    0418385640101086     1/17/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4338    0504133430101022     1/16/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4339    0504133430101022     1/16/2019       3/4/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
4340    0504133430101022     1/16/2019       3/4/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
4341    0504133430101022     1/16/2019       3/4/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $72.00
4342    0357689650101156     1/16/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
4343    0357689650101156     1/16/2019       3/4/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $35.70
4344    0357689650101156     1/16/2019       3/4/2019       31722053401   METHOCARBAMOL (USP) [TAB] 750 MG - 100 EA                       $7.35
4345    0560303050101013     1/17/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4346    0629841820101010     1/16/2019       3/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $616.20
4347    0629841820101010     1/16/2019       3/4/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                          $30.60
4348    0640962640101017     1/16/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4349    0640962640101017     1/16/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $380.50
4350    0582025000101017     1/19/2019       3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                      $761.00
4351    0641223020101013     1/17/2019       3/4/2019       68462035801   NABUMETONE (USP,FILM-COATED) [TAB] 500 MG - 100 EA             $82.20
4352    0641223020101013     1/17/2019       3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4353    0425340910101010     1/19/2019       3/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
4354    0643027360101014    12/6/2018        3/4/2019                                                                                  $2,511.90
                                                            00172409760   Baclofen Oral Tablet 20 MG - 100 EA
4355    0455898600101023    1/17/2019        3/4/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                         $145.20
4356    0455898600101023    1/17/2019        3/4/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                     $154.50
4357    0455898600101023    1/17/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4358    0428070790101031    1/14/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4359    0428070790101031    1/14/2019        3/4/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
4360    0475544620101033    1/17/2019        3/4/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                           $71.40
4361    0475544620101033    1/17/2019        3/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $308.10
4362    0440737350101056    1/18/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4363    0396857370101094    1/18/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4364    0579226130101043    1/18/2019        3/4/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                     $1,141.50
4365    0423437360101052    1/17/2019        3/4/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                         $94.80
4366    0423437360101052    1/17/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4367    0425340910101010    1/19/2019        3/4/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                         $924.30
4368    0643394690101027    1/16/2019        3/4/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA    $103.20
4369    0643394690101027    1/16/2019        3/4/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                          $72.00
4370    0643394690101027    1/16/2019        3/4/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                    $255.60
4371    0372693630101063    1/13/2019        3/4/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4372    0395716020101030    1/18/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4373    0488654830101023    1/18/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4374    0440737350101056    1/18/2019        3/4/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4375    0317290340101034    1/20/2019        3/7/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA       $214.20
4376    0180187390101027    1/20/2019        3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
4377    0571603320101017    1/20/2019        3/7/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                          $30.60
4378    0571603320101017    1/20/2019        3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $2,358.00
4379    0136731310101305    1/20/2019        3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM              $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 63 of 66 PageID #: 120
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
4380    0627875940101015     1/20/2019       3/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4381    0390494150101064     1/20/2019       3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4382    0390494150101064     1/20/2019       3/7/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
4383    0430522090101042     1/20/2019       3/7/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
4384    0430522090101042     1/20/2019       3/7/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4385    0205253690101041     1/20/2019       3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4386    0539419060101013     1/20/2019       3/7/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4387    0539419060101013     1/20/2019       3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4388    0590728830101012     1/20/2019       3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4389    0590728830101012     1/20/2019       3/7/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4390    0290434290101021     1/20/2019       3/7/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4391    0584570170101014     1/22/2019       3/8/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
4392    0584570170101014     1/22/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4393    0584570170101014     1/22/2019       3/8/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
4394    0584570170101014     1/22/2019       3/8/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4395    0093715670101022     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4396    0629443460101010     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4397    0570436820101018     1/21/2019       3/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,522.00
4398    0618512480101029     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4399    0466752750101035     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4400    0393895910101086     1/21/2019       3/8/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4401    0393895910101086     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4402    0294153970101152     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4403    0637572490101036     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4404    0318425670101084     2/22/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4405    0570423000101034     1/21/2019       3/8/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4406    0587037440101023     1/26/2019      3/11/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
4407    0587037440101023     1/26/2019      3/11/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4408    0587037440101023     1/26/2019      3/11/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4409    0550253970101027     1/26/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4410    0634215570101038     1/25/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4411    0396137570101016     1/25/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4412    0399790440101058     1/26/2019      3/11/2019       42806001101   SULINDAC [TAB] 200 MG - 100 EA                                                $72.00
4413    0393895910101086     1/25/2019      3/11/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4414    0393895910101086     1/25/2019      3/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
4415    0393895910101086     1/25/2019      3/11/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4416    0283487380101102     1/23/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4417    0621523430101014     1/23/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4418    0118293410101042     1/23/2019      3/11/2019       00603448521   Methocarbamol Oral Tablet 500 MG - 100 EA                                     $30.00
4419    0526703340101025     1/24/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4420    0526703340101025     1/24/2019      3/11/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
4421    0526703340101025     1/24/2019      3/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
4422    0356367500101103     1/22/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4423    0356367500101103     1/22/2019      3/11/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
4424    0641223020101013     1/23/2019      3/11/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4425    0447199430101056     1/23/2019      3/11/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4426    0447199430101056     1/23/2019      3/11/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4427    0447199430101056     1/23/2019      3/11/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4428    0520950350101058     1/23/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4429    0501830250101031     1/22/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4430    0598166430101011     1/23/2019      3/11/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4431    0621523430101014     1/24/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4432    0493684960101033     1/25/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4433    0304241880101053     1/25/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4434    0304241880101053     1/25/2019      3/11/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4435    0304241880101053     1/25/2019      3/11/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
4436    0304241880101053     1/25/2019      3/11/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
4437    0319015560101044     1/25/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4438    0634215570101038     1/25/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4439    0588136370101018     1/25/2019      3/11/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4440    0608734810101022     1/25/2019      3/11/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
4441    0460008420101079     1/24/2019      3/11/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4442    0460008420101079     1/24/2019      3/11/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
4443    0540439600101031     1/25/2019      3/11/2019       65162055310   Metaxalone Oral Tablet 800 MG - 100 EA                                       $359.40
4444    0454985440101031     1/24/2019      3/11/2019       00172409660   Baclofen Oral Tablet 10 MG - 100 EA                                          $148.20
4445    0446419400101022     1/25/2019      3/11/2019       67877031905   Ibuprofen Oral Tablet 400 MG - 500 EA                                         $30.60
4446    0326162910101018     1/20/2019       3/7/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
4447    0326162910101018     1/20/2019       3/7/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4448    0635626930101014     1/21/2019       3/8/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4449    0635626930101014     1/21/2019       3/8/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4450    0460008420101079    11/30/2018      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4451    0425340910101010     1/27/2019      3/18/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 64 of 66 PageID #: 121
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
4452    0425340910101010     1/27/2019      3/18/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4453    0621643440101018     1/29/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4454    0621643440101018     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4455    0605777780101012     1/28/2019      3/18/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
4456    0605777780101012     1/28/2019      3/18/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4457    0386062200101024     1/28/2019      3/18/2019       70710111208   TiZANidine HCl Oral Capsule 4 MG - 150 EA                                    $102.90
4458    0530334320101050     1/28/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4459    0633211080101023     1/30/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4460    0633211080101023     1/30/2019      3/18/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4461    0633211080101023     1/30/2019      3/18/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4462    0518376280101113     1/30/2019      3/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4463    0518376280101113     1/30/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4464    0601079960101019     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4465    0633211080101023     1/30/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4466    0633211080101023     1/30/2019      3/18/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4467    0518376280101113     1/30/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4468    0601079960101019     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4469    0237231510101104     1/30/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4470    0497053890101040     1/29/2019      3/18/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4471    0497053890101040     1/29/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4472    0497053890101040     1/29/2019      3/18/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4473    0621352030101012     1/29/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4474    0281582300101034     1/30/2019      3/18/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4475    0281582300101034     1/30/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4476    0281582300101034     1/30/2019      3/18/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4477    0601967160101112     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4478    0512128160101036     1/29/2019      3/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4479    0512128160101036     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4480    0459747830101020     1/29/2019      3/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
4481    0195178510101040     1/28/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4482    0621643440101018     1/29/2019      3/18/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4483    0621643440101018     1/29/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4484    0621643440101018     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4485    0450831760101058     1/28/2019      3/18/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4486    0636340570101016     1/28/2019      3/18/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
4487    0561623050101013     1/28/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4488    0561623050101013     1/28/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4489    0561623050101013     1/28/2019      3/18/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4490    0599245880101025     1/28/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4491    0599245880101025     1/28/2019      3/18/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
4492    0138861160101135     1/29/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4493    0138861160101135     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4494    0085038600101073     1/26/2019      3/18/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4495    0511332210101035     1/29/2019      3/18/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
4496    0609851830101052    12/10/2018      3/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4497    0605130830101014     1/30/2019      3/18/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
4498    0605130830101014     1/30/2019      3/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
4499    0605130830101014     1/30/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4500    0605130830101014     1/30/2019      3/18/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $71.40
4501    0300124760101084     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4502    0638239170101012     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4503    0638239170101012     1/29/2019      3/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4504    0522074700101029     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4505    0476737210101061     1/29/2019      3/18/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4506    0476737210101061     1/29/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4507    0399790440101058      2/1/2019      3/18/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4508    0399790440101058      2/1/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4509    0399790440101058      2/1/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4510    0493587170101042     1/31/2019      3/18/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4511    0299220880101062      2/1/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4512    0136731310101305      2/2/2019      3/18/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $98.10
4513    0473601800101027      2/2/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4514    0212857790101296     1/30/2019      3/18/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4515    0192021040101127     1/30/2019      3/18/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4516    0192021040101127     1/30/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4517    0192021040101127     1/30/2019      3/18/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4518    0192021040101127     1/30/2019      3/18/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
4519    0522585580101037      2/1/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4520    0527506260101035      3/2/2019      3/18/2019       60505006501   Omeprazole Oral Capsule Delayed Release 20 MG - 1000 EA                      $133.50
4521    0527506260101035      2/2/2019      3/18/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4522    0309721100101038      2/2/2019      3/18/2019       57664050389   TiZANidine HCl Oral Tablet 4 MG - 150 EA                                      $43.80
4523    0309721100101038      2/2/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 65 of 66 PageID #: 122
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                         Service       Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
4524    0401511360101092    1/30/2019       3/18/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
4525    0624987770101016     2/1/2019       3/18/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $511.20
4526    0624987770101016     2/1/2019       3/18/2019       67877032005   Ibuprofen Oral Tablet 600 MG - 500 EA                                         $45.90
4527    0624987770101016     2/1/2019       3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
4528    0425340910101010    1/30/2019       3/18/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
4529    0466752750101035     2/4/2019       3/21/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4530    0611169370101028    2/13/2019       3/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4531    0281582300101034     2/3/2019       3/21/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4532    0281582300101034     2/3/2019       3/21/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
4533    0599572320101012     2/4/2019       3/21/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4534    0461529890101017     2/3/2019       3/21/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4535    0501091500101038     2/5/2019       3/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4536    0479504920101055     2/5/2019       3/21/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4537    0479504920101055     2/5/2019       3/21/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4538    0572408940101028     2/4/2019       3/21/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4539    0572408940101028     2/4/2019       3/21/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
4540    0572408940101028     2/4/2019       3/21/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4541    0572408940101028     2/4/2019       3/21/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
4542    0380817730101026     2/4/2019       3/21/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
                                                            67877047380   Lidocaine External Ointment 5 MG - 50 GM
4543    0333943870101101    1/28/2019       3/18/2019                                                                                                 $2,320.50
                                                            00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM
4544    0333943870101101     1/28/2019      3/18/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4545    0560342930101017     1/13/2019      2/28/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
4546    0560342930101017     1/13/2019      2/28/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
4547    0560342930101017     1/13/2019      2/28/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4548    0560342930101017     1/13/2019      2/28/2019       00472178310   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4549    0643977560101018      2/5/2019      3/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
4550    0639232030101016      2/5/2019      3/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
4551    0639232030101016      2/5/2019      3/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
4552    0177812240101084      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4553    0362551920101015      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4554    0504133430101022      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4555    0504133430101022      2/5/2019      3/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4556    0644227250101012      2/5/2019      3/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4557    0213852950101128      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4558    0635626930101014    12/16/2018      3/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
4559    0508388020101040      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4560    0550253970101027      2/8/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4561    0582214980101011      2/6/2019      3/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $924.30
4562    0174007820101207      2/6/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4563    0582214980101011      2/8/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4564    0582214980101011      2/8/2019      3/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $380.50
4565    0589826000101029      2/6/2019      3/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4566    0589826000101029      2/6/2019      3/25/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $48.00
4567    0633957820101018      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4568    0620053870101028      2/5/2019      3/25/2019       00172409760   Baclofen Oral Tablet 20 MG - 100 EA                                          $153.90
4569    0620053870101028      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4570    0356765290101185      2/5/2019      3/25/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4571    0356765290101185      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4572    0341841810101076      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4573    0299220880101062      2/6/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4574    0631958410101014      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4575    0508388020101040      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4576    0503596110101192      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $3,537.00
4577    0522460360101021      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4578    0247206080101021      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4579    0454211740101047      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4580    0281671450101041     2/28/2019      3/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4581    0281671450101041     2/28/2019      3/25/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                     $761.00
4582    0281671450101041     2/28/2019      3/25/2019       68462019005   Naproxen Oral Tablet 500 MG - 500 EA                                          $35.70
4583    0549739060101079      2/8/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4584    0549739060101079      2/8/2019      3/25/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4585    0550253970101027      2/7/2019      3/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4586    0393895910101086     1/25/2019      3/25/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4587    0393895910101086     1/25/2019      3/25/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $616.20
4588    0393895910101086     1/25/2019      3/25/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4589    0393895910101086     1/21/2019      3/25/2019       69097084615   Cyclobenzaprine HCl Oral Tablet 10 MG - 1000 EA                               $32.70
4590    0393895910101086     1/21/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4591    0422236460101017      2/7/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4592    0422236460101017      2/7/2019      3/25/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4593    0357129620101028      2/8/2019      3/26/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $227.40
4594    0438935470101030      2/8/2019      3/26/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
        Case 1:20-cv-05821-BMC Document 1-3 Filed 12/01/20 Page 66 of 66 PageID #: 123
                                    Government Employees Insurance Company, et al v. NYRX Pharmacy Inc., et al
                                                                  Exhibit "1"

RICO                          Service      Approximate         Code                                                                                   Amount
         Claim Number                                                                                 Description of Code
Event                      Receive Date   Date of Mailing    Submitted                                                                                  Billed
4595    0438935470101030      2/8/2019      3/26/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
4596    0511438550101046      2/8/2019      3/26/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $321.30
4597    0511438550101046      2/8/2019      3/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
4598    0511438550101046      2/8/2019      3/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4599    0511438550101046      2/8/2019      3/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4600    0511438550101046      2/8/2019      3/26/2019       70710111308   TiZANidine HCl Oral Capsule 6 MG - 150 EA                                    $154.50
4601    0511438550101046      2/8/2019      3/26/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $321.30
4602    0559837400101028      2/8/2019      3/26/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4603    0559837400101028      2/8/2019      3/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4604    0559837400101028      2/8/2019      3/26/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4605    0643977560101018      2/8/2019      3/26/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
4606    0643977560101018      2/8/2019      3/26/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
4607    0367740420101246      2/6/2019      3/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4608    0569745960101023      2/8/2019      3/26/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $96.00
4609    0634972620101026      2/8/2019      3/26/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
4610    0634972620101026      2/8/2019      3/26/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4611    0399790440101058     2/10/2019      3/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4612    0399790440101058     2/10/2019      3/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4613    0399790440101058     2/10/2019      3/28/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4614    0451218750101034      2/9/2019      3/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4615    0451218750101034      2/9/2019      3/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4616    0451218750101034      2/9/2019      3/28/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4617    0589102540101022     2/10/2019      3/28/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $214.20
4618    0589102540101022     2/10/2019      3/28/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                    $51.60
4619    0621643440101018      2/9/2019      3/28/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4620    0539756680101026      2/9/2019      3/28/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4621    0198131390101108      2/9/2019      3/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4622    0564456340101031    10/17/2018      12/3/2018       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4623    0564456340101031    10/17/2018      12/3/2018       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4624    0564456340101031      2/1/2019      3/18/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4625    0564456340101031      2/1/2019      3/18/2019       65162062710   TraMADol HCl Oral Tablet 50 MG - 100 EA                                       $49.80
4626    0302521310101084      2/9/2019      3/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4627    0643977560101018      2/9/2019      3/28/2019       53746019401   NAPROXEN SODIUM (USP,FILM-COATED) [TAB] 550 MG - 100 EA                      $107.10
4628    0643977560101018      2/9/2019      3/28/2019       00603188016   Lidocaine External Patch 5 MG - 30 EA                                        $308.10
4629    0296763820101067      2/9/2019      3/28/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4630    0481119500101031     2/10/2019      3/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4631    0399790440101058      2/9/2019      3/28/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4632    0399790440101058      2/9/2019      3/28/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4633    0399790440101058      2/9/2019      3/28/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4634    0560342930101017      2/5/2019      3/25/2019       67877032105   Ibuprofen Oral Tablet 800 MG - 500 EA                                         $72.00
4635    0560342930101017      2/5/2019      3/25/2019       00093645056   ESOMEPRAZOLE MAGNESIUM [ECC] 20 MG - 30 EA                                   $255.60
4636    0560342930101017      2/5/2019      3/25/2019       10702000610   CYCLOBENZAPRINE HCL (USP,FILM-COATED) [TAB] 5 MG - 1000 EA                   $103.20
4637    0560342930101017      2/5/2019      3/25/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4638    0440737350101056     2/11/2019      3/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4639    0440737350101056     2/11/2019      3/29/2019       69097015815   Meloxicam Oral Tablet 7.5 MG - 1000 EA                                        $94.80
4640    0074451770101059     2/11/2019      3/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4641    0635432020101018     2/11/2019      3/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4642    0385437050101038     2/10/2019      3/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4643    0559957970101024     2/11/2019      3/29/2019       00591067601   Diclofenac Sodium ER Oral Tablet Extended Release 24 Hour 100 MG - 100 EA     $84.30
4644    0448680490101044     2/11/2019      3/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4645    0448680490101044     2/11/2019      3/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4646    0152363880101074     2/11/2019      3/29/2019       69097015915   Meloxicam Oral Tablet 15 MG - 1000 EA                                        $145.20
4647    0152363880101074     2/11/2019      3/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,141.50
4648    0152363880101074     2/11/2019      3/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $1,179.00
4649    0591615180101016     2/11/2019      3/29/2019       67877047380   Lidocaine External Ointment 5 MG - 50 GM                                    $1,902.50
4650    0591615180101016     2/11/2019      3/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4651    0222922750107267     2/11/2019      3/29/2019       69097042107   Celecoxib Oral Capsule 200 MG - 100 EA                                       $454.80
4652    0222922750107267     2/11/2019      3/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
4653    0639065650101019     2/11/2019      3/29/2019       00168084401   Diclofenac Sodium Transdermal Gel 3 MG - 100 GM                             $2,358.00
